 



Exhibit 10.1
 
 
Published CUSIP Number (Deal): 25179NAA90
AMENDED AND RESTATED CREDIT AGREEMENT
Effective as of April 7, 2006
among
DEVON ENERGY CORPORATION
as US Borrower
NORTHSTAR ENERGY CORPORATION
and
DEVON CANADA CORPORATION
as Canadian Borrowers
BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
BANK OF MONTREAL d/b/a “HARRIS NESBITT”
ROYAL BANK OF CANADA
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
and
THE OTHER LENDERS PARTY HERETO
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section       Page   ARTICLE I. DEFINITIONS AND ACCOUNTING
TERMS     1  
 
  1.01   Defined Terms     1  
 
  1.02   Other Interpretive Provisions     34  
 
  1.03   Accounting Terms     35  
 
  1.04   Rounding     35  
 
  1.05   References to Agreements and Laws     35  
 
  1.06   Times of Day     36  
 
  1.07   Letter of Credit Amounts     36  
 
  1.08   US Dollar Equivalent     36  
 
                ARTICLE II. US COMMITMENTS AND US CREDIT EXTENSION     36  
 
  2.01   US Committed Loans     36  
 
  2.02   US Borrowings, Conversions and Continuations of US Committed Loans    
36  
 
  2.03   US Bid Loans     38  
 
  2.04   US Letters of Credit     41  
 
  2.05   US Swing Line Loans     49  
 
  2.06   Prepayments     51  
 
  2.07   Repayment of US Loans     52  
 
                ARTICLE III. CANADIAN SUBFACILITY     53  
 
  3.01   Canadian Committed Loans     53       3.02   Canadian Borrowings,
Conversions and Continuations of Canadian Committed Loans     53  
 
  3.03   Canadian Bid Loans     55  
 
  3.04   Canadian Letters of Credit     58  
 
  3.05   Canadian Swing Line Loans     67  
 
  3.06   Prepayments     70  
 
  3.07   Repayment of Canadian Loans     71  
 
  3.08   Bankers’ Acceptances     71  
 
  3.09   Currency Fluctuations     76  
 
  3.10   Currency Conversion and Currency Indemnity     76  
 
                ARTICLE IV. GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT
FACILITY AND CANADIAN SUBFACILITY     77  
 
  4.01   Interest on Loans     77  
 
  4.02   Fees     79  
 
  4.03   Computation of Interest and Fees on Loans     80  
 
  4.04   Evidence of Debt     81  
 
  4.05   Payments Generally     81  
 
  4.06   Sharing of Payments     83  
 
  4.07   Canadian Reallocation of the Commitments     84  
 
  4.08   Extension of Maturity Date     85  
 
  4.09   Increase in Commitments     86  
 
  4.10   Termination or Reduction of Commitments     87  
 
                ARTICLE V. TAXES, YIELD PROTECTION AND ILLEGALITY     87  
 
  5.01   Taxes     87  
 
  5.02   Illegality     90  
 
  5.03   Inability to Determine Rates     91  

 



--------------------------------------------------------------------------------



 



                      Section       Page       5.04   Increased Cost and Reduced
Return; Capital Adequacy; Reserves on US Dollar Eurodollar Rate Loans, Canadian
Dollar Eurodollar Rate Loans, and Canadian US Eurodollar Rate Committed Loans  
  91  
 
  5.05   Compensation for Losses     92  
 
  5.06   Matters Applicable to all Requests for Compensation     93  
 
  5.07   Survival     93  
 
                ARTICLE VI. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     93  
 
  6.01   Conditions to Effectiveness of this Agreement     93  
 
  6.02   Conditions to all Credit Extensions     95  
 
  6.03   Confirmation of Conditions to Effectiveness of this Agreement     95  
 
                ARTICLE VII. REPRESENTATIONS AND WARRANTIES     95  
 
  7.01   No Default     96  
 
  7.02   Organization and Good Standing     96  
 
  7.03   Authorization     96  
 
  7.04   No Conflicts or Consents     96  
 
  7.05   Enforceable Obligations     96  
 
  7.06   Full Disclosure     97  
 
  7.07   Litigation     97  
 
  7.08   ERISA Plans and Liabilities     97  
 
  7.09   Environmental and Other Laws     97  
 
  7.10   Material Subsidiaries     98  
 
  7.11   Title to Properties; Licenses     98  
 
  7.12   Government Regulation     98  
 
  7.13   Solvency     98  
 
                ARTICLE VIII. AFFIRMATIVE COVENANTS     98  
 
  8.01   Payment and Performance     98  
 
  8.02   Books, Financial Statements and Reports     99  
 
  8.03   Other Information and Inspections     101  
 
  8.04   Notice of Material Events     101  
 
  8.05   Maintenance of Properties     102  
 
  8.06   Maintenance of Existence and Qualifications     102  
 
  8.07   Payment of Taxes, etc.     102  
 
  8.08   Insurance     102  
 
  8.09   Compliance with Law     102  
 
  8.10   Environmental Matters     102  
 
  8.11   Use of Proceeds     103  
 
  8.12   Additional Guarantors     103  
 
                ARTICLE IX. NEGATIVE COVENANTS OF BORROWERS     103  
 
  9.01   Indebtedness     103  
 
  9.02   Limitation on Liens     105  
 
  9.03   Fundamental Changes     105  
 
  9.04   Fundamental Changes of Canadian Borrowers     106  
 
  9.05   Transactions with Affiliates     106  
 
  9.06   Prohibited Contracts     106  
 
  9.07   Funded Debt to Total Capitalization     106  
 
  9.08   Devon Trust; Devon Trust Securities     107  
 
                ARTICLE X. EVENTS OF DEFAULT AND REMEDIES     107  
 
  10.01   Events of Default     107  

ii



--------------------------------------------------------------------------------



 



                      Section       Page  
 
  10.02   Remedies Upon Event of Default     109  
 
  10.03   Application of Funds Received from the Canadian Borrowers     110  
 
  10.04   Application of Funds Received from the US Borrower     111  
 
  10.05   Application of Funds Received under ULC Guaranty     111  
 
  10.06   Separate Obligations     112  
 
                ARTICLE XI. ADMINISTRATIVE AGENT     112  
 
  11.01   Appointment and Authorization of Administrative Agent     112  
 
  11.02   Delegation of Duties     113  
 
  11.03   Liability of Administrative Agent     113  
 
  11.04   Reliance by Administrative Agent     113  
 
  11.05   Notice of Default     114  
 
  11.06   Credit Decision; Disclosure of Information by Administrative Agent    
114  
 
  11.07   Indemnification of Administrative Agent     115  
 
  11.08   Bank of America in its Individual Capacity     115  
 
  11.09   Successor Administrative Agent     115  
 
  11.10   Administrative Agent May File Proofs of Claim     116  
 
  11.11   Guaranty Matters     117  
 
  11.12   Arrangers and Managers     117  
 
                ARTICLE XII. MISCELLANEOUS     117  
 
  12.01   Amendments, Etc     117  
 
  12.02   Notices and Other Communications; Facsimile Copies     119  
 
  12.03   No Waiver; Cumulative Remedies     121  
 
  12.04   Attorney Costs and Expenses     121  
 
  12.05   Indemnification by the US Borrower     121  
 
  12.06   Indemnification by Devon Canada     122  
 
  12.07   Payments Set Aside     123  
 
  12.08   Successors and Assigns     123  
 
  12.09   Confidentiality     128  
 
  12.10   Bank Accounts; Offset     129  
 
  12.11   Interest Rate Limitation     130  
 
  12.12   Counterparts     131  
 
  12.13   Integration     131  
 
  12.14   Survival of Representations and Warranties     131  
 
  12.15   Severability     131  
 
  12.16   Tax Forms     131  
 
  12.17   Replacement of Lenders     133  
 
  12.18   Governing Law     134  
 
  12.19   Waiver of Right to Trial by Jury     134  
 
  12.20   USA PATRIOT Act Notice     135  
 
  12.21   No Advisory or Fiduciary Responsibility     135  
 
  12.22   Special Provisions     136  
 
  12.23   ENTIRE AGREEMENT     136  
 
                SIGNATURES     S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  2.01   Commitments and Pro Rata Shares
 
  7   Disclosure Schedule
 
  10.02   Administrative Agent’s Office, Certain Addresses for Notices
 
  12.08   Processing and Recordation Fees

EXHIBITS

                  Form of  
 
  A (US)   US Committed Loan Notice
 
  A(C)   Canadian Committed Loan Notice
 
  B(US)-1   US Bid Request
 
  B(C)-1   Canadian Bid Request
 
  B(US)-2   US Competitive Bid
 
  B(C)-2   Canadian Competitive Bid
 
  C(US)   US Swing Line Loan Notice
 
  C(C)   Canadian Swing Line Loan Notice
 
  D-1   US Note
 
  D-2   Canadian Note
 
  E   Compliance Certificate
 
  F   Assignment and Assumption
 
  G(US)   Guaranty of the US Borrower
 
  G(ULC)   Guaranty of Devon Financing ULC
 
  H   Opinion Matters

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into on
March 24, 2006, but effective as of the Effective Date (defined below), among
DEVON ENERGY CORPORATION, a Delaware corporation (the “US Borrower”), NORTHSTAR
ENERGY CORPORATION, a Nova Scotia unlimited company, and DEVON CANADA
CORPORATION, a Nova Scotia unlimited company (collectively, the “Canadian
Borrowers,” and, together with US Borrower, the “Borrowers”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Canadian Swing
Line Lender, US Swing Line Lender and L/C Issuer.
     The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one basis point.
     “Acquired Debt” means, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Subsidiary of such specified
Person, including and together with, without limitation, Indebtedness incurred
in connection with, or in contemplation of, such other Person merging or
amalgamating with or into or becoming a Subsidiary of such specified Person, and
(ii) Indebtedness secured by a Lien encumbering any assets acquired by such
specified Person, and any refinancing of the foregoing indebtedness on similar
terms, taking into account current market conditions.
     “Administrative Agent” means, with respect to the Canadian Borrowers,
Canadian Lenders or the Canadian Subfacility, Bank of America, acting through
its Canadian branch, and otherwise, Bank of America, in each case in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 12.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, BAS), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Canadian Commitments” means, at any time, the Canadian
Commitments of all Canadian Lenders at such time, which shall not exceed
$500,000,000 in the aggregate.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Aggregate US Commitments” means the US Commitments of all the Lenders.
     “Agreement” means this Amended and Restated Credit Agreement.
     “Applicable Currency” means (i) when used with respect to any US Loan or US
L/C Obligations, US Dollars, and (ii) when used with respect to any Canadian
Prime Rate Loan, any Canadian Dollar Eurodollar Rate Loan or any Bankers’
Acceptance, Canadian Dollars, and (iii) when used with respect to any Canadian
Base Rate Committed Loan or a Canadian US Eurodollar Rate Committed Loan made
under the Canadian SubFacility, US Dollars.
     “Applicable Rate” means, from time to time, the number of Basis Points per
annum, based upon the Debt Rating as set forth below:

                                      Applicable                         Margin
                        for LIBOR                         Loans,                
Senior       LC Fee and   All-In       All-In     Unsecured       Stamping Fees
  Drawn Cost       Drawn Cost Level   Debt Rating   Facility Fee   for BAs  
(<50% Usage)   Utilization Fee   (>50% Usage)
I
  ³ A- / A3   5.0   20.0   25.0   5.0   30.0
II
  BBB+ / Baa1   7.0   23.0   30.0   5.0   35.0
III
  BBB / Baa2   9.0   31.0   40.0   5.0   45.0
IV
  BBB- / Baa3   11.0   44.0   55.0   10.0   65.0
V
  £ BB+ / Ba1   12.5   57.5   70.0   10.0   80.0

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the US
Borrower’s non-

2



--------------------------------------------------------------------------------



 



credit-enhanced, senior unsecured long-term debt; provided that if a Debt Rating
is issued by each of the foregoing rating agencies, then the higher of such Debt
Ratings shall apply (with the Debt Rating for Pricing Level I being the highest
and the Debt Rating for Pricing Level V being the lowest), unless there is a
split in Debt Ratings of more than one level, in which case the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 6.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
one US law firm and one Canadian law firm.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the US Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the US Borrower and
its Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Effective
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 4.10, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 10.03.
     “BA Discount Rate” means, in respect of a BA being accepted by a Canadian
Lender on any date, (i) for a Canadian Lender that is listed in Schedule I to
the Bank Act (Canada), the average bankers’ acceptance rate as quoted on Reuters
CDOR page (or such other page as may, from time to time, replace such page on
that service for the purpose of displaying quotations for bankers’ acceptances
accepted by leading Canadian financial institutions) at approximately 11:00 a.m.
on such drawdown date for bankers’ acceptances having a comparable maturity date
as the maturity date of such BA (the “CDOR Rate”); or, if such rate is not
available at or about such time, the average of the bankers’ acceptance rates
(expressed to five decimal places) as quoted to the Administrative Agent by the
Canadian Schedule I BA Reference Banks as of 11:00 a.m. on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such BA; (ii) for a Canadian Lender that is listed in Schedule II to the Bank
Act (Canada), the rate established by the Administrative Agent to be the lesser
of (A) the CDOR Rate plus 10 Basis Points; and (B) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the
Administrative Agent by the Canadian Schedule II BA Reference Banks as of
11:00 a.m. on

3



--------------------------------------------------------------------------------



 



such drawdown date for bankers’ acceptances having a comparable maturity date as
the maturity date of such BA; and (iii) for a Canadian Lender that is listed in
Schedule III to the Bank Act (Canada), the rate established by the
Administrative Agent to be the lesser of (A) the CDOR Rate plus 10 Basis Points;
and (B) the average of the bankers’ acceptance rates (expressed to five decimal
places) as quoted to the Administrative Agent by the Canadian Schedule III BA
Reference Banks as of 11:00 a.m. on such drawdown date for bankers’ acceptances
having a comparable maturity date as the maturity date of such BA.
     “BA Equivalent Advance” means a loan provided hereunder by a Canadian
Lender in lieu of accepting and purchasing a BA pursuant to Section 3.08.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bankers’ Acceptance” or “BA” means a Canadian Dollar draft of either
Canadian Borrower, in form acceptable to each accepting Canadian Lender, for,
subject to the availability of a market for Bankers’ Acceptances of such term, a
term selected by Canadian Borrower of either 7 to 29, 30, 60, 90 or 180 days (as
reduced or extended by the Administrative Agent, acting reasonably, to allow the
maturity thereof to fall on a Business Day) payable in Canada.
     “BAS” means Bank of America Securities LLC.
     “Basis Point” means one one-hundredth of one percent (0.01%).
     “Bid Request” means a US Bid Request or a Canadian Bid Request, as
applicable.
     “Borrower” means any of the US Borrower and the Canadian Borrowers, and
“Borrowers” means all of them, collectively .
     “Borrower Materials” has the meaning specified in Section 8.02.
     “Borrowing” means a US Borrowing or a Canadian Borrowing.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and with
respect to the Canadian Subfacility other than a day on which commercial banks
are authorized to close under the Laws of, or are in fact closed in, the
province where the Administrative Agent’s Office is located and, (i) if such day
relates to any US Dollar Eurodollar Rate Loan, means any such day on which
dealings in US Dollar deposits are conducted by and between banks in the London
interbank eurodollar market, (ii) if such day relates to any Canadian Dollar
Eurodollar Rate Loan, means any such day on which dealings in Canadian Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

4



--------------------------------------------------------------------------------



 



     “Canadian Absolute Rate Loan” means a Canadian Bid Loan that bears interest
at a rate determined with reference to an Absolute Rate.
     “Canadian Base Rate Committed Loan” means a Canadian Loan denominated in US
Dollars that bears interest based on the Canadian US Dollar Base Rate.
     “Canadian Bid Borrowing” means a borrowing consisting of simultaneous
Canadian Bid Loans of the same Type from each of the Canadian Lenders whose
offer to make one or more Canadian Bid Loans as part of such borrowing has been
accepted under the auction bidding procedures described in Section 3.03
     “Canadian Bid Loan” has the meaning specified in Section 3.03(a).
     “Canadian Bid Loan Lender” means, in respect of any Canadian Bid Loan, the
Canadian Lender making such Canadian Bid Loan to the applicable Canadian
Borrower.
     “Canadian Bid Request” means a written request for one or more Canadian Bid
Loans substantially in the form of Exhibit B(C)-1.
     “Canadian Borrowers” has the meaning specified in the introductory
paragraph hereto.
     “Canadian Borrowing” means a Canadian Committed Borrowing, a Canadian Bid
Borrowing or a Canadian Swing Line Borrowing, as the context may require.
     “Canadian Commitment” means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to the Canadian Borrowers pursuant to
Section 3.01, (b) purchase participations in Canadian L/C Obligations,
(c) purchase participations in Canadian Swing Line Loans, and (d) accept or
purchase Bankers’ Acceptances, in each case, in an aggregate principal amount at
any one time outstanding not to exceed its Pro Rata Share of the Aggregate
Canadian Commitment then in effect, or its Canadian Maximum Commitment.
     “Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type or the acceptance or purchase of
Bankers’ Acceptances and, in the case of Canadian Eurodollar Rate Committed
Loans and Canadian US Eurodollar Rate Committed Loans, having the same Interest
Period made by each of the Canadian Lenders pursuant to Section 3.01 or 3.09.
     “Canadian Committed Borrowing Notice” means a notice of (a) a Canadian
Committed Borrowing, (b) a conversion of Canadian Committed Loans from one Type
to another, or (c) a continuation of Canadian Eurodollar Rate Committed Loans or
Canadian US Eurodollar Rate Committed Loans, pursuant to Section 3.02(a), which,
if in writing, shall be substantially in the form of Exhibit A(C).
     “Canadian Committed Loan” has the meaning specified in Section 3.01.

5



--------------------------------------------------------------------------------



 



     “Canadian Competitive Bid” means a written offer by a Canadian Lender to
make one or more Canadian Bid Loans, substantially in the form of
Exhibit B(C)-2, duly completed and signed by a Canadian Lender.
     “Canadian Credit Extension” means each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.
     “Canadian Defaulting Lender” means any Canadian Lender that (a) has failed
to fund any Canadian Committed Loan, accept and purchase any Bankers’ Acceptance
or fund any participation in Canadian L/C Obligations or Canadian Swing Line
Loans required to be funded or purchased by it hereunder within one Business Day
of the date required to be funded or purchased by it hereunder and such failure
has not been cured, (b) has otherwise failed to pay over to the Administrative
Agent or any other Canadian Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, and such failure has not been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Canadian Discount Proceeds” means, in respect of each Bankers’ Acceptance,
funds in an amount which is equal to:

         
 
  Face Amount divided by the sum of 1 + (Rate x Term)      
 
  365         

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)
     “Canadian Dollar” and “C$” mean lawful money of Canada.
     “Canadian Dollar Eurodollar Rate” means for any Interest Period with
respect to a Canadian Dollar Eurodollar Rate Loan:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA CDN LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA CDN LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Canadian Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) is not available at
such time for any reason, then the “Canadian Dollar Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Canadian Dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Canadian Dollar Eurodollar Rate Loan being made, continued or converted by
Bank of America (or, in the case of a Canadian Bid Loan, the applicable Canadian
Bid Loan Lender) and with a term equivalent to such Interest Period would be
offered by Bank of America’s (or such Canadian Bid Loan

6



--------------------------------------------------------------------------------



 



Lender’s) London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
     “Canadian Dollar Eurodollar Rate Loan” means a Canadian Eurodollar Rate
Committed Loan or a Canadian Eurodollar Margin Bid Loan.
     “Canadian Eurodollar Bid Margin” means the margin above or below the
Canadian Dollar Eurodollar Rate to be added to or subtracted from the Canadian
Dollar Eurodollar Rate, which margin shall be expressed in multiples of 1/100th
of one Basis Point.
     “Canadian Eurodollar Margin Bid Loan” means a Canadian Bid Loan that bears
interest at a rate based upon the Canadian Dollar Eurodollar Rate.
     “Canadian Eurodollar Rate Committed Loan” means a Canadian Committed Loan
that bears interest at a rate based on the Canadian Dollar Eurodollar Rate.
     “Canadian Guarantors” means, collectively, the US Borrower and Devon
Financing ULC.
     “Canadian Guaranty” means (i) the guaranty of the Canadian Obligations made
by Devon Financing ULC in favor of the Administrative Agent on behalf of the
Canadian Lenders under the ULC Guaranty, and (ii) the guaranty of the Canadian
Obligations made by the US Borrower in favor of the Administrative Agent on
behalf of the Canadian Lenders under the US Borrower Guaranty.
     “Canadian L/C Advance” means, with respect to each Canadian Lender, such
Canadian Lender’s funding of its participation in any Canadian L/C Borrowing in
accordance with its Pro Rata Share.
     “Canadian L/C Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Canadian Committed Borrowing.
     “Canadian L/C Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “Canadian L/C Issuer” means (i) Bank of America, (ii) Royal Bank of Canada,
or (iii) any other Canadian Lender that may issue Canadian Letters of Credit
hereunder, as mutually agreed to by Administrative Agent and Canadian Borrowers
and such Lender, in such Person’s capacity as issuer of Canadian Letters of
Credit hereunder, or any successor issuer of Canadian Letters of Credit
hereunder.
     “Canadian L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit plus the
aggregate of all Canadian Unreimbursed Amounts, including all Canadian L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any

7



--------------------------------------------------------------------------------



 



amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
     “Canadian Lender” means each Lender designated as such on the signature
pages hereto or to the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable, and the successors of each such party as
the holder of Canadian Obligations.
     “Canadian Letter of Credit” means any Letter of Credit issued by the
Canadian L/C Issuer under Article III hereunder and shall include the Existing
Canadian Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
     “Canadian Letter of Credit Application” means an application and agreement
for the issuance or amendment of a Canadian Letter of Credit in the form from
time to time in use by the Canadian L/C Issuer and acceptable to the Canadian
Borrowers.
     “Canadian Letter of Credit Fee” has the meaning specified in
Section 3.04(i).
     “Canadian Letter of Credit Sublimit” means an amount equal to US
$500,000,000. The Canadian Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Canadian Commitments.
     “Canadian Loan” means an extension of credit by a Canadian Lender to any
Canadian Borrower under Section 3.01 in the form of a Canadian Committed Loan, a
Canadian Bid Loan or a Canadian Swing Line Loan.
     “Canadian Maximum Commitment” means, as to each Canadian Lender, the amount
set forth on Schedule 2.01 and designated as such Canadian Lender’s “Canadian
Maximum Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Canadian Net Proceeds” means with respect to any Bankers’ Acceptance, the
Canadian Discount Proceeds less the amount equal to the applicable Canadian
stamping fee payable with respect thereto pursuant to Section 4.02.
     “Canadian Note” means a promissory note made by each Canadian Borrower in
favor of a Canadian Lender evidencing Canadian Loans made by such Canadian
Lender, substantially in the form of Exhibit D-2.
     “Canadian Obligations” means all Obligations arising under or with respect
to the Canadian SubFacility.
     “Canadian Payment Office” means the office of the Administrative Agent
located at 200 Front Street West, Suite 2700, Toronto, Ontario or such other
office as the Administrative Agent may designate by written notice to the other
parties hereto.

8



--------------------------------------------------------------------------------



 



     “Canadian Prime Rate” means for any day a fluctuating rate per annum equal
to the higher of (a) the BA Discount Rate for Bank of America, acting through
its Canadian branch, for Bankers’ Acceptances having a maturity of thirty days
plus the Applicable Rate, and (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America, acting through its
Canadian branch, as its “reference rate” for Canadian Dollar commercial loans
made to a Person in Canada. The “reference rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Canadian Prime Rate Committed Loan” means a Canadian Committed Loan that
is a Canadian Prime Rate Loan.
     “Canadian Prime Rate Loan” means a Canadian Loan denominated in Canadian
Dollars that bears interest at the Canadian Prime Rate.
     “Canadian Re-allocation” means a reallocation of the Aggregate Commitments
pursuant to Section 4.07.
     “Canadian Required Lenders” means, as of any date of determination,
Canadian Lenders having more than 50% of the Aggregate Canadian Commitments or,
if the commitment of each Canadian Lender to make Canadian Committed Loans, and
the obligation of each Canadian L/C Issuer to make Canadian L/C Credit
Extensions have been terminated and the obligation of each Canadian Lender to
purchase or accept Bankers’ Acceptances has been terminated pursuant to
Section 10.02, Canadian Lenders holding in the aggregate more than 50% of the
Total Canadian Outstandings (with the aggregate amount of each Canadian Lender’s
risk participation and funded participation in Canadian L/C Obligations and
Canadian Swing Line Loans being deemed “held” by such Canadian Lender for
purposes of this definition); provided that the Canadian Commitment of, and the
portion of the Total Canadian Outstandings held or deemed held by, any Canadian
Defaulting Lender shall be excluded for purposes of making a determination of
Canadian Required Lenders.
     “Canadian Resident Lender” means a Person that (i) is not a non-resident of
Canada for the purposes of the Income Tax Act (Canada) or (ii) is an “authorized
foreign bank” as defined in subsection 248(1) of the Income Tax Act (Canada)
which will receive all amounts paid or credited to it with respect to Canadian
Credit Extensions and other Canadian Obligations and fees and other amounts
payable in connection therewith in respect of its “Canadian banking business”
for the purposes of paragraph 212(13.3)(a) of the Income Tax Act (Canada).
     “Canadian Schedule I BA Reference Banks” means the Canadian Lenders listed
in Schedule I to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Schedule I BA Reference Banks.

9



--------------------------------------------------------------------------------



 



     “Canadian Schedule II BA Reference Banks” means the Canadian Lenders listed
in Schedule II to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Canadian Schedule II BA Reference Banks.
     “Canadian Schedule III BA Reference Banks” means the Canadian Lenders
listed in Schedule III to the Bank Act (Canada) as are, at such time, designated
by Administrative Agent, with the prior consent of the Canadian Borrowers
(acting reasonably), as the Canadian Schedule III BA Reference Banks.
     “Canadian Stamping Fee Rate” means with respect to any Bankers’ Acceptance
accepted by any Canadian Lender at any time, a percentage per annum equal to the
Applicable Rate then in effect.
     “Canadian SubFacility” means the Credit Extensions under Article III.
     “Canadian Swing Line” means the revolving credit facility made available by
the Canadian Swing Line Lender pursuant to Section 3.05.
     “Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line
Loan pursuant to Section 3.05.
     “Canadian Swing Line Lender” means Bank of America, acting through its
Canadian branch, or any other Canadian Lender that may provide Canadian Swing
Line Loans hereunder, as mutually agreed to by Administrative Agent and Canadian
Borrowers, in such Person’s capacity as provider of Canadian Swing Line Loans
hereunder, or any successor swing line lender hereunder.
     “Canadian Swing Line Loan” has the meaning specified in Section 3.05(a).
     “Canadian Swing Line Loan Notice” means a notice of a Canadian Swing Line
Borrowing pursuant to Section 3.05(b), which, if in writing, shall be
substantially in the form of Exhibit C(C).
     “Canadian Swing Line Rate” means on any day a fluctuating rate of interest
per annum established from time to time by Canadian Swing Line Lender as its
money market rate for the applicable currency, which rate may not be the lowest
rate of interest charged by Canadian Swing Line Lender to its customers, plus
the Applicable Rate.
     “Canadian Swing Line Sublimit” means an amount equal to the lesser of
(a) US $50,000,000 and (b) the Aggregate Canadian Commitments. The Canadian
Swing Line Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.
     “Canadian Unreimbursed Amount” has the meaning specified in Section
3.04(c)(i).
     “Canadian US Dollar Base Rate” means for any day a fluctuating rate per
annum equal to the higher of (a) the Federal Funds Rate plus 50 Basis Points and
(b) the rate of interest in effect

10



--------------------------------------------------------------------------------



 



for such day as publicly announced from time to time by Bank of America, acting
through its Canadian Branch, as its “reference rate” for US Dollar commercial
loans made to a Person in Canada. The “reference rate” is a rate set by Bank of
America, acting through its Canadian branch, based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America, acting through its Canadian branch,
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     “Canadian US Eurodollar Rate Committed Loan” means a Canadian Committed
Loan that bears interest at a rate based on the US Dollar Eurodollar Rate.
     “Cash Collateralize” means (i) with respect to US Letters of Credit, that
the US Borrower shall pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the US L/C Issuer and the Lenders, as collateral for
the US L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the US L/C Issuer (which documents are hereby consented
to by the Lenders), (ii) with respect to Canadian Letters of Credit, that the
applicable Canadian Borrower shall pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Canadian L/C Issuer and the
Canadian Lenders, as collateral for the Canadian L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Canadian L/C Issuer
(which documents are hereby consented to by the Canadian Lenders), and
(iii) with respect to Bankers’ Acceptances, that the applicable Canadian
Borrower shall pledge and deposit with or deliver to the Administrative Agent
for the benefit of the Canadian Lenders, as collateral for the Outstanding
Amount of Bankers’ Acceptances, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (which documents are hereby consented to by the Canadian
Lenders). Derivatives of such term have corresponding meanings.
     “Change in Law” means, with respect to any Lender, the adoption of any law
or change in any existing Law or interpretation thereof after the date of this
Agreement or, if such Lender became a Lender hereunder after the date of this
Agreement, after the date it became a Lender hereunder.
     “Change of Control” means the occurrence of either of the following events:
(i) any Person (or syndicate or group of Persons which is deemed a “person” for
the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), other than a Shareholder Controlled Person, acquires more than fifty
percent (50%) of the Voting Stock of the US Borrower, or (ii) during any period
of twelve successive months a majority of the Persons who were directors of US
Borrower at the beginning of such period or who were appointed, elected or
nominated by a majority of such directors cease to be directors of US Borrower,
unless such cessation results from death or permanent disability or relates to a
voluntary reduction by US Borrower of the number of directors that comprise the
board of directors of US Borrower. As used in this definition, (i) the term
“Voting Stock” means with respect to any Person, the outstanding stock of such
Person having ordinary voting power (disregarding changes in voting

11



--------------------------------------------------------------------------------



 



power based on the occurrence of contingencies) for the election of directors;
and (ii) the term “Shareholder Controlled Person” means a Person as to which
more than fifty percent (50%) of the Voting Stock is owned by Persons who owned
more than fifty percent (50%) of the Voting Stock of the US Borrower immediately
before any acquisition described in clause (i) of this definition.
     “Closing Date” means March 24, 2006.
     “Code” means the Internal Revenue Code of 1986.
     “Committed Loan Notice” means a US Committed Loan Notice or a Canadian
Committed Borrowing Notice, as applicable.
     “Committed Loans” means, collectively, the US Committed Loans and the
Canadian Committed Loans.
     “Commitment” means as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and designated as such
Lender’s “Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement, which, if applicable, also includes such
Lender’s Canadian Maximum Commitment.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Consolidated Assets” means the total assets of the US Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
US Borrower prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interest, if any, in the stock and surplus of
the Restricted Subsidiaries.
     “Consolidated Net Worth” means the sum (without duplication) of (i) the US
Borrower’s consolidated shareholder’s equity plus (ii) 60% of the outstanding
balance of the Devon Trust Securities. Consolidated Net Worth shall be
calculated excluding non-cash write-downs and related charges which are required
under Rule 4-10 (Financial Accounting and Reporting for Oil and Gas Producing
Activities Pursuant to the Federal Securities Laws and the Energy Policy and
Conservation Act of 1975) of Regulation S-X, promulgated by SEC regulation, or
by GAAP.
     “Consolidated Total Funded Debt” means the sum of (i) the consolidated
Indebtedness of US Borrower and its Subsidiaries referred to in clauses (a),
(b), (c), (d) and (e) of the definition of “Indebtedness” in Section 1.01, plus
(ii) 40% of the outstanding balance of the Devon Trust Securities, plus
(iii) all Swap Funded Debt, plus (iv) all Synthetic Lease Funded Debt.
Consolidated Total Funded Debt shall not include the PennzEnergy Exchangeable
Debentures.
     As used in this definition, (1) the term “Swap Funded Debt” means, in the
event that an Early Termination Date (as defined in the applicable Swap
Contract) has occurred under a Swap Contract resulting from (A) any event of
default under such Swap Contract as to which any Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which any Borrower or

12



--------------------------------------------------------------------------------



 



any Subsidiary is an Affected Party (as so defined), and the Uncontested Portion
of the Swap Termination Value for such Swap Contract that has not been paid
within sixty (60) days after the date when due exceeds US $150,000,000, the
amount of such Uncontested Portion; and (2) the term “Synthetic Lease Funded
Debt” means, in the event that the US Borrower or any Subsidiary (A) has failed
to pay when due any Synthetic Lease Obligation, or (B) has failed to observe or
perform any other agreement or condition relating to any Synthetic Lease
Obligation, or any other event or condition occurs that permits the holders
thereof to demand prepayment or redemption, and the holder or holders thereof
have demanded or caused such Synthetic Lease Obligation to become due or to be
prepaid or redeemed (automatically or otherwise), prior to its stated maturity
and the aggregate Uncontested Portion of the Attributable Indebtedness with
respect to such Synthetic Lease Obligations of the US Borrower and its
Subsidiaries that has not been paid within 60 days after the date when due
exceeds US $150,000,000, the amount of such Uncontested Portion.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) a
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally and with respect to the Canadian Borrowers, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-up Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any requisite notice and the passage of any
requisite periods of time, would be an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the US Committed Loans, participations in US L/C Obligations or
participations in US Swing Line Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder and
such failure has not been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith

13



--------------------------------------------------------------------------------



 



dispute, and such failure has not been cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
     “Devon Canada” means Devon Canada Corporation, a Nova Scotia unlimited
company.
     “Devon Financing ULC” means Devon Financing Corporation, U.L.C., a Nova
Scotia unlimited company.
     “Devon Financing ULC Guaranties” means the Guaranties executed by Devon
Financing ULC and delivered to Administrative Agent pursuant to this Agreement.
     “Devon Oklahoma” means Devon Energy Corporation (Oklahoma), an Oklahoma
corporation, formerly known as Devon Energy Corporation, an Oklahoma
corporation.
     “Devon Trust” means Devon Financing Trust II, a statutory business trust
formed under the laws of the State of Delaware.
     “Devon Trust Registration Statement” means the Registration Statement on
Form S-3 filed by US Borrower under the Securities Act of 1933 on October 4,
2002 with respect to the issuance by US Borrower of Common Stock, Preferred
Stock, Debt Securities, Stock Purchase Agreements and Stock Purchase Units, and
the issuance by Devon Financing Trust II of Trust Preferred Securities
guaranteed by US Borrower, and the issuance by Devon Financing ULC of debt
securities guaranteed by the US Borrower, as amended, supplemented or replaced
from time to time.
     “Devon Trust Securities” means those certain Trust Preferred Securities
issuable by Devon Trust, as described in the Devon Trust Registration Statement.
     “Disclosure Report” means a written notice given by a Responsible Officer
of the US Borrower to all Lenders or a certificate given by a Responsible
Officer of the US Borrower under Sections 8.02(a) and (b).
     “Disclosure Schedule” means Schedule 7 to this Agreement.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Effective Date” has the meaning specified in Section 6.01.
     “Eligible Assignee” has the meaning specified in Section 12.08(g).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

14



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the US Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the US Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the US Borrower
or any ERISA Affiliate or to which the US Borrower or any ERISA Affiliate
contributes or has an obligation to contribute.
     “Event of Default” has the meaning specified in Section 10.01.
     “Existing Canadian Letters of Credit” means the Letters of Credit that were
issued under the Existing Credit Agreement.
     “Existing Credit Agreement” means the Credit Agreement dated as of April 8,
2004 among the US Borrower, the Canadian Borrowers, Bank of America, as
Administrative Agent, L/C Issuer, Canadian Swing Line Lender, and US Swing Line
Lender, and a syndicate of lenders.
     “Existing US Letters of Credit” means the Letters of Credit that were
issued under the Existing Credit Agreement. In addition, Existing US Letters of
Credit shall include the following letters of credit issued by Bank of America:
(a) letter of credit number 3078785 in the amount of US $43,700,000 issued for
the benefit of Agencia Nacional Do Petroleo, Gas Natural E Biocombustive is,
with an expiration date of July 31, 2010, and (b) letter of credit number
3078786 in the amount of US $5,800,000 issued for the benefit of Agencia
Nacional Do Petroleo, Gas Natural E Biocombustive is, with an expiration date of
July 31, 2010.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal

15



--------------------------------------------------------------------------------



 



Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
     “Fee Letter” means (i) with respect to the Administrative Agent fee,
upfront fees, certain arrangement fees, and the Letter of Credit fronting fees
of Bank of America, as US L/C Issuer and Canadian L/C Issuer, the letter
agreement, dated February 15, 2006, among the US Borrower, Bank of America, and
BAS, (ii) with respect to certain arrangement fees and the Letter of Credit
fronting fees of JPMorgan, as US L/C Issuer, the letter agreement, dated
February 15, 2006, among the US Borrower, JPMorgan, and J.P. Morgan Securities
Inc., and (iii) with respect to each other L/C Issuer, the letter agreement
between the Borrower and such L/C Issuer which sets forth the fronting fee for
Letters of Credit issued hereunder by such L/C Issuer.
     “Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
     “Fiscal Year” means a twelve-month period ending on December 31 of any
year.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state,
province or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any

16



--------------------------------------------------------------------------------



 



assets of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person, exclusive, in each case, of endorsements in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guaranties” means the US Guaranty and the Canadian Guaranties.
     “Guarantors” means the US Guarantor and the Canadian Guarantors.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (d) capital leases, but excluding customary oil, gas or mineral leases
entered into in the ordinary course of business;
     (e) all obligations with respect to payments received in consideration of
oil, gas, or other minerals yet to be acquired or produced at the time of
payment (including obligations under “take-or-pay” contracts to deliver gas in
return for payments already received and the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment);
     (f) all direct or contingent obligations of such Person arising under
standby letters of credit and bankers’ acceptances;
     (g) net obligations of such Person under any Swap Contract;

17



--------------------------------------------------------------------------------



 



     (h) Synthetic Lease Obligations; and
     (i) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person with respect to Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject shall be equal, to
the extent such Indebtedness is otherwise non-recourse to such Person, to the
lesser of the fair market value of the property or assets subject to such Lien
and the amount of the Indebtedness secured.
     “Indemnified Liabilities” has the meaning specified in Section 12.05.
     “Indemnitees” has the meaning specified in Section 12.05.
     “Interest Payment Date” means, (a) as to any Loan other than a US Base Rate
Loan, a Canadian Base Rate Committed Loan and a Canadian Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a US Dollar Eurodollar Rate
Loan or a Canadian US Eurodollar Rate Committed Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any US Base
Rate Loan, Canadian Base Rate Committed Loan or Canadian Prime Rate Loan
(including a US Swing Line Loan and a Canadian Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means (a) as to each US Dollar Eurodollar Rate Loan, each
Canadian Dollar Eurodollar Rate Loan and each Canadian US Eurodollar Rate
Committed Loan, the period commencing on the date such Loan is disbursed or (in
the case of any US Eurodollar Rate Committed Loan, Canadian Eurodollar Rate
Committed Loan or US Eurodollar Rate Committed Loan) converted to or continued
as a US Dollar Eurodollar Rate Loan or a Canadian Eurodollar Rate Committed Loan
or US Eurodollar Rate Committed Loan, respectively, and ending on the date one,
two, three, six or , if available, nine or twelve months thereafter, as selected
by the applicable Borrower in its Committed Loan Notice or Bid Request, as the
case may be; and (b) as to each US Absolute Rate Loan and each Canadian Absolute
Rate Loan, a period of not less than 14 days and not more than 180 days as
selected by the applicable Borrower in its Bid Request; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a US Dollar Eurodollar Rate Loan, Canadian Dollar Eurodollar Rate
Loan or Canadian

18



--------------------------------------------------------------------------------



 



US Eurodollar Rate Committed Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a US Dollar Eurodollar Rate Loan,
Canadian Dollar Eurodollar Rate Loan or a Canadian US Eurodollar Rate Committed
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means (a) with respect to any US Letter of Credit, the
US Letter of Credit Application, and any other document, agreement and
instrument entered into by the US L/C Issuer and the US Borrower (or any
Subsidiary) or in favor of the US L/C Issuer and relating to any such US Letter
of Credit, and (b) with respect to any Canadian Letter of Credit, the Canadian
Letter of Credit Application, and any other document, agreement and instrument
entered into by the Canadian L/C Issuer and any Canadian Borrower (or any
Subsidiary) or in favor of the Canadian L/C Issuer and relating to any such
Canadian Letter of Credit.
     “Joint Lead Arrangers” means BAS and J.P. Morgan Securities Inc., in their
capacities as joint lead arrangers and book managers.
     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
     “L/C Credit Extension” means a US L/C Credit Extension or a Canadian L/C
Credit Extension.
     “L/C Issuance Global Sublimit” means, with respect to a L/C Issuer (and, if
applicable, its Canadian Affiliate), the maximum amount of L/C Obligations that
such L/C Issuer has agreed to incur pursuant to this Agreement in such capacity,
as such amount is mutually agreed to by Administrative Agent, the Borrowers, and
such L/C Issuer. The initial L/C Issuance Global Sublimit with respect to Bank
of America is the amount of US $1,000,000,000, with respect to JPMorgan is the
amount of US $1,000,000,000, and with respect to Royal Bank of Canada is the
amount of US $500,000,000.
     “L/C Issuer” means a US L/C Issuer or a Canadian L/C Issuer.
     “L/C Obligations” means, collectively, the US L/C Obligations and the
Canadian L/C Obligations.

19



--------------------------------------------------------------------------------



 



     “Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
     “Lenders” means all Lenders (including the applicable Lenders in their
capacity as Canadian Lenders) and includes the US L/C Issuer, the Canadian L/C
Issuer, and the US Swing Line Lender and the Canadian Swing Line Lender, and
“Lender” means any one of them.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means a US Letter of Credit or a Canadian Letter of
Credit.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means a US Loan or a Canadian Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, the BAs and the Guaranties.
     “Loan Parties” means, collectively, the Borrowers and each Guarantor.
     “Margin Stock” means “margin stock” as defined in Reg U.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or financial
condition of the US Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its payment
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     “Material Subsidiary” means a Subsidiary of US Borrower which owns assets
having a book value that exceeds ten percent (10%) of the book value of US
Borrower’s Consolidated Assets.

20



--------------------------------------------------------------------------------



 



     “Maturity Date” means the later of (a) April 7, 2011, and (b) if maturity
is extended pursuant to Section 4.08, such extended maturity date as determined
pursuant to Section 4.08 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the US Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Non-US Lender” has the meaning specified in Section 12.16(a)(i).
     “Northstar Energy” means Northstar Energy Corporation, a Nova Scotia
unlimited company.
     “Note” means a US Note or a Canadian Note.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” has the meaning specified in Section 5.01(b).
     “Outstanding Amount” means (i) with respect to US Committed Loans, US Bid
Loans, and US Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of US Committed Loans, US Bid Loans, and US Swing Line Loans, as the
case may be, occurring on such date; (ii) with respect to any US L/C Obligations
on any date, the amount of such US L/C Obligations on such date after giving
effect to any US L/C Credit Extension occurring on such date and any other

21



--------------------------------------------------------------------------------



 



changes in the aggregate amount of the US L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any US Letters of Credit or any reductions in the maximum amount available for
drawing under US Letters of Credit taking effect on such date; (iii) with
respect to Canadian Committed Loans, Canadian Bid Loans, and Canadian Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Canadian
Committed Loans, Canadian Bid Loans, and Canadian Swing Line Loans, as the case
may be, occurring on such date; and (iv) with respect to any Canadian L/C
Obligations on any date, the amount of such Canadian L/C Obligations on such
date after giving effect to any Canadian L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the Canadian L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Canadian Letters of Credit or any
reductions in the maximum amount available for drawing under Canadian Letters of
Credit taking effect on such date, and (v) with respect to any Bankers’
Acceptances, the aggregate outstanding face amount of such Bankers’ Acceptances
after giving effect to the acceptances, maturities and rollovers thereof on such
date.
     “Participant” has the meaning specified in Section 12.08(d).
     “PennzEnergy Exchangeable Debentures” means the following Exchangeable
Debentures of PennzEnergy Company, which were issued prior to the merger of
PennzEnergy Company with and into US Borrower:
          (a) 4.90% Exchangeable Senior Debentures due August 15, 2008 in the
aggregate principal amount of US $443,807,000; and
          (b) 4.95% Exchangeable Senior Debentures due August 15, 2008 in the
aggregate principal amount of US $316,506,000.
     “Permitted Liens” means:
    (a) Liens for taxes, assessments or governmental charges which are not due
or delinquent, or the validity of which any Restricted Person shall be
contesting in good faith; provided such Restricted Person shall have made
adequate provision therefor in accordance with GAAP;
    (b) the Lien of any judgment rendered, or claim filed, against any
Restricted Person which does not constitute an Event of Default and which such
Restricted Person shall be contesting in good faith; provided such Restricted
Person shall have made adequate provision therefor in accordance with GAAP;
    (c) Liens, privileges or other charges imposed or permitted by law such as
statutory liens and deemed trusts, carriers’ liens, builders’ liens,
materialmens’ liens and other liens, privileges or other charges of a similar
nature which relate to obligations not due or delinquent, including any lien or
trust arising in connection with workers’ compensation, unemployment insurance,
pension, employment and similar laws or regulations;

22



--------------------------------------------------------------------------------



 



     (d) Liens arising in the ordinary course of and incidental to construction,
maintenance or current operations which have not been filed pursuant to law
against any Restricted Person or in respect of which no steps or proceedings to
enforce such lien have been initiated or which relate to obligations which are
not due or delinquent or if due or delinquent, which such Restricted Person
shall be contesting in good faith; provided such Restricted Person shall have
made adequate provision therefor in accordance with GAAP;
     (e) Liens incurred or created in the ordinary course of business and in
accordance with sound oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting the exploration,
development, operation or transmission of the property to which such Liens
relate, for any Restricted Person’s portion of the costs and expenses of such
exploration, development, operation or transmission, provided that such costs or
expenses are not due or delinquent or, if due or delinquent, which such
Restricted Person shall be contesting in good faith; provided such Restricted
Person shall have made adequate provision therefor in accordance with GAAP;
     (f) overriding royalty interests, net profit interests, reversionary
interests and carried interests or other similar burdens on production in
respect of any Restricted Person’s oil and gas properties that are entered into
with or granted to arm’s length third parties in the ordinary course of business
and in accordance with sound oil and gas industry practice in the area of
operation;
     (g) Liens for penalties arising under non-participation provisions of
operating agreements in respect of any Restricted Person’s oil and gas
properties if such Liens do not materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;
     (h) easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land held by any Restricted Person (including,
without limitation, rights-of-way and servitudes for railways, sewers, drains,
pipe lines, gas and water mains, electric light and power and telephone or
telegraph or cable television conduits, poles, wires and cables) which, either
alone or in the aggregate, do not materially detract from the value of such land
or materially impair its use in the operation of the business of the Restricted
Persons taken as a whole;
     (i) security given by the Restricted Persons to a public utility or any
Governmental Authority when required by such public utility or Governmental
Authority in the ordinary course of the business of the Restricted Persons in
connection with operations of the Restricted Persons if such security does not,
either alone or in the aggregate, materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;

23



--------------------------------------------------------------------------------



 



     (j) the right reserved to or vested in any Governmental Authority by the
terms of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;
     (k) all reservations in the original grant of any lands and premises or any
interests therein and all statutory exceptions, qualifications and reservations
in respect of title;
     (l) any Lien from time to time disclosed by any Restricted Person to the
Administrative Agent which is consented to by the Required Lenders;
     (m) any right of first refusal in favor of any Person granted in the
ordinary course of business with respect to all or any of the oil and gas
properties of any Restricted Person;
     (n) Liens on cash or marketable securities of any Restricted Persons
granted in connection with any Swap Contract permitted under this Agreement;
     (o) Liens in respect of Indebtedness permitted by Sections 9.01(b),
9.01(f), 9.01(h) and Indebtedness permitted to be secured by Section 9.01(c);
     (p) Liens in favor of the Administrative Agent for the benefit of the
Lenders and the L/C Issuer;
     (q) Liens to collateralize moneys held in a cash collateral account by a
lender in respect of the prepayment of bankers’ acceptances, letters of credit
or similar obligations accepted or issued by such lender but only if at the time
of such prepayment no default or event of default has occurred and is continuing
under the credit facility pursuant to which the bankers’ acceptances or letters
of credit have been accepted or issued;
     (r) purchase money Liens upon or in any tangible personal property and
fixtures (including real property surface rights upon which such fixtures are
located and contractual rights and receivables relating to such property)
acquired by any Restricted Person in the ordinary course of business to secure
the purchase price of such property or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of such property, including any
Liens existing on such property at the time of its acquisition (other than any
such Lien created in contemplation of any such acquisition);
     (s) the rights of buyers under production sale contracts related to any
Restricted Person’s share of petroleum substances entered into in the ordinary
course of business, provided that the contracts create no rights (including any
Lien) in favor of the buyer or any other Person in, to or over any reserves of
petroleum substances or other assets of any Restricted Person, other than a
dedication of reserves (not by way of Lien or absolute assignment) on usual
industry terms;

24



--------------------------------------------------------------------------------



 



     (t) Liens arising in respect of operating leases of personal property under
which Canadian Borrowers or any of their Subsidiaries, or any other Subsidiaries
of US Borrower that are incorporated or organized in Canada or one of the
provinces thereof, are lessees;
     (u) Liens on property of a Person existing at the time such Person becomes
a Restricted Subsidiary, is merged into or amalgamated or consolidated with US
Borrower or any Restricted Subsidiary, provided, such Liens were in existence
prior to the contemplation of such stock acquisition, merger, amalgamation or
consolidation and do not extend to any assets other than those of the Person so
acquired or merged into or amalgamated or consolidated with US Borrower or any
Restricted Subsidiary;
     (v) any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Lien referred to in the
preceding paragraphs (a) to (u) inclusive of this definition, so long as any
such extension, renewal or replacement of such Lien is limited to all or any
part of the same property that secured the Lien extended, renewed or replaced
(plus improvements on such property), the indebtedness or obligation secured
thereby is not increased (except for the purpose of paying any prepayment
premium or any fees and expenses incurred in connection with any such extension,
renewal or replacement) and such Lien is otherwise permitted by the applicable
section above;
     (w) Liens on Margin Stock;
     (x) in addition to Liens permitted by clauses (a) through (w) above, Liens
on property or assets if the aggregate liabilities secured thereby do not exceed
two percent (2%) of Consolidated Assets;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.
     “Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
     “Platform” has the meaning specified in Section 8.02.
     “Pro Rata Share” means, (a) with respect to each Lender and the Credit
Extensions at any time, a fraction (expressed as a percentage and carried to the
ninth decimal place) the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the Aggregate
Commitment at such time, (b) with respect to the US Credit Extensions of each
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the US Commitment
of such Lender at such time and the denominator of which is the amount of the
Aggregate US Commitments at such time,

25



--------------------------------------------------------------------------------



 



and (c) with respect to the Canadian Credit Extensions of each Canadian Lender
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Canadian Commitment
of such Canadian Lender at such time and the denominator of which is the amount
of the Aggregate Canadian Commitments at such time; provided that if the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions and the obligation to accept and purchase BAs have
been terminated pursuant to Section 10.02, then the Pro Rata Share of each
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
     “Register” has the meaning specified in Section 12.08(c).
     “Reg U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means each Request for US Credit Extension
and each Request for Canadian Credit Extension.
     “Request for Canadian Credit Extension” means (a) with respect to a
Canadian Borrowing, or a conversion or continuation of Canadian Committed Loans,
a Canadian Committed Borrowing Notice, (b) with respect to a Canadian Bid Loan,
a Candian Bid Request, (c) with respect to a Canadian L/C Credit Extension, a
Canadian Letter of Credit Application, and (d) with respect to a Canadian Swing
Line Loan, a Canadian Swing Line Loan Notice.
     “Request for US Credit Extension” means (a) with respect to a US Borrowing,
conversion or continuation of US Committed Loans, a US Committed Loan Notice,
(b) with respect to a US Bid Loan, a US Bid Request, (c) with respect to a US
L/C Credit Extension, a US Letter of Credit Application, and (d) with respect to
a US Swing Line Loan, a US Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 10.02, Lenders holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

26



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president — corporate finance, vice president — finance,
or treasurer of a Loan Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the US Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
     “Restricted Person” means any of the US Borrower and the Restricted
Subsidiaries.
     “Restricted Subsidiary” means each of the Canadian Borrowers, Devon
Oklahoma, Devon Financing ULC, Devon Trust and any other Material Subsidiary of
US Borrower.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
     “SEC Filings” has the meaning specified in Section 7.06.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the US Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Subordinated US Borrower Debentures” means those certain Convertible
Junior Subordinated Debentures which may be issued by the US Borrower to Devon
Trust , as described in the Devon Trust Registration Statement, which will be
subordinate to the Obligations.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person; provided that (a) associations,
joint ventures or other relationships (i) which are established pursuant to a
standard form operating agreement or similar agreement or which are partnerships
for purposes of federal income taxation only, (ii) which are not corporations or
partnerships (or subject to the Uniform Partnership Act) under applicable state
Law, and (iii)

27



--------------------------------------------------------------------------------



 



whose businesses are limited to the exploration, development and operation of
oil, gas or mineral properties, transportation and related facilities and
interests owned directly by the parties in such associations, joint ventures or
relationships, shall not be deemed to be “Subsidiaries” of such Person, and
(b) associations, joint ventures or other relationships (i) which are not
corporations or partnerships under applicable provincial Law, and (ii) whose
businesses are limited to the exploration, development and operation of oil, gas
or mineral properties, transportation and related facilities and interests owned
directly by the parties in such associations, joint ventures or relationships,
shall not be deemed to be “Subsidiaries” of such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the US Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Loans” means, collectively, the US Swing Ling Loans and the
Canadian Swing Line Loans.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), other than obligations under
(i) the Production Platform Lease Agreement 2002-1, dated as of June 27, 2002,
between Devon Energy Production Company, L.P., an Oklahoma limited partnership
and successor by

28



--------------------------------------------------------------------------------



 



merger to Devon Louisiana Corporation (“DEPCO”), as lessee, and Ocean
Energy/Boomvang Platform Statutory Trust 2002-1, a Delaware statutory business
trust, as lessor, the Operative Documents (as defined therein) and the Other
Operative Documents (as defined therein), (ii) the Production Platform Lease
Agreement 2002-2, dated as of June 27, 2002, between DEPCO, as lessee, and Ocean
Energy/Boomvang Platform Statutory Trust 2002-2, a Delaware statutory business
trust, as lessor, the Operative Documents (as defined therein) and the Other
Operative Documents (as defined therein), (iii) the Production Platform Lease
Agreement 2002-1, dated as of January 29, 2002, between Devon Louisiana, as
lessee, and Ocean Energy/Nansen Platform Statutory Trust 2002-1, a Delaware
statutory business trust, as lessor, the Operative Documents (as defined
therein) and the Other Operative Documents (as defined therein), and (iv) the
Production Platform Lease Agreement 2002-2, dated as of January 29, 2002,
between DEPCO, as lessee, and Ocean Energy/Nansen Platform Statutory Trust
2002-2, a Delaware statutory business trust, as lessor, the Operative Documents
(as defined therein) and the Other Operative Documents (as defined therein), in
each case, as amended, supplemented, amended and restated, refinanced or
replaced from time to time.
     “Taxes” has the meaning specified in Section 5.01(a).
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA; or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; or (c) a complete or partial withdrawal
by any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; or (d) the filing of a notice of intent
to terminate any ERISA Plan or Multiemployer Plan or the treatment of any ERISA
Plan amendment or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; or (e) the institution of proceedings to
terminate any ERISA Plan or Multiemployer Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA; or (f) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or
Multiemployer Plan.
     “Threshold Amount” means at any time, the greater of US $250,000,000 and
2.5% of Consolidated Net Worth determined as of the end of the most recent
Fiscal Quarter.
     “Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans, all Canadian L/C Obligations, and all Bankers’ Acceptances.
     “Total Capitalization” means the sum (without duplication) of
(i) Consolidated Total Funded Debt plus (ii) US Borrower’s consolidated
shareholder’s equity plus (iii) 60% of the outstanding balance of the Devon
Trust Securities. Total Capitalization shall be calculated excluding non-cash
write-downs and related charges which are required under Rule 4-10 (Financial
Accounting and Reporting for Oil and Gas Producing Activities Pursuant to the

29



--------------------------------------------------------------------------------



 



Federal Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X promulgated by SEC Regulation, or by GAAP.
     “Total Outstandings” means the aggregate amount of all Total US
Outstandings and all Total Canadian Outstandings.
     “Total US Outstandings” means the aggregate Outstanding Amount of all US
Loans and all US L/C Obligations.
     “Type” means (i) with respect to a US Committed Loan, its character as a US
Base Rate Loan or a US Dollar Eurodollar Rate Loan, (ii) with respect to a US
Bid Loan, its character as a US Absolute Rate Loan or a US Eurodollar Margin Bid
Loan, (iii) with respect to a Canadian Committed Borrowing, its character as a
Canadian Prime Rate Loan, a Canadian Base Rate Committed Loan, a Canadian Dollar
Eurodollar Rate Loan or a US Dollar Eurodollar Rate Loan or a BA, (iv) with
respect to a Canadian Bid Loan, its character as a Canadian Absolute Rate Loan
or a Canadian Eurodollar Margin Bid Loan.
     “ULC Guaranty” means the Guaranty made by Devon Financing ULC,
substantially in the form of Exhibit G(ULC).
     “United States” and “U.S.” mean the United States of America.
     “Uncontested Portion” means, with respect to any Swap Termination Value or
any Synthetic Lease Obligation, the amount thereof that is not being contested
by the US Borrower or one of its Subsidiaries diligently in good faith.
     “Unrestricted Subsidiary” means any Subsidiary of the US Borrower that is
not a Restricted Subsidiary.
     “US Absolute Rate Loan” means a US Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.
     “US Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 50 Basis Points and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “US Base Rate Committed Loan” means a US Committed Loan that is a US Base
Rate Loan.
     “US Base Rate Loan” means a US Loan that bears interest based on the US
Base Rate.

30



--------------------------------------------------------------------------------



 



     “US Bid Borrowing” means a borrowing consisting of simultaneous US Bid
Loans of the same Type from each of the Lenders whose offer to make one or more
US Bid Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.03.
     “US Bid Loan” has the meaning specified in Section 2.03(a).
     “US Bid Loan Lender” means, in respect of any US Bid Loan, the Lender
making such US Bid Loan to the US Borrower.
     “US Bid Request” means a written request for one or more US Bid Loans
substantially in the form of Exhibit B-1.
     “US Borrower” has the meaning specified in the introductory paragraph
hereto.
     “US Borrower Guaranty” means the Guaranty made by the US Borrower,
substantially in the form of Exhibit G(US).
     “US Borrowing” means a US Committed Borrowing, a US Bid Borrowing or a US
Swing Line Borrowing, as the context may require.
     “US Commitment” means, as to each Lender, its obligation to (a) make US
Committed Loans to the US Borrower pursuant to Section 2.01, (b) purchase
participations in US L/C Obligations, and (c) purchase participations in US
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the such Lender’s Commitment minus its (or its Affiliate’s)
Canadian Commitment, if any.
     “US Committed Borrowing” means a borrowing consisting of simultaneous US
Committed Loans of the same Type and, in the case of US Eurodollar Rate
Committed Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
     “US Committed Loan” has the meaning specified in Section 2.01.
     “US Committed Loan Notice” means a notice of (a) a US Committed Borrowing,
(b) a conversion of US Committed Loans from one Type to the other, or (c) a
continuation of US Eurodollar Rate Committed Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
     “US Competitive Bid” means a written offer by a Lender to make one or more
US Bid Loans, substantially in the form of Exhibit B-2, duly completed and
signed by a Lender.
     “US Credit Extension” means each of the following: (a) a US Borrowing and
(b) a US L/C Credit Extension.
     “US Dollar” and “US $” mean lawful money of the United States.

31



--------------------------------------------------------------------------------



 



     “US Dollar Equivalent” means, on any date of determination, the equivalent
in US Dollars of any value or sum denominated in Canadian Dollars using the rate
of exchange quoted by Bank of Canada on the Business Day preceding the day as of
which any determination of such rate is required to be made under the terms
hereof as the noon mid-market spot rate for conversions of Canadian Dollars into
US Dollars.
     “US Dollar Eurodollar Rate” means for any Interest Period with respect to a
US Dollar Eurodollar Rate Loan or a Canadian US Eurodollar Rate Committed Loan:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA USD LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA USD LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for US Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) is not available at
such time for any reason, then the “US Dollar Eurodollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in US Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the US Dollar
Eurodollar Rate Loan being made, continued or converted by Bank of America (or,
in the case of a US Bid Loan, the applicable US Bid Loan Lender) and with a term
equivalent to such Interest Period would be offered by Bank of America’s (or
such US Bid Loan Lender’s) London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
     “US Dollar Eurodollar Rate Loan” means a US Eurodollar Rate Committed Loan
or a US Eurodollar Margin Bid Loan.
     “US Eurodollar Bid Margin” means the margin above or below the US Dollar
Eurodollar Rate to be added to or subtracted from the US Dollar Eurodollar Rate,
which margin shall be expressed in multiples of 1/100th of one basis point.
     “US Eurodollar Margin Bid Loan” means a US Bid Loan that bears interest at
a rate based upon the US Dollar Eurodollar Rate.
     “US Eurodollar Rate Committed Loan” means a US Committed Loan that bears
interest at a rate based on the US Dollar Eurodollar Rate.
     “US Guarantor” means Devon Financing ULC.
     “US Guaranty” means the guaranty of the US Obligations made by the US
Guarantor in favor of the Administrative Agent on behalf of the Lenders under
the ULC Guaranty.

32



--------------------------------------------------------------------------------



 



     “US L/C Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any US L/C Borrowing in accordance with its Pro Rata
Share.
     “US L/C Borrowing” means an extension of credit resulting from a drawing
under any US Letter of Credit which has not been reimbursed on the date when
made or refinanced as a US Committed Borrowing.
     “US L/C Credit Extension” means, with respect to any US Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
     “US L/C Issuer” means (i) Bank of America, (ii) JPMorgan, or (iii) any
other Lender that may issue US Letters of Credit hereunder, as mutually agreed
to by Administrative Agent and US Borrower and such Lender, in such Person’s
capacity as issuer of US Letters of Credit hereunder, or any successor issuer of
US Letters of Credit hereunder.
     “US L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding US Letters of Credit plus the aggregate of all
US Unreimbursed Amounts, including all US L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a US Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such US Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
     “US Letter of Credit” means any letter of credit issued hereunder and shall
include the Existing US Letters of Credit. A US Letter of Credit may be a
commercial letter of credit or a standby letter of credit.
     “US Letter of Credit Application” means an application and agreement for
the issuance or amendment of a US Letter of Credit in the form from time to time
in use by the US L/C Issuer and acceptable to the US Borrower.
     “US Letter of Credit Fee” has the meaning specified in Section 2.04(i).
     “US Letter of Credit Sublimit” means an amount equal to US $2,000,000,000
minus the Canadian Letter of Credit Sublimit. The US Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate US Commitments.
     “US Loan” means an extension of credit by a Lender to the US Borrower under
Article II in the form of a US Committed Loan, a US Bid Loan or a US Swing Line
Loan.
     “US Note” means a promissory note made by the US Borrower in favor of a
Lender evidencing US Loans made by such Lender, substantially in the form of
Exhibit D-1.
     “US Obligations” means all Obligations other than Canadian Obligations.
     “US Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate US Commitments or, if the commitment of
each Lender to make US Committed Loans and the obligation of each US L/C Issuer
to make US L/C Credit Extensions

33



--------------------------------------------------------------------------------



 



have been terminated, Lenders holding in the aggregate more than 50% of the
Total US Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in US L/C Obligations and US Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the US Commitment of, and the portion of the Total US Outstandings
held or deemed held by, any US Defaulting Lender shall be excluded for purposes
of making a determination of US Required Lenders.
     “US Swing Line” means the revolving credit facility made available by the
US Swing Line Lender pursuant to Section 2.05.
     “US Swing Line Borrowing” means a borrowing of a US Swing Line Loan
pursuant to Section 2.05.
     “US Swing Line Lender” means Bank of America or any other Lender that may
provide US Swing Line Loans hereunder, as mutually agreed to by Administrative
Agent and the US Borrower, in such Person’s capacity as provider of US Swing
Line Loans hereunder, or any successor swing line lender hereunder.
     “US Swing Line Loan” has the meaning specified in Section 2.05(a).
     “US Swing Line Loan Notice” means a notice of a US Swing Line Borrowing
pursuant to Section 2.05(b), which, if in writing, shall be substantially in the
form of Exhibit C(US).
     “US Swing Line Rate” means on any day a fluctuating rate of interest per
annum established from time to time by Bank of America, as its money market
rate, which rate may not be the lowest rate of interest charged by Bank of
America, to its customers, plus the Applicable Rate.
     “US Swing Line Sublimit” means an amount equal to the lesser of (a) US
$50,000,000 and (b) the Aggregate US Commitments. The US Swing Line Sublimit is
part of, and not in addition to, the Aggregate US Commitments.
     “US Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

34



--------------------------------------------------------------------------------



 



     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the US
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the US Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders and the US Borrower);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the US
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the US
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and

35



--------------------------------------------------------------------------------



 



regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day made with respect to the Canadian SubFacility shall be references
to Eastern time (daylight or standard, as applicable), and all other references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.
     1.08 US Dollar Equivalent. Except for the purposes of determining any
amounts under Section 3.10, for the purposes of determining any amount relating
to any Commitment or any Obligation or any amount referred to in any
representation or warranty, covenant or Default, where such amount is the result
of any mathematical calculation or equation which includes amounts denominated
in Canadian Dollars together with amounts denominated in US Dollars, all
relevant amounts included in such calculation or equation that are denominated
in Canadian Dollars shall be calculated, as of such time of determination, at
the US Dollar Equivalent thereof.
ARTICLE II.
US COMMITMENTS AND US CREDIT EXTENSION
     2.01 US Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “US
Committed Loan”) to the US Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the US Commitment of such Lender; provided, however,
that after giving effect to any US Committed Borrowing, (i) the Total US
Outstandings shall not exceed the Aggregate US Commitments, and (ii) the
aggregate Outstanding Amount of the US Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all US L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all US Swing Line
Loans shall not exceed the US Commitment of such Lender. Within the limits of
the US Commitment of each Lender, and subject to the other terms and conditions
hereof, the US Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. US Committed Loans may be US
Base Rate Loans or US Eurodollar Rate Committed Loans, as further provided
herein.
     2.02 US Borrowings, Conversions and Continuations of US Committed Loans.
     (a) Each US Committed Borrowing, each conversion of US Committed Loans from
one Type to the other, and each continuation of US Eurodollar Rate Committed
Loans shall be made upon the US Borrower’s irrevocable notice to (except as
provided in Section 5.03(a)) the Administrative Agent, which may be given by
telephone. Each such notice must be received by

36



--------------------------------------------------------------------------------



 



the Administrative Agent not later than 11:00 a.m. (i) two Business Days prior
to the requested date of any US Borrowing of, conversion to or continuation of
US Eurodollar Rate Committed Loans or of any conversion of US Eurodollar Rate
Committed Loans to US Base Rate Committed Loans, and (ii) on the requested date
of any US Borrowing of US Base Rate Committed Loans. Each telephonic notice by
the US Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written US Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the US Borrower.
Each US Borrowing of, conversion to or continuation of US Eurodollar Rate
Committed Loans shall be in a principal amount of US $5,000,000 or a whole
multiple of US $1,000,000 in excess thereof. Except as provided in
Sections 2.04(c) and 2.05(c), each US Borrowing of or conversion to US Base Rate
Committed Loans shall be in a principal amount of US $1,000,000 or a whole
multiple of US $100,000 in excess thereof. Each US Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the US Borrower is
requesting a US Committed Borrowing, a conversion of US Committed Loans from one
Type to the other, or a continuation of US Eurodollar Rate Committed Loans,
(ii) the requested date of the US Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of US
Committed Loans to be borrowed, converted or continued, (iv) the Type of US
Committed Loans to be borrowed or to which existing US Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the US Borrower fails to specify a Type of US Committed Loan
in a US Committed Loan Notice or if the US Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable US Committed
Loans shall be made as, or converted to, US Base Rate Loans. Any such automatic
conversion to US Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable US Eurodollar Rate
Committed Loans. If the US Borrower requests a US Committed Borrowing of,
conversion to, or continuation of US Eurodollar Rate Committed Loans in any such
US Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a US Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable US Committed Loans, and if no timely notice of a conversion or
continuation is provided by the US Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to US Base Rate
Loans described in the preceding subsection. In the case of a US Committed
Borrowing, each Lender shall make the amount of its US Committed Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable US Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 6.02 (and, if such US Borrowing is the initial
US Credit Extension, Section 6.01), the Administrative Agent shall make all
funds so received available to the US Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the US Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the US Borrower; provided,
however, that if, on the date the US Committed Loan Notice with respect to such
US Borrowing is given by the US Borrower, there are US L/C Borrowings
outstanding, then the proceeds of such US Borrowing, first, shall be applied, to
the

37



--------------------------------------------------------------------------------



 



payment in full of any such US L/C Borrowings, and second, shall be made
available to the US Borrower as provided above.
     (c) Except as otherwise provided herein, a US Eurodollar Rate Committed
Loan may be continued or converted only on the last day of an Interest Period
for such US Eurodollar Rate Committed Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as US
Eurodollar Rate Committed Loans without the consent of the US Required Lenders.
     (d) The Administrative Agent shall promptly notify the US Borrower and the
Lenders of the interest rate applicable to any Interest Period for US Eurodollar
Rate Committed Loans upon determination of such interest rate. The determination
of the US Dollar Eurodollar Rate by the Administrative Agent shall be conclusive
in the absence of manifest error. At any time that US Base Rate Loans are
outstanding, the Administrative Agent shall notify the US Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the US
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all US Committed Borrowings, all conversions of
US Committed Loans from one Type to the other, and all continuations of US
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to US Committed Loans.
     2.03 US Bid Loans.
     (a) General. Subject to the terms and conditions set forth herein, each
Lender agrees that the US Borrower may from time to time request the Lenders to
submit offers to make loans (each such loan, a “US Bid Loan”) for requested
maturities of thirty (30) days or more to the US Borrower prior to the Maturity
Date pursuant to this Section 2.03; provided, however, that after giving effect
to any US Bid Borrowing, the Total US Outstandings shall not exceed the
Aggregate US Commitments. There shall not be more than five different Interest
Periods in effect with respect to US Bid Loans at any time.
     (b) Requesting US Competitive Bids. The US Borrower may request the
submission of US Competitive Bids by delivering a US Bid Request to the
Administrative Agent not later than 12:00 noon (i) one Business Day prior to the
requested date of any US Bid Borrowing that is to consist of US Absolute Rate
Loans, or (ii) four Business Days prior to the requested date of any US Bid
Borrowing that is to consist of US Eurodollar Margin Bid Loans. Each US Bid
Request shall specify (i) the requested date of the US Bid Borrowing (which
shall be a Business Day), (ii) the aggregate principal amount of US Bid Loans
requested (which must be US $5,000,000 or a whole multiple of US $1,000,000 in
excess thereof), (iii) the Type of US Bid Loans requested, and (iv) the duration
of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the US Borrower. No US Bid Request shall contain a
request for (i) more than one Type of US Bid Loan or (ii) US Bid Loans having
more than three different Interest Periods. Unless the Administrative Agent
otherwise agrees in its sole and absolute discretion, the US Borrower may not
submit a US Bid Request if it has submitted another US Bid Request within the
prior five Business Days.

38



--------------------------------------------------------------------------------



 



     (c) Submitting US Competitive Bids.
     (i) The Administrative Agent shall promptly notify each Lender of each US
Bid Request received by it from the US Borrower and the contents of such US Bid
Request.
     (ii) Each Lender may (but shall have no obligation to) submit a US
Competitive Bid containing an offer to make one or more US Bid Loans in response
to such US Bid Request. Such US Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
US Bid Borrowing that is to consist of US Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any US Bid Borrowing that is to
consist of US Eurodollar Margin Bid Loans; provided, however, that any US
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any US Bid Request must be submitted to the Administrative Agent not
later than 10:15 a.m. on the date on which US Competitive Bids are required to
be delivered by the other Lenders in response to such US Bid Request. Each US
Competitive Bid shall specify (A) the proposed date of the US Bid Borrowing;
(B) the principal amount of each US Bid Loan for which such US Competitive Bid
is being made, which principal amount (x) may be equal to, greater than or less
than the US Commitment of the bidding Lender, (y) must be US $5,000,000 or a
whole multiple of US $1,000,000 in excess thereof, and (z) may not exceed the
principal amount of US Bid Loans for which US Competitive Bids were requested;
(C) if the proposed US Bid Borrowing is to consist of US Absolute Rate Loans,
the Absolute Rate offered for each such US Bid Loan and the Interest Period
applicable thereto; (D) if the proposed US Bid Borrowing is to consist of US
Eurodollar Margin Bid Loans, the US Eurodollar Bid Margin with respect to each
such US Eurodollar Margin Bid Loan and the Interest Period applicable thereto;
and (E) the identity of the bidding Lender.
     (iii) Any US Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a US Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable US Bid Request,
or (E) is otherwise not responsive to such US Bid Request. Any Lender may
correct a US Competitive Bid containing a manifest error by submitting a
corrected US Competitive Bid (identified as such) not later than the applicable
time required for submission of US Competitive Bids. Any such submission of a
corrected US Competitive Bid shall constitute a revocation of the US Competitive
Bid that contained the manifest error. The Administrative Agent may, but shall
not be required to, notify any Lender of any manifest error it detects in such
Lender’s US Competitive Bid.
     (iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and
clause (iii) above, each US Competitive Bid shall be irrevocable.
     (d) Notice to US Borrower of US Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any US Bid Borrowing that is to consist of US
Absolute Rate Loans, or (ii) three Business Days prior to the requested date of
any US Bid Borrowing that is to consist of US

39



--------------------------------------------------------------------------------



 



Eurodollar Margin Bid Loans, the Administrative Agent shall notify the US
Borrower of the identity of each Lender that has submitted a US Competitive Bid
that complies with Section 2.03(c) and of the terms of the offers contained in
each such US Competitive Bid.
     (e) Acceptance of US Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any US Bid Borrowing that is to consist of US Absolute Rate
Loans, and (ii) three Business Days prior to the requested date of any US Bid
Borrowing that is to consist of US Eurodollar Margin Bid Loans, the US Borrower
shall notify the Administrative Agent of its acceptance or rejection of the
offers notified to it pursuant to Section 2.03(d). The US Borrower shall be
under no obligation to accept any US Competitive Bid and may choose to reject
all US Competitive Bids. In the case of acceptance, such notice shall specify
the aggregate principal amount of US Competitive Bids for each Interest Period
that is accepted. The US Borrower may accept any US Competitive Bid in whole or
in part; provided that:
     (i) the aggregate principal amount of each US Bid Borrowing may not exceed
the applicable amount set forth in the related US Bid Request;
     (ii) the principal amount of each US Bid Loan must be US $5,000,000 or a
whole multiple of US $1,000,000 in excess thereof;
     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or US Eurodollar Bid Margins within each Interest Period; and
     (iv) the US Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.
     (f) Procedure for Identical US Bids. If two or more Lenders have submitted
US Competitive Bids at the same Absolute Rate or US Eurodollar Bid Margin, as
the case may be, for the same Interest Period, and the result of accepting all
of such US Competitive Bids in whole (together with any other US Competitive
Bids at lower Absolute Rates or US Eurodollar Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable US Bid Borrowing to exceed the amount specified
therefor in the related US Bid Request, then, unless otherwise agreed by the US
Borrower, the Administrative Agent and such Lenders, such US Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Lender in respect of such Interest Period, with such accepted amounts
being rounded to the nearest whole multiple of US $1,000,000.
     (g) Notice to Lenders of Acceptance or Rejection of US Bids. The
Administrative Agent shall promptly notify each Lender having submitted a US
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the US Bid Loan or US Bid Loans to be made by it
on the date of the applicable US Bid Borrowing. Any US Competitive Bid or
portion thereof that is not accepted by the US Borrower by the applicable time
specified in Section 2.03(e) shall be deemed rejected.

40



--------------------------------------------------------------------------------



 



     (h) Notice of US Dollar Eurodollar Rate. If any US Bid Borrowing is to
consist of US Eurodollar Margin Bid Loans, the Administrative Agent shall
determine the US Dollar Eurodollar Rate for the relevant Interest Period, and
promptly after making such determination, shall notify the US Borrower and the
Lenders that will be participating in such US Bid Borrowing of such US Dollar
Eurodollar Rate.
     (i) Funding of US Bid Loans. Each Lender that has received notice pursuant
to Section 2.03(g) that all or a portion of its US Competitive Bid has been
accepted by the US Borrower shall make the amount of its US Bid Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested US Bid Borrowing. Upon satisfaction of the applicable conditions set
forth in Section 6.02, the Administrative Agent shall make all funds so received
available to the US Borrower in like funds as received by the Administrative
Agent.
     (j) Notice of Range of US Bids. After each US Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a US Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each US Bid Loan and the
aggregate amount of each US Bid Borrowing.
     2.04 US Letters of Credit.
     (a) The US Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the US L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue US
Letters of Credit for the account of the US Borrower, and to amend or renew US
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the US Letters of Credit; and (B) the
Lenders severally agree to participate in US Letters of Credit issued for the
account of the US Borrower and any drawings thereunder; provided that after
giving effect to any US L/C Credit Extension with respect to any US Letter of
Credit, (w) the Total US Outstandings shall not exceed the Aggregate US
Commitments, (x) the aggregate Outstanding Amount of the US Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
US L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all US Swing Line Loans shall not exceed such Lender’s US Commitment, (y) the
Outstanding Amount of the US L/C Obligations shall not exceed the US Letter of
Credit Sublimit, and (z) the Outstanding Amount of such L/C Issuer’s (and, if
applicable, its Canadian Affiliate’s) L/C Obligations shall not exceed the L/C
Issuance Global Sublimit for such L/C Issuer. Each request by the US Borrower
for the issuance or amendment of a US Letter of Credit shall be deemed to be a
representation by the US Borrower that the US L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
US Borrower’s ability to obtain US Letters of Credit shall be fully revolving,
and accordingly the US Borrower may, during the foregoing period, obtain US

41



--------------------------------------------------------------------------------



 



Letters of Credit to replace US Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing US Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Effective
Date shall be subject to and governed by the terms and conditions hereof.
     (ii) The US L/C Issuer shall not issue any US Letter of Credit, if the
expiry date of such requested US Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders have approved such expiry
date.
     (iii) The US L/C Issuer shall not be under any obligation to issue any US
Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the US L/C Issuer
from issuing such US Letter of Credit, or any Law applicable to the US L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the US L/C Issuer shall
prohibit, or request that the US L/C Issuer refrain from, the issuance of
letters of credit generally or such US Letter of Credit in particular or shall
impose upon the US L/C Issuer with respect to such US Letter of Credit any
restriction, reserve or capital requirement (for which the US L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the US L/C Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the US L/C Issuer in good faith
deems material to it, unless the US Borrower confirms that it will pay the
foregoing;
     (B) the issuance of such US Letter of Credit would violate any Laws;
     (C) except as otherwise agreed by the Administrative Agent and the US L/C
Issuer, such US Letter of Credit is in an initial face amount less than US
$10,000; or
     (D) such US Letter of Credit is to be denominated in a currency other than
US Dollars.
     (iv) The US L/C Issuer shall not amend any US Letter of Credit if the US
L/C Issuer would not be permitted at such time to issue such US Letter of Credit
in its amended form under the terms hereof.
     (v) The US L/C Issuer shall be under no obligation to amend any US Letter
of Credit if (A) the US L/C Issuer would have no obligation at such time to
issue such US Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such US Letter of Credit does not accept the proposed
amendment to such US Letter of Credit.
     (b) Procedures for Issuance and Amendment of US Letters of Credit.

42



--------------------------------------------------------------------------------



 



     (i) Each US Letter of Credit shall be issued or amended, as the case may
be, upon the request of the US Borrower delivered to the US L/C Issuer (with a
copy to the Administrative Agent) in the form of a US Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
US Borrower. Such US Letter of Credit Application must be received by the US L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
US L/C Issuer may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a US Letter of Credit, such US
Letter of Credit Application shall specify in form and detail satisfactory to
the US L/C Issuer: (A) the proposed issuance date of the requested US Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the US L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
US Letter of Credit, such US Letter of Credit Application shall specify in form
and detail satisfactory to the US L/C Issuer (A) the US Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the US L/C Issuer may require. Additionally, the US Borrower shall furnish to
the US L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested US Letter of Credit issuance or
amendment, including any Issuer Documents, as the US L/C Issuer or the
Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any US Letter of Credit Application, the US
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such US Letter of
Credit Application from the US Borrower and, if not, the US L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the US L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable US Letter of Credit, that one or more applicable
conditions contained in Article VI shall not then be satisfied, then, subject to
the terms and conditions hereof, the US L/C Issuer shall, on the requested date,
issue a US Letter of Credit for the account of the US Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the US
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each US Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the US L/C Issuer a
risk participation in such US Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such US Letter of Credit.
     (iii) Promptly after its delivery of any US Letter of Credit or any
amendment to a US Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the US L/C Issuer will also deliver to the US
Borrower and the Administrative Agent a true and complete copy of such US Letter
of Credit or amendment.

43



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any US Letter of Credit of any
notice of a drawing under such US Letter of Credit, the US L/C Issuer shall
notify the US Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the US L/C Issuer under a US Letter of
Credit (each such date, an “US Honor Date”), the US Borrower shall reimburse the
US L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing by means of a Borrowing of US Base Rate Committed Loans or
otherwise. If the US Borrower fails so to reimburse the US L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the US Honor
Date, the amount of the unreimbursed drawing (the “US Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof. In such event, the US
Borrower shall be deemed to have requested a US Committed Borrowing of US Base
Rate Loans to be disbursed on the US Honor Date in an amount equal to the US
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of US Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate US Commitments and whether or
not the conditions set forth in Section 6.02 are satisfied. Any notice given by
the US L/C Issuer or the Administrative Agent pursuant to this Section
2.04(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as US L/C Issuer) shall upon
any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of the US L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the US Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a US Base Rate Committed Loan to the US Borrower in such amount.
The Administrative Agent shall remit the funds so received to the US L/C Issuer.
     (iii) With respect to any US Unreimbursed Amount that is not fully
refinanced by a US Committed Borrowing of US Base Rate Loans for any reason, the
US Borrower shall be deemed to have incurred from the US L/C Issuer a US L/C
Borrowing in the amount of the US Unreimbursed Amount that is not so refinanced,
which US L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at a per annum rate equal to (i) for the first
three (3) Business Days after the date of such US L/C Borrowing, the US Base
Rate, and (ii) thereafter, the US Base Rate plus two percent (2%). In such
event, each Lender’s payment to the Administrative Agent for the account of the
US L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect
of its participation in such US L/C Borrowing and shall constitute a US L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.04.

44



--------------------------------------------------------------------------------



 



     (iv) Until each Lender funds its US Committed Loan or US L/C Advance
pursuant to this Section 2.04(c) to reimburse the US L/C Issuer for any amount
drawn under any US Letter of Credit, interest in respect of such Lender’s Pro
Rata Share of such amount shall be solely for the account of the US L/C Issuer.
     (v) Each Lender’s obligation to make US Committed Loans or US L/C Advances
to reimburse the US L/C Issuer for amounts drawn under US Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the US L/C Issuer, the US Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of a US L/C Advance shall relieve or otherwise impair the
obligation of the US Borrower to reimburse the US L/C Issuer for the amount of
any payment made by the US L/C Issuer under any US Letter of Credit, together
with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the US L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the US L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the US
L/C Issuer at a rate per annum equal to the Federal Funds Rate from time to time
in effect. A certificate of the US L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the US L/C Issuer has made a payment under any US
Letter of Credit and has received from any Lender such Lender’s US L/C Advance
in respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the US L/C Issuer any payment
in respect of the related US Unreimbursed Amount or interest thereon (whether
directly from the US Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s US L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the US L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned
under any of the circumstances described in Section 12.07 (including pursuant to
any settlement entered into by the US L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the US L/C Issuer its
Pro Rata Share thereof on

45



--------------------------------------------------------------------------------



 



demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the US Borrower to reimburse
the US L/C Issuer for each drawing under each US Letter of Credit and to repay
each US L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such US Letter of Credit,
this Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the US Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such US Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the US L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such US Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
US Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such US Letter of Credit;
     (iv) any payment by the US L/C Issuer under such US Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such US Letter of Credit; or any payment made by the US L/C
Issuer under such US Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such US Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the US Borrower or any
Subsidiary.
     The US Borrower shall promptly examine a copy of each US Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the US Borrower’s instructions or other
irregularity, the US Borrower will promptly notify the US L/C Issuer. The US
Borrower shall be conclusively deemed to have waived any such claim against the
US L/C Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of US L/C Issuer. Each Lender and the US Borrower agree that, in
paying any drawing under a US Letter of Credit, the US L/C Issuer shall not have
any responsibility to

46



--------------------------------------------------------------------------------



 



obtain any document (other than any sight draft, certificates and documents
expressly required by the US Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the US L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the US L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the US Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any US Letter of Credit or US Letter of Credit
Application. The US Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any US Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the US Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the US L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the US L/C Issuer, shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the US Borrower may have a claim against the US L/C
Issuer, and the US L/C Issuer may be liable to the US Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the US Borrower which the US Borrower proves were caused by
the US L/C Issuer’s willful misconduct or gross negligence or the US L/C
Issuer’s willful failure to pay under any US Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a US Letter of Credit. In
furtherance and not in limitation of the foregoing, the US L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the US L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a US Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the US L/C Issuer has honored any full or partial drawing request under any US
Letter of Credit and such drawing has resulted in a US L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any US Letter of Credit for
any reason remains outstanding and partially or wholly undrawn, the US Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all US L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such US L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be). Sections 3.06 and 10.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. The US Borrower hereby grants
to the Administrative Agent, for the benefit of the US L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Such Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. Pending application
thereof, such Cash Collateral shall be invested by the US L/C Issuer in such
investments as the applicable US L/C Issuer may choose in its sole discretion.
All interest on (and other proceeds of) such investments shall be reinvested or
applied to US L/C Obligations or other US Obligations which are due and payable.

47



--------------------------------------------------------------------------------



 



     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the US L/C Issuer and the US Borrower when a US Letter of Credit is issued
(including any such agreement applicable to an Existing US Letter of Credit),
(i) the rules of the ISP shall apply to each standby US Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial US Letter of Credit.
     (i) US Letter of Credit Fees. The US Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a US Letter of Credit fee (the “US Letter of Credit Fee”) for each US
Letter of Credit equal to the Applicable Rate times the daily maximum amount
available to be drawn under such US Letter of Credit. US Letter of Credit Fees
shall be (i) computed on a quarterly basis in arrears and (ii) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such US Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each standby US Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to US L/C
Issuer. The US Borrower shall pay directly to the US L/C Issuer for its own
account a fronting fee with respect to each US Letter of Credit in the amount
specified in the applicable Fee Letter, payable on the actual daily maximum
amount available to be drawn under such US Letter of Credit. Such fronting fee
shall be computed on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such US Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. In addition, the US Borrower shall pay directly to the
US L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the US L/C Issuer relating to letters of credit as agreed to by the US Borrower
and the applicable US L/C Issuer. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 2.04(a), a US Letter of Credit issued hereunder shall, upon
the request of the US Borrower, be issued for the account of any Subsidiary of
the US Borrower, provided that notwithstanding such request, the US Borrower
shall be the actual account party for all purposes of this Agreement for such US
Letter of Credit, and such request shall not affect the US Borrower’s
reimbursement obligations hereunder with respect to such US Letter of Credit.

48



--------------------------------------------------------------------------------



 



     2.05 US Swing Line Loans.
     (a) The US Swing Line. Subject to the terms and conditions set forth
herein, the US Swing Line Lender agrees to make loans (each such loan, a “US
Swing Line Loan”) to the US Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the US Swing Line Sublimit, notwithstanding the fact
that such US Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of US Committed Loans and US L/C Obligations of the Lender
acting as US Swing Line Lender, may exceed the amount of such Lender’s US
Commitment; provided, however, that after giving effect to any US Swing Line
Loan, (i) the Total US Outstandings shall not exceed the Aggregate US
Commitments, and (ii) the aggregate Outstanding Amount of the US Committed Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all US L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all US Swing Line Loans shall not exceed such Lender’s US Commitment,
and provided, further, that the US Borrower shall not use the proceeds of any US
Swing Line Loan to refinance any outstanding US Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the US
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each US Swing Line Loan shall be a US Base
Rate Loan. Immediately upon the making of a US Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the US Swing Line Lender a risk participation in such US Swing
Line Loan in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such US Swing Line Loan.
     (b) US Borrowing Procedures. Each US Swing Line Borrowing shall be made
upon the US Borrower’s irrevocable notice to the US Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the US Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of US $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the US Swing Line Lender and the
Administrative Agent of a written US Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the US Borrower. Promptly after
receipt by the US Swing Line Lender of any telephonic US Swing Line Loan Notice,
the US Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such US
Swing Line Loan Notice and, if not, the US Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the US Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
4:00 p.m. on the date of the proposed US Swing Line Borrowing (A) directing the
US Swing Line Lender not to make such US Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.05(a),
or (B) that one or more of the applicable conditions specified in Article VI is
not then satisfied, then, subject to the terms and conditions hereof, the US
Swing Line Lender will, not later than 5:00 p.m. on the borrowing date specified
in such US Swing Line Loan Notice, make the amount of its US Swing Line Loan
available to the US Borrower at its

49



--------------------------------------------------------------------------------



 



office by crediting the account of the US Borrower on the books of the US Swing
Line Lender in immediately available funds.
     (c) Refinancing of US Swing Line Loans.
     (i) The US Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the US Borrower (which hereby irrevocably
authorizes the US Swing Line Lender to so request on its behalf), that each
Lender make a US Base Rate Committed Loan in an amount equal to such Lender’s
Pro Rata Share of the amount of US Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
US Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of US Base Rate Loans, but subject to
the unutilized portion of the Aggregate US Commitments and the conditions set
forth in Section 6.02. The US Swing Line Lender shall furnish the US Borrower
with a copy of the applicable US Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such US Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the US Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such US Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a US Base Rate Committed Loan to the US
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the US Swing Line Lender.
     (ii) If for any reason any US Swing Line Loan cannot be refinanced by such
a US Committed Borrowing in accordance with Section 2.05(c)(i), the request for
US Base Rate Committed Loans submitted by the US Swing Line Lender as set forth
herein shall be deemed to be a request by the US Swing Line Lender that each of
the Lenders fund its risk participation in the relevant US Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the US
Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the US Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the US Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the US
Swing Line Lender at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the US Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make US Committed Loans or to purchase and
fund risk participations in US Swing Line Loans pursuant to this Section 2.05(c)

50



--------------------------------------------------------------------------------



 



shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the US Swing Line Lender, the US
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make US Committed Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 6.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the US
Borrower to repay US Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a US Swing Line Loan, if the US Swing Line Lender receives any
payment on account of such US Swing Line Loan, the US Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the US Swing Line Lender.
     (ii) If any payment received by the US Swing Line Lender in respect of
principal or interest on any US Swing Line Loan is required to be returned by
the US Swing Line Lender under any of the circumstances described in
Section 12.07 (including pursuant to any settlement entered into by the US Swing
Line Lender in its discretion), each Lender shall pay to the US Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the US Swing Line
Lender.
     (e) Interest for Account of US Swing Line Lender. The US Swing Line Lender
shall be responsible for invoicing the US Borrower for interest on the US Swing
Line Loans. Until each Lender funds its US Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s Pro Rata
Share of any US Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the US Swing Line Lender.
     (f) Payments Directly to US Swing Line Lender. The US Borrower shall make
all payments of principal and interest in respect of the US Swing Line Loans
directly to the US Swing Line Lender.
     2.06 Prepayments.
     (a) The US Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay US Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) two Business Days
prior to any date of prepayment of US Eurodollar Rate Committed Loans and (B) on
the date of prepayment of US Base Rate Committed Loans; (ii) any

51



--------------------------------------------------------------------------------



 



prepayment of US Eurodollar Rate Committed Loans shall be in a principal amount
of US $5,000,000 or a whole multiple of US $1,000,000 in excess thereof; and
(iii) any prepayment of US Base Rate Committed Loans shall be in a principal
amount of US $1,000,000 or a whole multiple of US $100,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of US Committed Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the US Borrower, the US Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a US Dollar Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 5.05. Each such prepayment shall be applied
to the US Committed Loans of the Lenders in accordance with their respective Pro
Rata Shares.
     (b) No US Bid Loan may be prepaid without the prior consent of the
applicable US Bid Loan Lender.
     (c) The US Borrower may, upon notice to the US Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay US Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the US Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of US
$1,000,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the US Borrower, the US Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
     (d) If for any reason the Total US Outstandings at any time exceed the
Aggregate US Commitments then in effect, the US Borrower shall immediately
prepay Loans and/or Cash Collateralize the US L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the US Borrower shall not
be required to Cash Collateralize the US L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the US Committed Loans
and US Swing Line Loans the Total US Outstandings exceed the Aggregate US
Commitments then in effect.
     2.07 Repayment of US Loans.
     (a) The US Borrower shall repay to each Lender on the Maturity Date the
aggregate principal amount of its US Committed Loans and all other US
Obligations owing to such Lender outstanding on such date.
     (b) The US Borrower shall repay each US Bid Loan on the last day of the
Interest Period in respect thereof.

52



--------------------------------------------------------------------------------



 



ARTICLE III.
CANADIAN SUBFACILITY
     3.01 Canadian Committed Loans. Subject to the terms and conditions set
forth herein, each Canadian Lender severally agrees to make loans (each such
loan, a “Canadian Committed Loan”) to each Canadian Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of the Canadian Commitment of such
Canadian Lender; provided, however, that after giving effect to any Canadian
Committed Borrowing, (i) the Total Canadian Outstandings (calculated, as
necessary, at the US Dollar Equivalent thereof) shall not exceed the Aggregate
Canadian Commitments, and (ii) the aggregate Outstanding Amount of the Canadian
Committed Loans of any Canadian Lender, plus such Canadian Lender’s Pro Rata
Share of the Outstanding Amount of all Canadian L/C Obligations, plus such
Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian Swing
Line Loans plus such Canadian Lender’s Bankers’ Acceptances (in each case,
calculated, as necessary, at the US Dollar Equivalent thereof) shall not exceed
the Canadian Commitment of such Canadian Lender. Within the limits of the
Canadian Commitment of each Canadian Lender, and subject to the other terms and
conditions hereof, each Canadian Borrower may borrow under this Section 3.01,
prepay under Section 3.06, and reborrow under this Section 3.01. Canadian
Committed Loans may be Canadian Prime Rate Loans, Canadian Base Rate Committed
Loans, Canadian Dollar Eurodollar Rate Loans or Canadian US Eurodollar Rate
Committed Loans, as further provided herein.
     3.02 Canadian Borrowings, Conversions and Continuations of Canadian
Committed Loans.
     (a) Each Canadian Committed Borrowing, each conversion of Canadian
Committed Loans from one Type to another, and each continuation of Canadian
Eurodollar Rate Committed Loans or Canadian US Eurodollar Rate Committed Loans
shall be made upon the applicable Canadian Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Canadian Borrowing of,
conversion to or continuation of Canadian Eurodollar Rate Committed Loans or
Canadian US Eurodollar Rate Committed Loans or of any conversion of Canadian
Eurodollar Rate Committed Loans or Canadian US Eurodollar Rate Committed Loans
to Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans,
and (ii) on the requested date of any Canadian Borrowing of Canadian Base Rate
Committed Loans or Canadian Prime Rate Committed Loans. Each telephonic notice
by the Canadian Borrower pursuant to this Section 3.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Canadian Committed
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the applicable Canadian Borrower. Each Canadian Borrowing of, conversion to or
continuation of Canadian Eurodollar Rate Committed Loans or Canadian US
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 in
the Applicable Currency or a whole multiple of $1,000,000 of the Applicable
Currency in excess

53



--------------------------------------------------------------------------------



 



thereof. Each Canadian Committed Borrowing Notice (whether telephonic or
written) shall specify (i) whether the applicable Canadian Borrower is
requesting a Canadian Committed Borrowing, a conversion of Canadian Committed
Loans from one Type to another, or a continuation of Canadian Eurodollar Rate
Committed Loans or Canadian US Eurodollar Rate Committed Loans, (ii) the
requested date of the Canadian Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Canadian Committed Loans to be borrowed, converted or continued, (iv) the Type
of Canadian Committed Loans to be borrowed or to which existing Canadian
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Canadian Borrower fails to specify
a Type of Canadian Committed Loan in a Canadian Committed Borrowing Notice or if
the applicable Canadian Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Canadian Loans denominated in
Canadian Dollars shall be made as, or converted to, Canadian Prime Rate
Committed Loans and the applicable Canadian Loans denominated in US Dollars
shall be made as, or converted to, Canadian Base Rate Committed Loans. Any such
automatic conversion shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Canadian Eurodollar Rate
Committed Loans or the applicable Canadian US Eurodollar Rate Committed Loans.
If a Canadian Borrower requests a Canadian Committed Borrowing of, conversion
to, or continuation of Canadian Eurodollar Rate Committed Loans in any such
Canadian Committed Borrowing Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Canadian Committed Borrowing Notice, the
Administrative Agent shall promptly notify each Canadian Lender of the amount of
its Pro Rata Share of the applicable Canadian Committed Loans, and if no timely
notice of a conversion or continuation is provided by the applicable Canadian
Borrower, the Administrative Agent shall notify each Canadian Lender of the
details of any automatic conversion to Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans described in the preceding subsection. In the
case of a Canadian Committed Borrowing, each Canadian Lender shall make the
amount of its Canadian Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Canadian Committed
Borrowing Notice. Upon satisfaction of the applicable conditions set forth in
Section 6.02 (and, if such Canadian Borrowing is the initial Canadian Credit
Extension, Section 6.01), the Administrative Agent shall make all funds so
received available to the applicable Canadian Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Canadian Borrower on the books of Bank of America, acting through its
Canadian Branch with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Canadian Borrower;
provided, however, that if, on the date the Canadian Committed Borrowing Notice
with respect to such Canadian Borrowing is given by the applicable Canadian
Borrower, there are Canadian L/C Borrowings outstanding, then the proceeds of
such Canadian Borrowing, first, shall be applied, to the payment in full of any
such Canadian L/C Borrowings, and second, shall be made available to the
applicable Canadian Borrower as provided above.

54



--------------------------------------------------------------------------------



 



     (c) Except as otherwise provided herein, a Canadian Eurodollar Rate
Committed Loan or a Canadian US Eurodollar Rate Committed Loan may be continued
or converted only on the last day of an Interest Period for such Committed Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Canadian Eurodollar Rate Committed Loans or a
Canadian US Eurodollar Rate Committed Loan without the consent of the Canadian
Required Lenders.
     (d) The Administrative Agent shall promptly notify the Canadian Borrowers
and the Canadian Lenders of the interest rate applicable to any Interest Period
for a Canadian Eurodollar Rate Committed Loan or a Canadian US Eurodollar Rate
Committed Loan upon determination of such interest rate. The determination of
the Canadian Dollar Eurodollar Rate or US Dollar Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Canadian Prime Rate Loans or Canadian Base Rate Committed Loans
are outstanding, the Administrative Agent shall notify the Canadian Borrowers
and the Canadian Lenders of any change in the prime rate or base rate used in
determining the Canadian Prime Rate Loans or Canadian US Dollar Base Rate
promptly following the public announcement of such change.
     (e) After giving effect to all Canadian Committed Borrowings, all
conversions of Canadian Committed Loans from one Type to another, and all
continuations of Canadian Committed Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect to Canadian Committed
Loans for each Canadian Borrower.
     (f) Except as otherwise provided herein, a Canadian Bankers’ Acceptance may
be rolled over or converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or converted to, and no
Canadian Bankers’ Acceptances may be rolled over as new Canadian Bankers’
Acceptances without the consent of Canadian Required Lenders.
     3.03 Canadian Bid Loans.
     (a) General. Subject to the terms and conditions set forth herein, each
Canadian Lender agrees that each Canadian Borrower may from time to time request
the Canadian Lenders to submit offers to make loans (each such loan, a “Canadian
Bid Loan”) for requested maturities of thirty (30) days or more to the Canadian
Borrowers prior to the Maturity Date pursuant to this Section 3.03; provided,
however, that after giving effect to any Canadian Bid Borrowing, the Total
Canadian Outstandings shall not exceed the Aggregate Canadian Commitments. There
shall not be more than five different Interest Periods in effect with respect to
Canadian Bid Loans at any time.
     (b) Requesting Canadian Competitive Bids. A Canadian Borrower may request
the submission of Canadian Competitive Bids by delivering a Canadian Bid Request
to the Administrative Agent not later than 12:00 noon (i) one Business Day prior
to the requested date of any Canadian Bid Borrowing that is to consist of
Canadian Absolute Rate Loans, or (ii) four Business Days prior to the requested
date of any Canadian Bid Borrowing that is to consist of Canadian Eurodollar
Margin Bid Loans. Each Canadian Bid Request shall specify (i) the

55



--------------------------------------------------------------------------------



 



requested date of the Canadian Bid Borrowing (which shall be a Business Day),
(ii) the aggregate principal amount of Canadian Bid Loans requested (which must
be C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof), (iii) the
Type of Canadian Bid Loans requested, and (iv) the duration of the Interest
Period with respect thereto, and shall be signed by a Responsible Officer of the
Canadian Borrower. No Canadian Bid Request shall contain a request for (i) more
than one Type of Canadian Bid Loan or (ii) Canadian Bid Loans having more than
three different Interest Periods. Unless the Administrative Agent otherwise
agrees in its sole and absolute discretion, the Canadian Borrowers may not
submit a Canadian Bid Request if it has submitted another Canadian Bid Request
within the prior five Business Days.
     (c) Submitting Canadian Competitive Bids.
     (i) The Administrative Agent shall promptly notify each Canadian Lender of
each Canadian Bid Request received by it from a Canadian Borrower and the
contents of such Canadian Bid Request.
     (ii) Each Canadian Lender may (but shall have no obligation to) submit a
Canadian Competitive Bid containing an offer to make one or more Canadian Bid
Loans in response to such Canadian Bid Request. Such Canadian Competitive Bid
must be delivered to the Administrative Agent not later than 10:30 a.m. (A) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (B) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Eurodollar Margin Bid
Loans; provided, however, that any Canadian Competitive Bid submitted by Bank of
America in its capacity as a Canadian Lender in response to any Canadian Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Canadian Competitive Bids are required to be delivered by
the other Canadian Lenders in response to such Canadian Bid Request. Each
Canadian Competitive Bid shall specify (A) the proposed date of the Canadian Bid
Borrowing; (B) the principal amount of each Canadian Bid Loan for which such
Canadian Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the Canadian Commitment of the bidding Canadian
Lender, (y) must be C$5,000,000 or a whole multiple of C$1,000,000 in excess
thereof, and (z) may not exceed the principal amount of Canadian Bid Loans for
which Canadian Competitive Bids were requested; (C) if the proposed Canadian Bid
Borrowing is to consist of Canadian Absolute Rate Loans, the Absolute Rate
offered for each such Canadian Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Canadian Bid Borrowing is to consist of Canadian
Eurodollar Margin Bid Loans, the Canadian Eurodollar Bid Margin with respect to
each such Canadian Eurodollar Margin Bid Loan and the Interest Period applicable
thereto; and (E) the identity of the bidding Canadian Lender.
     (iii) Any Canadian Competitive Bid shall be disregarded if it (A) is
received after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Canadian Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable Canadian Bid
Request, or (E) is otherwise not responsive to such Canadian

56



--------------------------------------------------------------------------------



 



Bid Request. Any Canadian Lender may correct a Canadian Competitive Bid
containing a manifest error by submitting a corrected Canadian Competitive Bid
(identified as such) not later than the applicable time required for submission
of Canadian Competitive Bids. Any such submission of a corrected Canadian
Competitive Bid shall constitute a revocation of the Canadian Competitive Bid
that contained the manifest error. The Administrative Agent may, but shall not
be required to, notify any Canadian Lender of any manifest error it detects in
such Canadian Lender’s Canadian Competitive Bid.
     (iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and
clause (iii) above, each Canadian Competitive Bid shall be irrevocable.
     (d) Notice to Canadian Borrowers of Canadian Competitive Bids. Not later
than 11:00 a.m. (i) on the requested date of any Canadian Bid Borrowing that is
to consist of Canadian Absolute Rate Loans, or (ii) three Business Days prior to
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Eurodollar Margin Bid Loans, the Administrative Agent shall notify the
applicable Canadian Borrower of the identity of each Canadian Lender that has
submitted a Canadian Competitive Bid that complies with Section 3.03(c) and of
the terms of the offers contained in each such Canadian Competitive Bid.
     (e) Acceptance of Canadian Competitive Bids. Not later than 11:30 a.m.
(i) on the requested date of any Canadian Bid Borrowing that is to consist of
Canadian Absolute Rate Loans, and (ii) three Business Days prior to the
requested date of any Canadian Bid Borrowing that is to consist of Canadian
Eurodollar Margin Bid Loans, the applicable Canadian Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 3.03(d). The applicable Canadian Borrower shall be under no
obligation to accept any Canadian Competitive Bid and may choose to reject all
Canadian Competitive Bids. In the case of acceptance, such notice shall specify
the aggregate principal amount of Canadian Competitive Bids for each Interest
Period that is accepted. The applicable Canadian Borrower may accept any
Canadian Competitive Bid in whole or in part; provided that:
     (i) the aggregate principal amount of each Canadian Bid Borrowing may not
exceed the applicable amount set forth in the related Canadian Bid Request;
     (ii) the principal amount of each Canadian Bid Loan must be C$5,000,000 or
a whole multiple of C$1,000,000 in excess thereof;
     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Canadian Eurodollar Bid Margins within each Interest Period;
and
     (iv) the Canadian Borrower may not accept any offer that is described in
Section 3.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.
     (f) Procedure for Identical Canadian Bids. If two or more Canadian Lenders
have submitted Canadian Competitive Bids at the same Absolute Rate or Canadian
Eurodollar Bid Margin, as the case may be, for the same Interest Period, and the
result of accepting all of such Canadian Competitive Bids in whole (together
with any other Canadian Competitive Bids at

57



--------------------------------------------------------------------------------



 



lower Absolute Rates or Canadian Eurodollar Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 3.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Canadian Bid Borrowing to exceed the amount specified
therefor in the related Canadian Bid Request, then, unless otherwise agreed by
the Canadian Borrower, the Administrative Agent and such Canadian Lenders, such
Canadian Competitive Bids shall be accepted as nearly as possible in proportion
to the amount offered by each such Canadian Lender in respect of such Interest
Period, with such accepted amounts being rounded to the nearest whole multiple
of C$1,000,000.
     (g) Notice to Canadian Lenders of Acceptance or Rejection of Canadian Bids.
The Administrative Agent shall promptly notify each Canadian Lender having
submitted a Canadian Competitive Bid whether or not its offer has been accepted
and, if its offer has been accepted, of the amount of the Canadian Bid Loan or
Canadian Bid Loans to be made by it on the date of the applicable Canadian Bid
Borrowing. Any Canadian Competitive Bid or portion thereof that is not accepted
by the applicable Canadian Borrower by the applicable time specified in Section
3.03(e) shall be deemed rejected.
     (h) Notice of Canadian Dollar Eurodollar Rate. If any Canadian Bid
Borrowing is to consist of Eurodollar Margin Loans, the Administrative Agent
shall determine the Canadian Dollar Eurodollar Rate for the relevant Interest
Period, and promptly after making such determination, shall notify the Canadian
Borrower and the Canadian Lenders that will be participating in such Canadian
Bid Borrowing of such Canadian Dollar Eurodollar Rate.
     (i) Funding of Canadian Bid Loans. Each Canadian Lender that has received
notice pursuant to Section 3.03(g) that all or a portion of its Canadian
Competitive Bid has been accepted by the applicable Canadian Borrower shall make
the amount of its Canadian Bid Loan(s) available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the date of the requested Canadian Bid Borrowing. Upon satisfaction
of the applicable conditions set forth in Section 6.02, the Administrative Agent
shall make all funds so received available to the applicable Canadian Borrower
in like funds as received by the Administrative Agent.
     (j) Notice of Range of Canadian Bids. After each Canadian Competitive Bid
auction pursuant to this Section 3.03, the Administrative Agent shall notify
each Canadian Lender that submitted a Canadian Competitive Bid in such auction
of the ranges of bids submitted (without the bidder’s name) and accepted for
each Canadian Bid Loan and the aggregate amount of each Canadian Bid Borrowing.
     3.04 Canadian Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the Canadian
L/C Issuer agrees, in reliance upon the agreements of the other Canadian Lenders
set forth in this Section 3.04 (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Canadian Letters of

58



--------------------------------------------------------------------------------



 



Credit for the account of the applicable Canadian Borrower, and to amend or
renew Canadian Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Canadian Letters of
Credit; and (B) the Canadian Lenders severally agree to participate in Canadian
Letters of Credit issued for the account of a Canadian Borrower and any drawings
thereunder; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Canadian
Outstandings shall not exceed the Aggregate Canadian Commitments, (x) the
aggregate Outstanding Amount of the Canadian Committed Borrowings of any
Canadian Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian L/C Obligations, plus such Canadian Lender’s Pro Rata
Share of the Outstanding Amount of all Canadian Swing Line Loans shall not
exceed such Canadian Lender’s Canadian Commitment, (y) the Outstanding Amount of
the Canadian L/C Obligations shall not exceed the Canadian Letter of Credit
Sublimit, and (z) the Outstanding Amount of such L/C Issuer’s (and, if
applicable, its US Affiliate’s) L/C Obligations shall not exceed the L/C
Issuance Global Sublimit for such L/C Issuer. Each request by a Canadian
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Canadian Borrower that the Canadian L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, each Canadian Borrower’s ability to obtain Canadian
Letters of Credit shall be fully revolving, and accordingly each Canadian
Borrower may, during the foregoing period, obtain Canadian Letters of Credit to
replace Canadian Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Canadian Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.
     (ii) The Canadian L/C Issuer shall not issue any Letter of Credit if the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Canadian Lenders have approved such
expiry date.
     (iii) The Canadian L/C Issuer shall not be under any obligation to issue
any Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Canadian L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the Canadian
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Canadian L/C Issuer
shall prohibit, or request that the Canadian L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Canadian L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Canadian
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Canadian L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Canadian
L/C Issuer in good faith

59



--------------------------------------------------------------------------------



 



deems material to it, unless the applicable Canadian Borrower confirms that it
will pay the foregoing;
     (B) the issuance of such Letter of Credit would violate any Laws;
     (C) except as otherwise agreed by the Administrative Agent and the Canadian
L/C Issuer, such Letter of Credit is in an initial face amount less than
C$10,000 or US $10,000, as the case may be; or
     (D) such Letter of Credit is to be denominated in a currency other than
Canadian Dollars or US Dollars.
     (iv) The Canadian L/C Issuer shall not amend any Letter of Credit if the
Canadian L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.
     (v) The Canadian L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the Canadian L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Canadian Letters of Credit.
     (i) Each Canadian Letter of Credit shall be issued or amended, as the case
may be, upon the request of the applicable Canadian Borrower delivered to the
Canadian L/C Issuer (with a copy to the Administrative Agent) in the form of a
Canadian Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Canadian Borrower. Such Canadian Letter of
Credit Application must be received by the Canadian L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three Business Days (or
such later date and time as the Administrative Agent and the Canadian L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Canadian Letter of Credit, such Canadian
Letter of Credit Application shall specify in form and detail satisfactory to
the Canadian L/C Issuer: (A) the proposed issuance date of the requested
Canadian Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Canadian L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Canadian Letter of Credit, such
Canadian Letter of Credit Application shall specify in form and detail
satisfactory to the Canadian L/C Issuer (A) the Canadian Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Canadian L/C Issuer may require. Additionally, the applicable Canadian
Borrower shall furnish to the Canadian L/C Issuer and the

60



--------------------------------------------------------------------------------



 



Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Canadian L/C Issuer or the Administrative Agent may reasonably
require.
     (ii) Promptly after receipt of any Canadian Letter of Credit Application,
the Canadian L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such
Canadian Letter of Credit Application from the applicable Canadian Borrower and,
if not, the Canadian L/C Issuer will provide the Administrative Agent with a
copy thereof. Unless the Canadian L/C Issuer has received written notice from
any Canadian Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article VI shall not then be satisfied, then, subject to the terms and
conditions hereof, the Canadian L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Canadian Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Canadian L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Canadian Letter of Credit, each Canadian
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian L/C Issuer a risk participation in such Canadian
Letter of Credit in an amount equal to the product of such Canadian Lender’s Pro
Rata Share times the amount of such Canadian Letter of Credit.
     (iii) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Canadian L/C Issuer will also deliver
to the applicable Canadian Borrower and the Administrative Agent a true and
complete copy of such Canadian Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Canadian Letter of Credit of
any notice of a drawing under such Letter of Credit, the Canadian L/C Issuer
shall notify the applicable Canadian Borrower and the Administrative Agent
thereof. Not later than 11:00 a.m. on the date of any payment by the Canadian
L/C Issuer under a Letter of Credit (each such date, a “Canadian Honor Date”),
the applicable Canadian Borrower shall reimburse the Canadian L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing
whether by way of Canadian Prime Rate Committed Loans or Canadian Base Rate
Committed Loans or otherwise. If the applicable Canadian Borrower fails so to
reimburse the Canadian L/C Issuer by such time, the Administrative Agent shall
promptly notify each Canadian Lender of the Canadian Honor Date, the amount of
the unreimbursed drawing (the “Canadian Unreimbursed Amount”), and the amount of
such Canadian Lender’s Pro Rata Share thereof. In such event, the applicable
Canadian Borrower shall be deemed to have requested a Canadian Committed
Borrowing of Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, if applicable, to be disbursed on the Canadian Honor Date in an amount
equal to the Canadian Unreimbursed Amount, without regard to

61



--------------------------------------------------------------------------------



 



the minimum and multiples specified in Section 3.02 for the principal amount of
Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans, but
subject to the amount of the unutilized portion of the Aggregate Canadian
Commitments and whether or not the conditions set forth in Section 6.02 are
satisfied. Any notice given by the Canadian L/C Issuer or the Administrative
Agent pursuant to this Section 3.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
     (ii) Each Canadian Lender (including the Canadian Lender acting as Canadian
L/C Issuer) shall upon any notice pursuant to Section 3.04(c)(i) make funds
available to the Administrative Agent for the account of the Canadian L/C Issuer
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Canadian Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 3.04(c)(iii), each Canadian Lender that so makes funds
available shall be deemed to have made a Canadian Loan in the form of a Canadian
Prime Rate Committed Loan or Canadian Base Rate Committed Loans, to the
applicable Canadian Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Canadian L/C Issuer.
     (iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by Canadian Prime Rate Committed Loans or Canadian Base Rate
Committed Loans because the conditions set forth in Section 6.02 cannot be
satisfied or for any other reason, the applicable Canadian Borrower shall be
deemed to have incurred from the Canadian L/C Issuer a Canadian L/C Borrowing in
the amount of the Canadian Unreimbursed Amount that is not so refinanced, which
Canadian L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at a rate per annum equal to (i) for the first
three (3) Business Days after the date of such Canadian L/C Borrowing, the
Canadian Prime Rate or the Canadian US Dollar Base Rate, as applicable, and
(ii) thereafter such rate plus two percent (2%). In such event, each Canadian
Lender’s payment to the Administrative Agent for the account of the Canadian L/C
Issuer pursuant to Section 3.04(c)(ii) shall be deemed payment in respect of its
participation in such Canadian L/C Borrowing and shall constitute a Canadian L/C
Advance from such Canadian Lender in satisfaction of its participation
obligation under this Section 3.04.
     (iv) Until each Canadian Lender funds its Canadian Committed Loan or
Canadian L/C Advance pursuant to this Section 3.04(c) to reimburse the Canadian
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Canadian Lender’s Pro Rata Share of such amount shall be solely for the
account of the Canadian L/C Issuer.
     (v) Each Canadian Lender’s obligation to make Canadian Committed Loans or
Canadian L/C Advances to reimburse the Canadian L/C Issuer for amounts drawn
under Canadian Letters of Credit, as contemplated by this Section 3.04(c), shall
be

62



--------------------------------------------------------------------------------



 



absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Canadian Lender may have against the Canadian L/C Issuer, the
applicable Canadian Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a Canadian L/C Advance shall relieve or otherwise impair the
obligation of the applicable Canadian Borrower to reimburse the Canadian L/C
Issuer for the amount of any payment made by the Canadian L/C Issuer under any
Letter of Credit, together with interest as provided herein.
     (vi) If any Canadian Lender fails to make available to the Administrative
Agent for the account of the Canadian L/C Issuer any amount required to be paid
by such Canadian Lender pursuant to the foregoing provisions of this
Section 3.04(c) by the time specified in Section 3.04(c), the Canadian L/C
Issuer shall be entitled to recover from such Canadian Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Canadian L/C Issuer at a rate per annum equal to
the Canadian Prime Rate or the Canadian US Dollar Base Rate, as applicable, from
time to time in effect. A certificate of the Canadian L/C Issuer submitted to
any Canadian Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the Canadian L/C Issuer has made a payment under any
Letter of Credit and has received from any Canadian Lender such Canadian
Lender’s Canadian L/C Advance in respect of such payment in accordance with
Section 3.04(c), if the Administrative Agent receives for the account of the
Canadian L/C Issuer any payment in respect of the related Canadian Unreimbursed
Amount or interest thereon (whether directly from the applicable Canadian
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Canadian Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Canadian
Lender’s Canadian L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the Canadian L/C Issuer pursuant to Section 3.04(c)(i) is required to be
returned under any of the circumstances described in Section 12.07 (including
pursuant to any settlement entered into by the Canadian L/C Issuer in its
discretion), each Canadian Lender shall pay to the Administrative Agent for the
account of the Canadian L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Canadian Lender, at a rate per annum equal
to the Canadian Prime Rate or Canadian US Dollar Base Rate, as applicable, from
time to time in effect.

63



--------------------------------------------------------------------------------



 



     (e) Obligations Absolute. The obligation of the applicable Canadian
Borrower to reimburse the Canadian L/C Issuer for each drawing under each Letter
of Credit and to repay each Canadian L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the applicable Canadian Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Canadian L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Canadian L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Canadian L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Canadian Borrower or
any Subsidiary.
     The applicable Canadian Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Canadian Borrower’s instructions
or other irregularity, the applicable Canadian Borrower will promptly notify the
Canadian L/C Issuer. Such Canadian Borrower shall be conclusively deemed to have
waived any such claim against the Canadian L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of Canadian L/C Issuer. Each Canadian Lender and each Canadian
Borrower agree that, in paying any drawing under a Letter of Credit, the
Canadian L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the

64



--------------------------------------------------------------------------------



 



validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Canadian L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the Canadian L/C Issuer shall be liable to any Canadian Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Canadian Lenders or the Canadian Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Canadian Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude such Canadian Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Canadian L/C Issuer, any Agent-Related Person,
nor any of the respective correspondents, participants or assignees of the
Canadian L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 3.04(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Canadian Borrower may have a claim against the Canadian L/C Issuer, and the
Canadian L/C Issuer may be liable to such Canadian Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the applicable Canadian Borrower which such Canadian
Borrower proves were caused by the Canadian L/C Issuer’s willful misconduct or
gross negligence or the Canadian L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Canadian L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, and the Canadian L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the Canadian L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Canadian L/C Borrowing,
or (ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit for
any reason remains outstanding and partially or wholly undrawn, the applicable
Canadian Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all Canadian L/C Obligations (in an amount equal to such Outstanding
Amount determined as of the date of such Canadian L/C Borrowing or the Letter of
Credit Expiration Date, as the case may be). Sections 2.06 and 10.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. The
applicable Canadian Borrower hereby grants to the Administrative Agent, for the
benefit of the Canadian L/C Issuer and the Canadian Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Such Cash Collateral shall be maintained in blocked, deposit
accounts at Bank of America. Pending application thereof, such Cash Collateral
shall be invested by the applicable Canadian L/C Issuer in such investments as
Canadian L/C Issuer may choose in its sole discretion. All interest on (and
other proceeds of) such investments shall be reinvested or applied to Canadian
L/C Obligations or other Canadian Obligations which are due and payable.

65



--------------------------------------------------------------------------------



 



     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the Canadian L/C Issuer and the applicable Canadian Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing
Canadian Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
     (i) Letter of Credit Fees. The applicable Canadian Borrower shall pay to
the Administrative Agent for the account of each Canadian Lender in accordance
with its Pro Rata Share a Letter of Credit fee (the “Canadian Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Canadian
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to Canadian
L/C Issuer. The applicable Canadian Borrower shall pay directly to the Canadian
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amount specified in the Fee Letter, payable on the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such
fronting fee shall be computed on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Canadian Borrower
shall pay directly to the Canadian L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Canadian L/C Issuer relating to letters of credit as
agreed to by the Canadian Borrowers and the applicable Canadian L/C Issuer. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 3.04(a), a Canadian Letter of Credit issued hereunder shall,
upon the request of either Canadian Borrower, be issued for the account of any
Subsidiary of such Canadian Borrower, provided that notwithstanding such
request, the applicable Canadian Borrower shall be the actual account party for
all purposes of this Agreement for such Canadian Letter of Credit and such
request shall not affect the applicable Canadian Borrower’s reimbursement
obligations hereunder with respect to such Canadian Letter of Credit.

66



--------------------------------------------------------------------------------



 



     3.05 Canadian Swing Line Loans.
     (a) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender agrees to make loans (each such loan, a
“Canadian Swing Line Loan”) to each Canadian Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Canadian Swing Line Sublimit,
notwithstanding the fact that such Canadian Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Canadian Committed
Borrowings and Canadian L/C Obligations of the Canadian Lender acting as
Canadian Swing Line Lender, may exceed the amount of such Canadian Lender’s
Canadian Commitment; provided, however, that after giving effect to any Canadian
Swing Line Loan, (i) the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments, and (ii) the aggregate Outstanding Amount of the
Canadian Committed Loans of any Canadian Lender, plus such Canadian Lender’s Pro
Rata Share of the Outstanding Amount of all Canadian L/C Obligations, plus such
Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian Swing
Line Loans plus such Canadian Lender’s Bankers’ Acceptances shall not exceed
such Canadian Lender’s Canadian Commitment, and provided, further, that the
applicable Canadian Borrower shall not use the proceeds of any Canadian Swing
Line Loan to refinance any outstanding Canadian Swing Line Loan. Within the
foregoing limits, and subject to any other terms and conditions hereof, the
applicable Canadian Borrower may borrow under this Section 3.05, prepay under
Section 3.06, and reborrow under this Section 3.05(a). Immediately upon the
making of a Canadian Swing Line Loan, each Canadian Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Canadian
Swing Line Lender a risk participation in such Canadian Swing Line Loan in an
amount equal to the product of such Canadian Lender’s Pro Rata Share times the
amount of such Canadian Swing Line Loan.
     (b) Canadian Borrowing Procedures. Each Canadian Swing Line Borrowing shall
be made upon the applicable Canadian Borrower’s irrevocable notice to the
Canadian Swing Line Lender and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Canadian Swing Line Lender
and the Administrative Agent not later than 3:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which may be in Canadian
Dollars or in US Dollars and shall be a minimum of $1,000,000 of such currency,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Canadian Swing
Line Lender and the Administrative Agent of a written Canadian Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Canadian Borrower. Promptly after receipt by the Canadian Swing Line
Lender of any telephonic Canadian Swing Line Loan Notice, the Canadian Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Canadian Swing
Line Loan Notice and, if not, the Canadian Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Canadian Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Canadian
Lender) prior to 1:00 p.m. for Canadian Swing Line Borrowings made in US Dollars
and 3:00 p.m. for Canadian Swing Line Borrowings made in Canadian Dollars, in
each case on the date of the proposed Canadian Swing Line Borrowing (A)

67



--------------------------------------------------------------------------------



 



directing the Canadian Swing Line Lender not to make such Canadian Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 3.05(a), or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then, subject to the
terms and conditions hereof, the Canadian Swing Line Lender will, not later than
5:00 p.m. on the borrowing date specified in such Canadian Swing Line Loan
Notice, make the amount of its Canadian Swing Line Loan available to the
applicable Canadian Borrower at its office either by (i) crediting the account
of such Canadian Borrower on the books of the Canadian Swing Line Lender in
immediately available funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Canadian Borrower.
     (c) Refinancing of Canadian Swing Line Loans.
     (i) The Canadian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Canadian Borrower (which
hereby irrevocably authorizes the Canadian Swing Line Lender to so request on
its behalf), that each Canadian Lender make a Canadian Prime Rate Committed Loan
or a Canadian Base Rate Committed Loan, as applicable, in an amount equal to
such Canadian Lender’s Pro Rata Share of the amount of Canadian Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Canadian Committed Borrowing Notice for purposes hereof)
and in accordance with the requirements of Section 3.02, without regard to the
minimum and multiples specified therein for the principal amount of Canadian
Prime Rate Committed Loans or Canadian Base Rate Committed Loans, but subject to
the unutilized portion of the Aggregate Canadian Commitments and the conditions
set forth in Section 6.02. The Canadian Swing Line Lender shall furnish the
applicable Canadian Borrower with a copy of the applicable Canadian Committed
Borrowing Notice promptly after delivering such notice to the Administrative
Agent. Each Canadian Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Canadian Committed Borrowing Notice available to
the Administrative Agent in immediately available funds for the account of the
Canadian Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Canadian Committed Borrowing Notice,
whereupon, subject to Section 3.05(c)(ii), each Canadian Lender that so makes
funds available shall be deemed to have made a Canadian Prime Rate Committed
Loan or Canadian Base Rate Committed Loan, as applicable, to the Canadian
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Canadian Swing Line Lender.
     (ii) If for any reason any Canadian Swing Line Loan cannot be refinanced by
such a Canadian Committed Borrowing in accordance with Section 3.05(c)(i), the
request for Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, as applicable, submitted by the Canadian Swing Line Lender as set forth
herein shall be deemed to be a request by the Canadian Swing Line Lender that
each of the Canadian Lenders fund its risk participation in the relevant
Canadian Swing Line Loan and each Canadian Lender’s payment to the
Administrative Agent for the account of the Canadian

68



--------------------------------------------------------------------------------



 



Swing Line Lender pursuant to Section 3.05(c)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Canadian Lender fails to make available to the Administrative
Agent for the account of the Canadian Swing Line Lender any amount required to
be paid by such Canadian Lender pursuant to the foregoing provisions of this
Section 3.05(c) by the time specified in Section 3.05(c)(i), the Canadian Swing
Line Lender shall be entitled to recover from such Canadian Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Canadian Swing Line Lender at a rate per
annum equal to the Canadian Prime Rate or Canadian US Dollar Base Rate from time
to time in effect. A certificate of the Canadian Swing Line Lender submitted to
any Canadian Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Canadian Lender’s obligation to make Canadian Committed Loans or
to purchase and fund risk participations in Canadian Swing Line Loans pursuant
to this Section 3.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Lender may have against
the Canadian Swing Line Lender, the applicable Canadian Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Canadian Lender’s
obligation to make Canadian Committed Loans pursuant to this Section 3.05(c) is
subject to the conditions set forth in Section 6.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Canadian Borrower to repay Canadian Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Canadian Lender has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Canadian Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Lender’s risk
participation was funded) in the same funds as those received by the Canadian
Swing Line Lender.
     (ii) If any payment received by the Canadian Swing Line Lender in respect
of principal or interest on any Canadian Swing Line Loan is required to be
returned by the Canadian Swing Line Lender under any of the circumstances
described in Section 12.07 (including pursuant to any settlement entered into by
the Canadian Swing Line Lender in its discretion), each Canadian Lender shall
pay to the Canadian Swing Line Lender its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum

69



--------------------------------------------------------------------------------



 



equal to the Canadian Prime Rate or Canadian US Dollar Base Rate, as applicable.
The Administrative Agent will make such demand upon the request of the Canadian
Swing Line Lender.
     (e) Interest for Account of Canadian Swing Line Lender. The Canadian Swing
Line Lender shall be responsible for invoicing the applicable Canadian Borrower
for interest on the Canadian Swing Line Loans. Until each Canadian Lender funds
its Canadian Prime Rate Committed Loan, its Canadian Base Rate Committed Loan or
its risk participation pursuant to this Section 3.05 to refinance such Canadian
Lender’s Pro Rata Share of any Canadian Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Canadian Swing Line
Lender.
     (f) Payments Directly to Canadian Swing Line Lender. The applicable
Canadian Borrower shall make all payments of principal and interest in respect
of the Canadian Swing Line Loans directly to the Canadian Swing Line Lender.
     3.06 Prepayments.
     (a) Each Canadian Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Canadian Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Canadian Eurodollar Rate
Committed Loans or Canadian US Eurodollar Rate Committed Loans and (B) on the
date of prepayment of Canadian Prime Rate Committed Loans and Canadian Base Rate
Committed Loans, (ii) any prepayment of Canadian Eurodollar Rate Committed Loans
shall be in a principal amount of C$5,000,000 or a whole multiple of C$1,000,000
in excess thereof; (ii) any prepayment of Canadian US Eurodollar Rate Committed
Loans shall be in a principal amount of US $5,000,000 or a whole multiple of US
$1,000,000 in excess thereof; (iii) any prepayment of Canadian Prime Rate
Committed Loans shall be in a principal amount of C$1,000,000 or a whole
multiple of C$100,000 in excess thereof; and (iv) any prepayment of Canadian
Base Rate Committed Loans shall be in a principal amount of US $1,000,000 or a
whole multiple of US $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Canadian Committed
Loans to be prepaid. The Administrative Agent will promptly notify each Canadian
Lender of its receipt of each such notice, and of the amount of such Canadian
Lender’s Pro Rata Share of such prepayment. If such notice is given by a
Canadian Borrower, such Canadian Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Canadian Dollar Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 5.05. Each such prepayment shall
be applied to the Canadian Committed Loans of the Canadian Lenders in accordance
with their respective Pro Rata Shares.
     (b) No Canadian Bid Loan may be prepaid without the prior consent of the
applicable Canadian Bid Loan Lender.

70



--------------------------------------------------------------------------------



 



     (c) Each Canadian Borrower may, upon notice to the Canadian Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Canadian Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Canadian Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of C $1,000,000 or US $1,000,000, as applicable. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by a Canadian Borrower, such Canadian Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (d) If for any reason the Total Canadian Outstandings at any time exceed
the Aggregate Canadian Commitments then in effect, each Canadian Borrower shall
immediately prepay Loans and/or Cash Collateralize the Canadian L/C Obligations
in an aggregate amount equal to such excess (on a proportionate basis having
regard to the Loans and Canadian L/C Obligations of each Canadian Borrower);
provided, however, that the Canadian Borrowers shall not be required to Cash
Collateralize the Canadian L/C Obligations pursuant to this Section 3.06(d)
unless after the prepayment in full of the Canadian Committed Loans and Canadian
Swing Line Loans the Total Canadian Outstandings exceed the Aggregate Canadian
Commitments then in effect.
     3.07 Repayment of Canadian Loans.
     (a) Each Canadian Borrower shall repay to each Canadian Lender on the
Maturity Date the aggregate principal amount of its Canadian Committed Loans and
all other Canadian Obligations owing to such Lender outstanding on such date.
     (b) The applicable Canadian Borrower shall repay each Canadian Bid Loan
made to it on the last day of the Interest Period in respect thereof.
     3.08 Bankers’ Acceptances.
     (a) Creation of Bankers’ Acceptances. Upon receipt of a Canadian Committed
Borrowing Notice requesting purchase or acceptance of Bankers’ Acceptances, and
subject to the provisions of this Agreement, each Canadian Lender shall accept,
in accordance with its Canadian Pro Rata Share of the requested Canadian
Committed Borrowing from time to time such Bankers’ Acceptances as the
applicable Canadian Borrower shall request.
     (b) Terms of Acceptance by the Canadian Lenders.
     (i) Delivery and Payment. Subject to Sections 3.08(c) and 3.08(d) and only
if a valid appointment pursuant to Section 3.08(b)(v) is not in place, the
Canadian Borrowers shall pre-sign and deliver to each Canadian Lender bankers’
acceptance drafts in sufficient quantity to meet the their requirements for
anticipated Canadian Committed Borrowings by way of Bankers’ Acceptances. Each
Canadian Borrower shall, at its option, provide for payment to Administrative
Agent for the benefit of Canadian Lenders of each Bankers’ Acceptance on the
date on which a Bankers’ Acceptance matures, either

71



--------------------------------------------------------------------------------



 



by payment of the full face amount thereof or through utilization of a
conversion to another Type of Canadian Committed Borrowing in accordance with
this Agreement, or through a combination thereof. Each Canadian Borrower waives
presentment for payment of Bankers’ Acceptances by Canadian Lenders and shall
not claim from Canadian Lenders any days of grace for the payment at maturity of
Bankers’ Acceptances. Any amount owing by a Canadian Borrower in respect of any
Bankers’ Acceptance which is not paid in accordance with the foregoing, shall,
as and from the date on which such Bankers’ Acceptance matures, be deemed to be
outstanding hereunder as a Canadian Prime Rate Loan owing by such Canadian
Borrower.
     (ii) No Liability. Administrative Agent and Canadian Lenders shall not be
liable for any damage, loss or improper use of any bankers’ acceptance draft
endorsed in blank except for any loss arising by reason of Administrative Agent
or a Canadian Lender failing to use the same standard of care in the custody of
such bankers’ acceptance drafts as Administrative Agent or such Canadian Lender
use in the custody of their own property of a similar nature.
     (iii) Bankers’ Acceptances Purchased by Canadian Lenders. Where a Canadian
Borrower so elects in the Canadian Committed Borrowing Notice, each Canadian
Lender shall purchase Bankers’ Acceptances accepted by it for an amount equal to
the Canadian Discount Proceeds.
     (iv) Marketing. Where a Canadian Borrower so elects in the Canadian
Committed Borrowing Notice, it shall be responsible for, and shall make its own
arrangements with respect to, the marketing of Bankers’ Acceptances, except for
(A) Bankers’ Acceptances that are BA Equivalent Advances in which case they will
be dealt with in accordance with Section 3.08 (f) or (B) Bankers’ Acceptances
that are accepted by Canadian Lenders (“Old System Issuers”) who are not able to
issue Bankers’ Acceptances as depository bills under the Depository Bills and
Notes Act (Canada), which Bankers’ Acceptances shall in all instances be
purchased by such Old System Issuer.
     (v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, each Canadian Borrower appoints each Canadian Lender from time to
time as the attorney-in-fact of such Canadian Borrower to execute, endorse and
deliver on behalf of such Canadian Borrower drafts or depository bills in the
form or forms prescribed by such Canadian Lender for Bankers’ Acceptances
denominated in Canadian Dollars. Each Bankers’ Acceptance executed and delivered
by a Canadian Lender on behalf of a Canadian Borrower shall be as binding upon
such Canadian Borrower as if it had been executed and delivered by a Responsible
Officer of such Canadian Borrower. The foregoing appointment shall cease to be
effective, in respect of any Canadian Lender regarding such Canadian Borrower,
three Business Days following receipt by such Canadian Lender of a written
notice from such Canadian Borrower revoking such appointment (which notice shall
be copied to the Administrative Agent); provided that any such revocation shall
not affect Bankers’ Acceptances previously executed and delivered by such
Canadian Lender pursuant to such appointment.

72



--------------------------------------------------------------------------------



 



     (vi) Market. If the Canadian Required Lenders determine, which
determination shall be final conclusive and binding on the Canadian Borrowers,
that there does not exist at the applicable time a normal market in Canada for
the purchase and sale of Bankers’ Acceptances, the Administrative Agent shall so
notify the Canadian Borrowers, and the Canadian Lenders’ obligation to accept
Bankers’ Acceptances under this Agreement shall be suspended until such time as
the Administrative Agent (upon the instruction of the Canadian Required Lenders)
revokes such notice. During any such suspension, a request for a Bankers’
Acceptance will be deemed to be a request for a Canadian Prime Rate Committed
Loan.
     (vii) Pro-Rata Treatment of Canadian Borrowings.
     (A) In the event it is not practicable to allocate Bankers’ Acceptances to
each Canadian Lender such that the aggregate amount of Bankers’ Acceptances
required to be purchased by such Canadian Lender hereunder is in a whole
multiple of C$100,000, the Administrative Agent is authorized by each Canadian
Borrower and each Canadian Lender to make such allocation as the Administrative
Agent determines in its sole and unfettered discretion may be equitable in the
circumstances and, if the aggregate amount of such Bankers’ Acceptances is not a
whole multiple of C$100,000, then the Administrative Agent may allocate (on a
basis considered by it to be equitable) the excess of such Bankers’ Acceptances
over the next lowest whole multiple of C$100,000 to one Canadian Lender, which
shall purchase a Bankers’ Acceptance with a face amount equal to the excess and
having the same term as the corresponding Bankers’ Acceptances. In no event
shall the portion of the outstanding Canadian Committed Borrowings by way of
Bankers’ Acceptances of a Canadian Lender exceed such Canadian Lender’s Pro Rata
Share of the aggregate Canadian Committed Borrowings by way of Bankers’
Acceptances by more than C$100,000 as a result of such exercise of discretion by
the Administrative Agent.
     (B) If during the term of any Bankers’ Acceptance accepted by a Canadian
Lender hereunder the Canadian Stamping Fee Rate changes as a result of a change
in the Applicable Rate or an Event of Default occurs and is continuing, the fee
paid to such Canadian Lender by the applicable Canadian Borrower pursuant to
Section 4.02 (in this paragraph called the “Initial Fee”) with respect to such
Bankers’ Acceptance shall be recalculated based upon such change in the Canadian
Stamping Fee Rate or the existence of such Event of Default for the number of
days during the term of such Bankers’ Acceptance that such change is applicable
or such Event of Default exists. If such recalculated amount is in excess of the
Initial Fee then the applicable Canadian Borrower shall pay to such Canadian
Lender the amount of such excess, and if such recalculated amount is less than
the Initial Fee, then the amount of such reduction shall be credited to other
amounts payable by the applicable Canadian Borrower to such Canadian Lender.
     (c) General Procedures for Bankers’ Acceptances.

73



--------------------------------------------------------------------------------



 



     (i) Notice. Each Canadian Borrower may in a Canadian Committed Borrowing
Notice (which notice must be received by the Administrative Agent not later than
11:00 a.m. one Business Day prior to the date of the requested Canadian
Borrowing by way of Bankers’ Acceptances) request a Canadian Borrowing by way of
Bankers’ Acceptances. If such Canadian Borrower is responsible for marketing of
such Bankers’ Acceptances under Section 3.08(b)(iv), such Canadian Borrower by
subsequent notice to Administrative Agent by 11:00 a.m. on the day of the
requested Canadian Borrowing by way of Bankers’ Acceptances shall provide
Administrative Agent (which shall in turn promptly notify each Canadian Lender)
with information as to the discount proceeds payable by the purchasers of the
Bankers’ Acceptances and the party to whom delivery of the Bankers’ Acceptances
by each Canadian Lender is to be made against delivery to each Canadian Lender
of the applicable discount proceeds. Such discount proceeds less the fee
calculated in accordance with Section 4.02(c) shall promptly be delivered to the
Administrative Agent. Any telephone advice given under this Section shall be
subject to Section 3.02 and shall be confirmed by a written notice of the
Canadian Borrower to Administrative Agent prior to 2:00 p.m. on the same day.
     (ii) Rollover. In the case of a rollover of maturing Bankers’ Acceptances
issued by a Canadian Lender, such Canadian Lender, in order to satisfy the
continuing liability of the applicable Canadian Borrower to the Canadian Lender
for the face amount of the maturing Bankers’ Acceptances issued by the
applicable Canadian Borrower, shall retain for its own account the Canadian Net
Proceeds of each new Bankers’ Acceptance issued by it in connection with such
rollover; and the applicable Canadian Borrower shall, on the maturity date of
the maturing Bankers’ Acceptances issued by the applicable Canadian Borrower,
pay to Administrative Agent for the benefit of Canadian Lenders an amount equal
to the difference between the face amount of the maturing Bankers’ Acceptances
and the aggregate Canadian Net Proceeds of the new Bankers’ Acceptances.
     (iii) Conversion from Canadian Prime Rate Loans. In the case of a
conversion from a Canadian Prime Rate Committed Loan into a Canadian Committed
Borrowing by way of Bankers’ Acceptances to be accepted by a Canadian Lender
pursuant to Sections 3.08(a), (b) and (c), such Canadian Lender, in order to
satisfy the continuing liability of the applicable Canadian Borrower to it for
the principal amount of the Canadian Prime Rate Loans owing by such Canadian
Borrower being converted, shall retain for its own account the Canadian Discount
Proceeds of each new Bankers’ Acceptance issued by it in connection with such
conversion; and the applicable Canadian Borrower shall, on the date of issuance
of the Bankers’ Acceptances, pay to Administrative Agent for the benefit of
Canadian Lenders an amount equal to the difference between the aggregate
principal amount of the Canadian Prime Rate Loans owing by the applicable
Canadian Borrower being converted owing to the Canadian Lenders and the
aggregate Canadian Discount Proceeds of such Bankers’ Acceptances.
     (iv) Conversions to Canadian Prime Rate Loans. In the case of a conversion
of a Canadian Committed Borrowing by way of Bankers’ Acceptances into Canadian
Prime Rate Loan, each Canadian Lender, in order to satisfy the liability of the
Canadian Borrower to it for the face amount of the maturing Bankers’
Acceptances, shall record the

74



--------------------------------------------------------------------------------



 



obligation of the applicable Canadian Borrower to it as a Canadian Prime Rate
Loan, unless such Canadian Borrower provides for payment to Administrative Agent
for the benefit of Canadian Lenders of the face amount of the maturing Bankers’
Acceptance in some other manner acceptable to Canadian Lenders, including
conversion to another Type of Canadian Borrowing.
     (v) Authorization. Each Canadian Borrower hereby authorizes each Canadian
Lender to complete, stamp, hold, sell, rediscount or otherwise dispose of all
Bankers’ Acceptances accepted by it pursuant to this Section in accordance with
the instructions provided by the applicable Canadian Borrower pursuant to
Sections 3.01 and 3.02, as applicable.
     (vi) Depository Notes. The parties agree that in the administering of
Bankers’ Acceptances, each Canadian Lender may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Section 3.02 be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.
     (d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Bankers’ Acceptances may, at the option of the applicable Canadian
Borrower, be reproduced in facsimile and such Bankers’ Acceptances bearing such
facsimile signatures shall be binding on the applicable Canadian Borrower as if
they had been manually signed by such authorized signatory. Notwithstanding that
any person whose signature appears on any Bankers’ Acceptance as a signatory may
no longer be an authorized signatory of the applicable Canadian Borrower at the
date of issuance of a Bankers’ Acceptance, and notwithstanding that the
signature affixed may be a reproduction only, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance and as if such signature had been manually
applied, and any such Bankers’ Acceptance so signed shall be binding on such
Canadian Borrower.
     (e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Committed Loans under Section 10.02 or upon a
prepayment permitted under Section 3.06, each Canadian Borrower shall forthwith
pay to Administrative Agent for deposit into an escrow account maintained by and
in the name of Administrative Agent for the benefit of Canadian Lenders in
accordance with their Canadian Pro Rata Shares an amount equal to the Canadian
Lenders’ maximum potential liability (as determined by Administrative Agent)
under then outstanding Bankers’ Acceptances for such Canadian Borrower (the
“Canadian Escrow Funds”). The Canadian Escrow Funds shall be held by
Administrative Agent for set-off against future amounts owing by such Canadian
Borrower in respect to such Bankers’ Acceptances and pending such application
shall bear interest at the rate declared by Administrative Agent from time to
time as that payable by it in respect of deposits for such amount and for such
period relative to the maturity date of the Bankers’ Acceptances, as applicable.
If such Event of Default is either waived or cured in compliance with the terms
of this Agreement, then the Canadian Escrow Funds, together with any accrued
interest to the date of release, shall be forthwith released to the applicable
Canadian Borrower.

75



--------------------------------------------------------------------------------



 



     (f) BA Equivalent Advances. Each Canadian Lender that is unable to accept
BAs or does not customarily accept BAs may, in lieu of accepting a BA on the
date of any Canadian Committed Borrowing, make a BA Equivalent Advance. The
amount of each BA Equivalent Advance shall be equal to the Canadian Discount
Proceeds (with reference to the applicable BA Discount Rate) which would be
realized from a hypothetical sale of those BAs which, but for this subsection,
would have been sold to such Canadian Lender. If such Canadian Lender does not
otherwise have a BA Discount Rate applicable to it, the applicable BA Discount
Rate will be calculated as though such Canadian Lender was listed on
Schedule III of the Bank Act (Canada). Any BA Equivalent Advance shall be made
on the relevant date of any Canadian Committed Borrowing, and shall remain
outstanding for the term of the corresponding BA. On the maturity date of the
corresponding BA, such BA Equivalent Advance shall be repaid in an amount equal
to the face amount of a draft that would have been accepted by such Canadian
Lender if such Canadian Lender had accepted and purchased a BA hereunder. Each
BA Equivalent Advance made pursuant to this subsection shall be deemed to be a
BA accepted and purchased by such Canadian Lender pursuant to the terms hereof,
and except in this subsection, any reference to a BA shall include such BA
Equivalent Advance.
     3.09 Currency Fluctuations. Notwithstanding any other provision of this
Agreement, Administrative Agent shall have the right at any time and from time
to time to calculate the Total Canadian Outstandings at the US Dollar Equivalent
thereof in US Dollars for any purposes including making a determination from
time to time of the available undrawn portion of the Aggregate Canadian
Commitments. If following such calculation, Administrative Agent determines that
the Total Canadian Outstandings are greater than 105% of the Aggregate Canadian
Commitments at such time, then Administrative Agent shall so advise each
Canadian Borrower and such Canadian Borrower shall following such advice repay,
on the later of (a) five Business Days after such advice and (b) the earlier of
(i) the next Interest Payment Date for Canadian Prime Rate Loans, (ii) the next
Interest Payment Date for Canadian US Eurodollar Rate Committed Loans or
Canadian Eurodollar Rate Committed Loans, and (iii) the next maturity date of
any outstanding Bankers’ Acceptance, an amount equal to the amount by which the
Total Canadian Outstandings exceeds the Aggregate Canadian Commitments, together
with all accrued interest on the amount so paid.
     3.10 Currency Conversion and Currency Indemnity.
     (a) Each Canadian Borrower shall make payment relative to any Canadian
Borrowings (other than Canadian Base Rate Committed Loans or Canadian US
Eurodollar Rate Committed Loans) or Canadian Letter of Credit denominated in
Canadian Dollars in Canadian Dollars and shall make payment relative to Canadian
US Base Rate Committed Loans, Canadian US Eurodollar Rate Committed Loans, and
Canadian Letters of Credit denominated in US Dollars, in US Dollars. If any
payment is received on account of any such Canadian Borrowings or Letter of
Credit in any currency (the “Other Currency”) other than the Applicable Currency
(whether voluntarily, pursuant to any conversion of a Canadian Borrowing or
pursuant to an order or judgment or the enforcement thereof or the realization
of any security or the liquidation of a Canadian Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of such
Canadian Borrower hereunder and under the other Loan Documents in respect
thereof only to the extent of the amount of the Applicable Currency which the

76



--------------------------------------------------------------------------------



 



Administrative Agent or relevant Canadian Lenders are able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.
     (b) If, for the purpose of obtaining or enforcing judgment in any court in
any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in Canadian Dollars, then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Business Day following the date such judgment is given and in any event
each Canadian Borrower shall be obligated to pay the Administrative Agent or
Canadian Lenders any deficiency in accordance with Section 3.10(a). For the
foregoing purposes “rate of exchange” means the rate at which the Administrative
Agent or relevant Canadian Lenders, as applicable, in accordance with their
normal banking procedures are able on the relevant date to purchase Canadian
Dollars with the Judgment Currency after deducting any premium and costs of
exchange.
     (c) If the Administrative Agent or any Canadian Lender receives any payment
or payments on account of the liability of a Canadian Borrower hereunder
pursuant to any judgment or order in any Other Currency, and the amount of
Canadian Dollars which the Administrative Agent or relevant Canadian Lender is
able to purchase on the Business Day next following such receipt with the
proceeds of such payment or payments in accordance with its normal procedures
and after deducting any premiums and costs of exchange is less than the amount
of Canadian Dollars due in respect of such liabilities immediately prior to such
judgment or order, then such Canadian Borrower shall, within five Business Days
after demand, and such Canadian Borrower hereby agrees to, indemnify and save
Administrative Agent or such Canadian Lender harmless from and against any loss,
cost or expense arising out of or in connection with such deficiency. The
agreement of indemnity provided for in this Section 3.10(c) shall constitute an
obligation separate and independent from all other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by Administrative Agent or the
Lenders or any of them from time to time, and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder or under any judgment or order.
ARTICLE IV.
GENERAL PROVISIONS APPLICABLE TO SENIOR
CREDIT FACILITY AND CANADIAN SUBFACILITY
     4.01 Interest on Loans.
     (a) Subject to the provisions of subsection (c) below, (i) each US
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the US
Dollar Eurodollar Rate for such Interest Period plus the Applicable Rate;
(ii) each US Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the US Base Rate; (iii) each US Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the US Dollar

77



--------------------------------------------------------------------------------



 



Eurodollar Rate for such Interest Period plus (or minus) the US Eurodollar Bid
Margin, or at the Absolute Rate for such Interest Period, as the case may be;
and (iv) each US Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the US Swing Line Rate.
     (b) Subject to the provisions of subsection (c) below, (i) each Canadian
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Canadian Dollar Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Canadian US Eurodollar Rate Committed Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the US Dollar Eurodollar Rate for such Interest Period plus
the Applicable Rate; (iii) each Canadian Prime Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate; (iv) each
Canadian Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian US Dollar Base Rate; (v) each Canadian Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Canadian Dollar Eurodollar Rate for
such Interest Period plus (or minus) the Canadian Eurodollar Bid Margin, or at
the Absolute Rate for such Interest Period, as the case may be; and (vi) each
Canadian Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Swing Line Rate.
     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate two percent
(2%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due, to the fullest extent permitted by applicable
Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
applicable Borrower under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of (x) the US Required Lenders, in the case of
a US Obligation, or (y) the Canadian Required Lenders, in the case of a Canadian
Obligation, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to, in the case of a US Obligation, the US
Base Rate plus two percent (2%), and, in the case of a Canadian Obligation, the
Canadian Prime Rate plus two percent (2%) to the fullest extent permitted by
applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after

78



--------------------------------------------------------------------------------



 



judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
     (d) For the purposes of the Interest Act (Canada), whenever interest
payable pursuant to this Agreement with respect to the Canadian Borrowings,
Canadian L/C Obligations and other amounts payable hereunder or under the other
Loan Documents with respect thereto is calculated on the basis of a period other
than a calendar year (the “Relevant Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Relevant Period.
     (e) To the extent permitted by law, the provisions of the Judgment Interest
Act (Alberta) R.S.A. 2000 C.J-1 shall not apply to the Loan Documents and are
hereby expressly waived by Canadian Borrowers.
     (f) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Borrowings, Canadian L/C
Obligations, Bankers’ Acceptances and other amounts payable hereunder or under
the other Loan Documents with respect thereto, and the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
     4.02 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.04 and subsections (i) and (j) of Section 3.04:
     (a) Facility Fees.
     (i) The US Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Pro Rata Share, a facility fee equal to
the Applicable Rate times the actual daily amount of the Aggregate US
Commitments (or, if the Aggregate US Commitments have terminated, on the
Outstanding Amount of all US Committed Loans, US Swing Line Loans and US L/C
Obligations), regardless of usage.
     (ii) Devon Canada shall pay to the Administrative Agent for the account of
each Canadian Lender in accordance with its Pro Rata Share, a facility fee equal
to the Applicable Rate times the actual daily amount of the Aggregate Canadian
Commitments (or, if the Aggregate Canadian Commitments have terminated, on the
Outstanding Amount of all Canadian Committed Loans, Canadian Swing Line Loans
and Canadian L/C Obligations), regardless of usage.
     (iii) The facility fees shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article VI is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Effective Date, and on the Maturity Date (and, if

79



--------------------------------------------------------------------------------



 



applicable, thereafter on demand). The facility fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (b) Utilization Fees.
     (i) The US Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Pro Rata Share, a utilization fee equal to
the Applicable Rate times the Total Outstandings on each day that the Total
Outstandings exceed 50% of the actual daily amount of the Aggregate Commitments
then in effect (or, if terminated, in effect immediately prior to such
termination).
     (ii) The utilization fees shall accrue at all times during the Availability
Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article VI is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Effective Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The utilization fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (c) Canadian Stamping Fee. In consideration of each Canadian Lender’s
commitment to accept Bankers’ Acceptances under this Agreement, the applicable
Canadian Borrower will pay to Administrative Agent for the account of each
Canadian Lender the Canadian Stamping Fee Rate multiplied by the face amount of
each Bankers’ Acceptance accepted by such Canadian Lender under this Agreement
calculated for the number of days in the term of such Bankers’ Acceptance. Such
fee shall be due and payable on the date on which such Bankers’ Acceptances are
accepted and if such Canadian Lender is purchasing such Bankers’ Acceptance,
such fee shall be deducted from the Canadian Discount Proceeds paid to the
applicable Canadian Borrower.
     (d) Other Fees. The Borrowers shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     4.03 Computation of Interest and Fees on Loans. All computations of
(a) interest for (i) US Base Rate Loans, (ii) Canadian Base Rate Committed
Loans, and (iii) Canadian Prime Rate Loans, and (b) stamping fees for Bankers’
Acceptances shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest on
Loans shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and

80



--------------------------------------------------------------------------------



 



shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 4.05(a), bear interest for one
day.
     4.04 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained with respect to each applicable Borrower by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     4.05 Payments Generally.
     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent or in the case of Canadian Borrowings
or Canadian Letters of Credit to the Administrative Agent at the Canadian
Payment Office, for the account of the respective Lenders to which such payment
is owed, at the Administrative Agent’s Office or the Canadian Payment Office, as
applicable, in the Applicable Currency, and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent or
the Administrative Agent’s office, as applicable, will promptly distribute to
each applicable Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

81



--------------------------------------------------------------------------------



 



     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the time any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if any Borrower failed to make such payment, each applicable Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate (or in the case of the
Canadian Loans or Canadian Letters of Credit, the Canadian Prime Rate) from time
to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Committed Loan or Bid
Loan, as the case may be, included in the applicable Borrowing. If such Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article IV, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article VI are not satisfied or waived in

82



--------------------------------------------------------------------------------



 



accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
     (e) The obligations of the Lenders hereunder to make US Committed Loans and
to fund participations in US Letters of Credit and US Swing Line Loans are
several and not joint. The failure of any Lender to make any US Committed Loan
or to fund any such participation on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its US Committed Loan or purchase its participation.
     (f) The obligations of the Canadian Lenders hereunder to make Canadian
Committed Loans, to accept or purchase Bankers’ Acceptances, and to fund
participations in Canadian Letters of Credit and Canadian Swing Line Loans are
several and not joint. The failure of any Canadian Lender to make any Canadian
Committed Loan, to accept or purchase any Bankers’ Acceptance, or to fund any
such participation on any date required hereunder shall not relieve any other
Canadian Lender of its corresponding obligation to do so on such date, and no
Canadian Lender shall be responsible for the failure of any other Canadian
Lender to so make its Canadian Committed Loan or purchase its participation.
     (g) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     4.06 Sharing of Payments.
     (a) If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the US Committed Loans made by it, or the participations in
US L/C Obligations or in US Swing Line Loans held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (i) notify the Administrative
Agent of such fact, and (ii) purchase from the other Lenders such participations
in the US Committed Loans made by them and/or such subparticipations in the
participations in US L/C Obligations or US Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such US Committed Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the applicable
purchasing Lender under any of the circumstances described in Section 12.07
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
applicable Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon. The US
Borrower agrees that any Lender so purchasing a participation from the other
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 12.10) with

83



--------------------------------------------------------------------------------



 



respect to such participation as fully as if such Lender were the direct
creditor of the US Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this subsection
and will in each case notify the applicable Lenders following any such purchases
or repayments. Each Lender that purchases a participation pursuant to this
subsection shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the US Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the US
Obligations purchased.
     (b) If, other than as expressly provided elsewhere herein, any Canadian
Lender shall obtain on account of the Canadian Committed Loans made by it, the
Bankers’ Acceptances accepted by it, or the participations in Canadian L/C
Obligations or in Canadian Swing Line Loans held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Canadian Lender shall immediately (i) notify the
Administrative Agent of such fact, and (ii) purchase from the other Canadian
Lenders such participations in the Canadian Committed Loans and Bankers’
Acceptances made by them and/or such subparticipations in the participations in
Canadian L/C Obligations or Canadian Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Canadian Lender to share
the excess payment in respect of such Canadian Committed Loans and Bankers’
Acceptances or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the applicable purchasing Canadian Lender under any of
the circumstances described in Section 12.07 (including pursuant to any
settlement entered into by the purchasing Canadian Lender in its discretion),
such purchase shall to that extent be rescinded and each other applicable
Canadian Lender shall repay to the purchasing Canadian Lender the purchase price
paid therefor, together with an amount equal to such paying Canadian Lender’s
ratable share (according to the proportion of (i) the amount of such paying
Canadian Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Canadian Lender) of any interest or other amount paid or payable
by the purchasing Canadian Lender in respect of the total amount so recovered,
without further interest thereon. The Canadian Borrowers agree that any Canadian
Lender so purchasing a participation from another Canadian Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 12.10) with respect to such
participation as fully as if such Canadian Lender were the direct creditor of
the applicable Canadian Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this subsection
and will in each case notify the applicable Canadian Lenders following any such
purchases or repayments. Each Canadian Lender that purchases a participation
pursuant to this subsection shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Canadian Obligations purchased
to the same extent as though the purchasing Canadian Lender were the original
owner of the Canadian Obligations purchased.
     4.07 Canadian Reallocation of the Commitments The Borrowers may by notice
to the Administrative Agent reallocate a portion of the Aggregate Commitments
specified therein

84



--------------------------------------------------------------------------------



 



as part of the Aggregate Canadian Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date such reallocation shall become effective,
(ii) any such reallocation shall be in an aggregate amount of US $50,000,000 if
the amount of the Aggregate Canadian Commitments at the time of such
reallocation is zero, and otherwise in an aggregate amount of US $10,000,000 or
in each case any whole multiple of US $1,000,000 in excess thereof, or shall be
a reallocation to zero, (iii) after any such reallocation, the amount of the
Aggregate Canadian Commitments shall be equal to or greater than US $50,000,000
or shall be zero, (iv) the Borrowers shall not reallocate any portion of the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder (a) the Total Outstandings would exceed the Aggregate
Commitments, (b) the Total Canadian Outstandings would exceed the Aggregate
Canadian Commitments, (c) the sum of any Lender’s outstanding US Committed Loans
plus such Lender’s Pro Rata Share of outstanding US L/C Obligations and US Swing
Line Loans would exceed such Lender’s US Commitment; or (d) the sum of any
Canadian Lender’s outstanding Canadian Committed Loans and Bankers’ Acceptances
plus such Canadian Lender’s Pro Rata Share of outstanding Canadian L/C
Obligations and Canadian Swing Line Loans would exceed such Canadian Lender’s
Canadian Commitment, and (v) the Borrowers shall make not more than four
reallocations of the Commitments in any calendar year. The Administrative Agent
will promptly notify the Lenders or their Canadian branches or affiliates with
Canadian Commitments of any such notice of reallocation of the Commitments and
the amount of their respective Canadian Commitments, and shall notify all
Lenders of the Commitments and the Aggregate Canadian Commitments upon the
effectiveness of such reallocation.
     4.08 Extension of Maturity Date.
     (a) Not earlier than 90 days prior to, nor later than 30 days prior to,
each anniversary of the Effective Date, the US Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 30 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the US Borrower
and the Lenders of the Lenders’ responses.
     (b) The Maturity Date shall be extended only if Lenders holding more than
50% of the Aggregate Commitments (calculated excluding Defaulting Lenders and
prior to giving effect to any replacements of Lenders permitted herein) (the
“Consenting Lenders”) have consented thereto. If so extended, the Maturity Date,
as to the Consenting Lenders, shall be extended to the same date in the
following year, effective as of the date of such extension by the Consenting
Lenders (such effective date being the “Extension Effective Date”). The
Administrative Agent and the US Borrower shall promptly confirm to the Lenders
such extension and the Extension Effective Date. As a condition precedent to
such extension, the US Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Extension Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying that such extension has been duly authorized by such Loan
Party and (ii) in the case of each Borrower, certifying that, (A) before and
after giving effect to such extension, the

85



--------------------------------------------------------------------------------



 



representations and warranties contained in Article VII and the other Loan
Documents made by it are true and correct in all material respects on and as of
the Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) before and after giving
effect to such extension no Default exists or will exist, and (C) no event has
occurred since the date of the most recent audited financial statements of the
US Borrower delivered pursuant to Section 8.02(a) that has had, or could
reasonably be expected to have, a Material Adverse Effect. The US Borrower shall
prepay US Committed Loans outstanding on the Maturity Date with respect to any
Lender that did not consent to an extension of such Maturity Date pursuant to
Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding US Committed Loans
ratable with any revised and new Pro Rata Shares of all the Lenders effective as
of such Maturity Date. Each Canadian Borrower shall prepay any Canadian
Committed Loans owing by it outstanding on the Maturity Date with respect to any
Lender that did not consent to an extension of such Maturity Date pursuant to
Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding Canadian Committed
Loans ratable with any revised and new Pro Rata Shares of all the Canadian
Lenders effective as of such Maturity Date.
     (c) If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 4.08, the US Borrower shall have the right to replace
such Lender in accordance with Section 12.17.
     (d) This Section shall supersede any provisions in Section 4.06 or 12.01 to
the contrary.
     4.09 Increase in Commitments.
     (a) The US Borrower shall have the right (in consultation with the
Administrative Agent), without the consent of any of the Lenders, to cause from
time to time an increase in the Aggregate Commitments by adding to this
Agreement one or more additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel or by allowing one or more Lenders to
increase their respective Commitments, provided, however, (i) no Default shall
exist, (ii) no such increase shall result in the Aggregate Commitments exceeding
US$2,500,000,000, (iii) no such increase shall be in an amount less than
US$50,000,000, and (iv) no Lender’s Commitment shall be increased without such
Lender’s consent.
     (b) If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the US Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the US Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the US Borrower shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions (or governing board minutes) adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of each Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and

86



--------------------------------------------------------------------------------



 



warranties contained in Article VII and the other Loan Documents made by it are
true and correct in all material respects on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and (B) no Default exists. The US
Borrower shall prepay any US Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep the outstanding US Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the US Commitments under this Section. Each Canadian Borrower shall prepay any
Canadian Committed Loans owing by it and outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 5.05) to the
extent necessary to keep the outstanding Canadian Committed Loans ratable with
any revised Pro Rata Shares arising from any nonratable increase in the Canadian
Commitments under this Section.
     (c) This Section shall supersede any provisions in Sections 4.06 or 12.01
to the contrary.
     4.10 Termination or Reduction of Commitments. The US Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments
(including the Aggregate Canadian Commitments), or from time to time permanently
reduce the Aggregate Commitments (and proportionately reduce the Aggregate
Canadian Commitments); provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. two Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of US $10,000,000 or any whole multiple of US $1,000,000
in excess thereof, (iii) the US Borrower shall not terminate or reduce the
Aggregate Commitments (and the Aggregate Canadian Commitments, if applicable)
if, after giving effect thereto and to any concurrent prepayments hereunder,
(1) the Total Outstandings would exceed the Aggregate Commitments, (2) the Total
US Outstandings would exceed the Aggregate US Commitments, or (3) the Total
Canadian Outstandings would exceed the Aggregate Canadian Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
US Letter of Credit Sublimit or the US Swing Line Sublimit exceeds the amount of
the Aggregate US Commitments or the Canadian Letter of Credit Sublimit or the
Canadian Swing Line Sublimit exceeds the Aggregate Canadian Commitments, such
Sublimits shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the US Commitment of each Lender
according to such Lender’s Pro Rata Share. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
ARTICLE V.
TAXES, YIELD PROTECTION AND ILLEGALITY
     5.01 Taxes.
     (a) Except to the extent that any Borrower shall be required by any Law to
deduct any Taxes from or in respect of any sum payable under any Loan Document,
any and all

87



--------------------------------------------------------------------------------



 



payments by any Borrower to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent and each Lender, (i) taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its applicable lending office or a jurisdiction in which the
Administrative Agent or such Lender, as the case may be, is deemed to be doing
business (except for a jurisdiction in which the Administrative Agent or such
Lender, as the case may be, would not be treated as doing business but for and
solely as a result of its participation in the transactions governed by the Loan
Documents), (ii) withholding taxes excluded by Section 12.08(j) and (iii) U.S.
back-up withholding taxes (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If any Borrower shall be required by
any Law to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) subject to compliance by
such Lender with Sections 12.16 and 5.01(g), as applicable, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions, (iii) such Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
such Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.
     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (excluding, in
each case, amounts imposed on an assignment, a grant of a participation or other
transfer of an interest in any Loan or Loan Document, except to the extent
pursuant to a request of a Borrower or to the extent that such assignment, grant
or other transfer was compelled by Law) (hereinafter referred to as “Other
Taxes”).
     (c) If any Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield, after factoring in all
taxes, including taxes imposed on or measured by net income, that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed and after taking into account any tax credits arising
from or relating to such deduction or withholding, it being understood that to
the extent a Lender certifies in good faith that it is not entitled to a tax
credit (or is not able to use the tax credit to preserve its after-tax yield at
a level in excess of that which

88



--------------------------------------------------------------------------------



 



would be otherwise obtainable if the tax credit were not available), such tax
credits shall not be taken into account.
     (d) Subject to compliance by such Lender with Sections 12.16 and 5.01(g),
as applicable, each Borrower agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Lender, (ii)
amounts payable under Section 5.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Borrowers shall not be obligated to indemnify the
Administrative Agent or any Lender pursuant to this Section 5.01(d) in respect
of penalties, interest or expenses arising from or with respect to such Taxes or
Other Taxes if such penalties, interest or expenses are attributable to the
gross negligence or willful misconduct of the Person seeking indemnification.
Any payment required to be made under this Section 5.01(d) shall be made within
30 days after the date such Lender or the Administrative Agent makes a demand
therefor.
     (e) In the event that any Lender or the Administrative Agent receives a
refund in respect of Taxes or Other Taxes as to which it has been paid
additional amounts by any Borrower pursuant to clause (a) or (b) above or
indemnified by any Borrower pursuant to clause (d) and such Lender or
Administrative Agent, as applicable, reasonably determines that such refund is
attributable to such additional amounts or indemnification, then such Lender or
Administrative Agent, as applicable, shall promptly notify the Administrative
Agent and the applicable Borrower and shall within 30 Business Days remit to
such Borrower an amount as such Lender or Administrative Agent, as applicable,
determines to be the proportion of the refunded amount as will leave it, after
such remittance, in no better or worse position than it would have been if the
Taxes or Other Taxes had not been imposed and the corresponding additional
amounts or indemnification payment not been made; provided, that such Borrower,
upon request by the Administrative Agent or such Lender, shall promptly return
such refund to the Administrative Agent or such Lender, as the case may be, in
the event that the Administrative Agent or such Lender is required to repay such
refund to the relevant Governmental Authority. Nothing contained in this
Section 5.01(e) shall require the Administrative Agent or any Lender (i) to make
available to any Borrower any of its tax returns or any other information
relating to its taxes that it deems to be confidential or (ii) to arrange its
affairs in any way in order to maximize a refund or credit of taxes described in
this Section 5.01.
     (f) If requested by any Borrower, any Lender claiming any indemnity or
additional amounts payable pursuant to this Section 5.01 shall use its
reasonable efforts (consistent with its reasonable internal policy and legal and
regulatory restrictions) to change the jurisdiction of its designated Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such indemnity or additional amounts which would be payable or
may thereafter accrue; provided, that such designation would not, in the sole
judgment of such Lender exercised in good faith, be otherwise disadvantageous to
such Lender; provided, further, that nothing in this Section 5.01(f) shall
adversely affect or postpone any of the obligations of any Borrower or the
rights of any Lender under this Agreement.

89



--------------------------------------------------------------------------------



 



     (g) Each Canadian Lender that is not a Canadian Resident Lender shall
deliver, or have its applicable lending office deliver, to the Canadian
Borrowers and the Administrative Agent on the date on which such Canadian Lender
or such applicable lending office becomes a Canadian Lender hereunder (whether
by way of becoming a successor Canadian Lender or otherwise), notice that the
Canadian Lender is not a Canadian Resident Lender. In addition, if there is any
change in such status, the applicable Canadian Lender shall provide notice of
such change promptly to the Canadian Borrowers and the Administrative Agent.
Notwithstanding any provision hereof to the contrary and for the avoidance of
doubt, it is acknowledged by the parties that there may be Canadian tax imposed
under Part XIII of the Income Tax Act (Canada) (“Canadian Withholding Tax”) on
any payments as, on account or in lieu of payment of, or in satisfaction of,
interest and other fees paid by the Canadian Borrowers or the Administrative
Agent under the Canadian SubFacility (but, for greater certainty, excluding any
payments under the Guaranties) to persons who are not Canadian Resident Lenders
(such payments a “Taxable Payment”). The Canadian Borrowers shall have no
obligation to make any additional or increased payment under clause (a) or
clause (c) above, or to indemnify the Administrative Agent or a Canadian Lender
under clause (d) above, in respect of any Canadian Withholding Tax on a Taxable
Payment, and the Canadian Borrowers shall be entitled to deduct and remit to the
proper Canadian taxing authorities any such Canadian Withholding Tax from any
such Taxable Payments.
     5.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund US
Dollar Eurodollar Rate Loans, or Canadian Dollar Eurodollar Rate Loans, as
applicable, or to determine or charge interest rates based upon the US Dollar
Eurodollar Rate or the Canadian Dollar Eurodollar Rate, then, on notice thereof
by such Lender to each applicable Borrower through the Administrative Agent, any
obligation of such Lender (a) to make or continue US Dollar Eurodollar Rate
Loans or Canadian US Eurodollar Rate Committed Loans, or (b) to convert (i) US
Base Rate Committed Loans to US Eurodollar Rate Committed Loans or (ii) Canadian
Prime Rate Committed Loans or Canadian Base Rate Committed Loans to Canadian
Eurodollar Rate Committed Loans or Canadian US Eurodollar Rate Committed Loans,
shall be suspended until such Lender notifies the Administrative Agent and each
applicable Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, each applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, (a) convert all US Dollar Eurodollar Rate Loans or Canadian US
Eurodollar Rate Committed Loans of such Lender to US Base Rate Loans, or
Canadian Base Rate Committed Loans, as the case may be, and (b) convert all
Canadian Dollar Eurodollar Rate Loans of such Lender to Canadian Prime Rate
Committed Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such US Dollar Eurodollar Rate Loans or
Canadian Dollar Eurodollar Rate Loans, as the case may be, to such day, or
immediately, if such Lender may not lawfully continue to maintain such US Dollar
Eurodollar Rate Loans or Canadian Eurodollar Rate Loans, as the case may be.
Upon any such prepayment or conversion, each applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

90



--------------------------------------------------------------------------------



 



     5.03 Inability to Determine Rates.
     (a) If the US Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the US Dollar Eurodollar Rate for
any requested Interest Period with respect to a proposed US Eurodollar Rate
Committed Loan, or that the US Dollar Eurodollar Rate for any requested Interest
Period with respect to a proposed US Eurodollar Rate Committed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the US Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain US Dollar
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the US Required Lenders) revokes such notice. Upon receipt of
such notice, the US Borrower may revoke any pending request for a US Borrowing
of, conversion to or continuation of US Eurodollar Rate Committed Loans or,
failing that, will be deemed to have converted such request into a request for a
US Committed Borrowing of US Base Rate Loans in the amount specified therein.
     (b) If the Canadian Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the US Dollar Eurodollar Rate
or the Canadian Dollar Eurodollar Rate for any requested Interest Period with
respect to a proposed Canadian Eurodollar Rate Committed Loan, or that the US
Dollar Eurodollar Rate or the Canadian Dollar Eurodollar Rate for any requested
Interest Period with respect to a proposed Canadian Committed Loan does not
adequately and fairly reflect the cost to such Canadian Lenders of funding such
Loan, the Administrative Agent will promptly so notify each Canadian Borrower
and each Canadian Lender. Thereafter, the obligation of the Canadian Lenders to
make or maintain Canadian Dollar Eurodollar Rate Loans and Canadian US
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Canadian Required Lenders) revokes such notice. Upon
receipt of such notice, any Canadian Borrower may revoke any pending request for
a Canadian Borrowing of, conversion to or continuation of such Canadian
Committed Loans or, failing that, will be deemed to have converted such request
into a request for a Canadian Committed Borrowing of Canadian Base Rate
Committed Loans or Canadian Prime Rate Committed Loans in the amount specified
therein.
     5.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on US
Dollar Eurodollar Rate Loans, Canadian Dollar Eurodollar Rate Loans, and
Canadian US Eurodollar Rate Committed Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining US Dollar
Eurodollar Rate Loans, Canadian Dollar Eurodollar Rate Loans, or Canadian US
Eurodollar Rate Committed Loans or (as the case may be) issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 5.01 shall govern),
(ii) changes in the basis of taxation of, or in the rate or amount of taxes
imposed on or measured by reference to, overall net income or franchise taxes
(in lieu of net income taxes), or overall gross income by the United States or

91



--------------------------------------------------------------------------------



 



Canada or any other foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or maintains a Lending
Office, (iii) taxes excluded by Section 5.01, and (iv) reserve requirements
contemplated by Section 5.04(c)), then from time to time within 20 days
following delivery by such Lender of a certificate described in Section 5.06
(with a copy of such demand to the Administrative Agent), each applicable
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
     (b) If any Lender determines that a Change in Law regarding capital
adequacy or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), each applicable Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction.
     (c) The US Borrower shall pay to each Lender, and the applicable Canadian
Borrower shall pay to each Canadian Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each US
Dollar Eurodollar Rate Loan or Canadian Dollar Eurodollar Rate Loan, as
applicable, equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the applicable Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
     5.05 Compensation for Losses. Within 20 days following delivery by any
Lender of a certificate described in Section 5.06, upon demand of such Lender
(with a copy to the Administrative Agent) from time to time, each applicable
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a US Base Rate Loan, a Canadian Prime Rate Committed Loan or a Canadian
Base Rate Committed Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a US Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Committed Loan, as the case may be, on the date or in the
amount notified by the applicable Borrower; or

92



--------------------------------------------------------------------------------



 



     (c) any assignment of a US Dollar Eurodollar Rate Loan or a Canadian Dollar
Eurodollar Rate Loan or a Canadian US Eurodollar Rate Committed Loan, as the
case may be, on a day other than the last day of the Interest Period therefor as
a result of a request by the applicable Borrower pursuant to Section 12.17;
     excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.
     5.06 Matters Applicable to all Requests for Compensation.
     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article V and setting forth the additional amount or
amounts to be paid to it hereunder and the basis and calculation thereof shall
be conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The applicable Borrower may reasonably request copies of
documentation supporting such methods.
     Upon any Lender’s making a claim for compensation under Section 5.01 or
5.04, the US Borrower may replace such Lender in accordance with Section 12.17.
     Notwithstanding any other provision of this Agreement to the contrary, no
Borrower shall be under any obligation to compensate the Administrative Agent or
any Lender under Sections 5.01, 5.04 or 5.05 with respect to any request to be
compensated for any losses, costs, expenses or other amounts relating to any
period prior to the date that is 180 days prior to such request if such Lender
or the Administrative Agent, as the case may be, knew of the circumstances
giving rise to such losses, costs, expenses or amounts.
     5.07 Survival. All of the Borrowers’ obligations under this Article V shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE VI.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     6.01 Conditions to Effectiveness of this Agreement. This Agreement is being
executed and delivered on the Closing Date and shall become effective as of
April 7, 2006 (the “Effective Date”) upon the satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
     (i) executed counterparts of this Agreement and the Guaranties, sufficient
in number for distribution to the Administrative Agent, each Lender and each
Borrower;

93



--------------------------------------------------------------------------------



 



     (ii) a Note executed by each Borrower, as applicable in favor of each
Lender requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (iv) such documents and certificates as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing and in good standing issued by appropriate public officials of
the jurisdiction of such Loan Party’s organization or formation;
     (v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Loan Parties, (ii) Bennett Jones LLP, counsel to the Canadian
Borrowers, and (iii) Stewart McKelvey Stirling Scales, counsel to the Canadian
Borrowers and Devon Financing ULC, in each case addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit H, as applicable,
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
     (vi) a certificate signed by a Responsible Officer of the US Borrower
certifying (A) that the conditions specified in Sections 6.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings; and
     (vii) a duly completed Compliance Certificate as of December 31, 2005,
signed by a Responsible Officer of the US Borrower.
     (b) All accrued but unpaid interest, facility fees, utilization fees,
letter of credit fees, and other fees and expenses due and payable under the
Existing Credit Agreement shall be paid on the Effective Date.
     (c) Any fees required to be paid on or before the Effective Date shall have
been paid.
     (d) Unless waived by the Administrative Agent, the Borrowers shall have
paid all reasonable and documented Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Effective Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings;
provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent; and provided
further that, as used in this Section 6.01(d), “Attorney Costs” shall include
(i) all fees, expenses and disbursements of only one law firm constituting U.S.
counsel to the Administrative Agent, and

94



--------------------------------------------------------------------------------



 



(ii) all fees, expenses and disbursements of only one law firm constituting
Canadian counsel to the Administrative Agent.
     6.02 Conditions to all Credit Extensions. The obligations of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Loans) are subject to the following conditions precedent:
     (a) The representations and warranties of each Borrower and each other Loan
Party (i) which are contained in Article VII, any other Loan Document, such
Request for Credit Extension or the most recent Compliance Certificate delivered
to Administrative Agent prior to the requested date for such Credit Extension,
or (ii) which are contained in any other document furnished at any time under or
in connection herewith or therewith that specifically states therein that such
representations and warranties are being made for the benefit of the Lenders and
the Administrative Agent, shall be true and correct (in the case of each
representation and warranty described in clause (i) or (ii) immediately
preceding) in all material respects on and as of the date of such US Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) The Administrative Agent and the applicable L/C Issuer or US Swing Line
Lender or Canadian Swing Line Lender (as applicable) shall have received a
Request for US Credit Extension or Request for Canadian Credit Extension, as the
case may be, in accordance with the requirements hereof.
Each Request for US Credit Extension and Request for Canadian Credit Extension
(other than (i) a US Committed Loan Notice requesting only a conversion of US
Committed Loans to the other Type or a continuation of US Eurodollar Rate
Committed Loans or (ii) a Canadian Committed Borrowing Notice requesting only a
conversion of Canadian Committed Loans to the other Type or a continuation of
Canadian Eurodollar Rate Committed Loans) submitted by any Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 6.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
     6.03 Confirmation of Conditions to Effectiveness of this Agreement. The
Administrative Agent shall provide prompt written notice to the Borrowers and
the Lenders of the satisfaction (or waiver) of the conditions precedent set
forth in Section 6.01 and the effectiveness of this Agreement.
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this

95



--------------------------------------------------------------------------------



 



Agreement and to extend credit hereunder, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the US Borrower represents and warrants to each
Lender with respect to all of the following matters that:
     7.01 No Default. No event has occurred and is continuing which constitutes
a Default.
     7.02 Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States or Canada where the
failure to so qualify would have a Material Adverse Effect. Each Restricted
Person has taken all actions and procedures customarily taken in order to enter,
for the purpose of conducting business or owning property, each jurisdiction
outside the United States or Canada where the failure to take such actions or
procedures would have a Material Adverse Effect.
     7.03 Authorization. Each Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrowers are
duly authorized to make Borrowings and request Letters of Credit hereunder.
     7.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not conflict with any provision of (A) any Law, (B) the
Organizational Documents of any Restricted Person, or (C) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person unless such conflict would not reasonably be expected to have a Material
Adverse Effect, or result in the acceleration of any Indebtedness owed by any
Restricted Person which would reasonably be expected to have a Material Adverse
Effect, or result in or require the creation of any Lien upon any assets or
properties of any Restricted Person which would reasonably be expected to have a
Material Adverse Effect, except as expressly contemplated or permitted in the
Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Restricted Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents, unless
failure to obtain such consent, approval, authorization or order or provide such
notice or filing would not reasonably be expected to have a Material Adverse
Effect.
     7.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by applicable Debtor Relief Laws.

96



--------------------------------------------------------------------------------



 



     7.06 Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or when taken together with all reports, statements, schedules and other
information included in filings made by the US Borrower and its Subsidiaries
with the SEC (collectively, “SEC Filings”) omits to state any material fact
known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons)
necessary to make the statements contained herein or therein not misleading as
of the date made or deemed made. There is no fact known to any Restricted Person
(other than industry-wide risks normally associated with the types of businesses
conducted by Restricted Persons) that has not been disclosed in the SEC Filings
or a Disclosure Report to each Lender in writing which would reasonably be
expected to have a Material Adverse Effect.
     7.07 Litigation. Except as disclosed in the SEC Filings or in the
Disclosure Schedule or a Disclosure Report there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person threatened, against any Restricted Person
before any Governmental Authority which would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against any
Restricted Person which would reasonably be expected to have a Material Adverse
Effect.
     7.08 ERISA Plans and Liabilities.
     All ERISA Plans and Multiemployer Plans existing as of the date hereof are
listed in the Disclosure Schedule. Except as disclosed in the Disclosure
Schedule, in the SEC Filings or a Disclosure Report, no Termination Event when
taken together with all other Termination Events, would reasonably be expected
to have a Material Adverse Effect. Except as set forth in Schedule 7.08 or in
the Annual Report on Form 10K or the Quarterly Report on Form 10Q of US Borrower
filed with the SEC, (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
(ii) the total amount of withdrawal liability that would be incurred by all
ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
would not reasonably be expected to exceed the Threshold Amount, and (iii) the
total present value of all unfunded benefit liabilities within the meaning of
Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions used
to fund each such Plan) did not, as of the respective annual valuation dates for
the most recently ended plan year of each such Plan, exceed the Threshold
Amount.
     7.09 Environmental and Other Laws. Except as disclosed in the Disclosure
Schedule, Restricted Persons are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws,
unless failure to so comply would not reasonably be expected to have a Material
Adverse Effect; none of the operations or properties of any Restricted Person is
the subject of federal, state or local investigation evaluating whether any
material remedial action is needed to respond to a release of any Hazardous
Materials into the environment or to the improper storage or disposal (including
storage or disposal at offsite

97



--------------------------------------------------------------------------------



 



locations) of any Hazardous Materials, unless such remedial action would not
reasonably be expected to have a Material Adverse Effect; and no Restricted
Person (and to the best knowledge of Borrowers, no other Person) has filed any
notice under any Law indicating that any Restricted Person is responsible for
the improper release into the environment, or the improper storage or disposal,
of any material amount of any Hazardous Materials or that any Hazardous
Materials have been improperly released, or are improperly stored or disposed
of, upon any property of any Restricted Person, unless such failure to so comply
would not reasonably be expected to have a Material Adverse Effect.
     7.10 Material Subsidiaries. As of the date hereof: US Borrower does not
have any Material Subsidiary except those listed in the Disclosure Schedule, and
US Borrower owns, directly or indirectly, the equity interest in each of its
Material Subsidiaries which is indicated in the Disclosure Schedule.
     7.11 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all impediments to the use of such
properties and assets in such Restricted Person’s business except to the extent
failure to have such title would not have a Material Adverse Effect. Each
Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter except to the extent failure to possess such
licenses, permits, franchises, and intellectual property would not have a
Material Adverse Effect, and no Restricted Person is in violation in any
material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property except to the extent any
such violation would not have a Material Adverse Effect.
     7.12 Government Regulation. No Restricted Person owing Obligations is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     7.13 Solvency. Upon giving effect to the issuance of the Notes, the
execution of each Loan Document by each Borrower and the consummation of the
transactions contemplated hereby, each Borrower will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).
ARTICLE VIII.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or fee owed hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit or L/C Obligation shall remain outstanding, each Canadian
Borrower shall and the US Borrower shall, and shall cause each applicable
Restricted Subsidiary to, comply with the following covenants:
     8.01 Payment and Performance. Each Borrower will pay all amounts due and
payable by such Borrower under the Loan Documents in accordance with the terms
thereof and will observe, perform and comply with every covenant and term in the
Loan Documents

98



--------------------------------------------------------------------------------



 



applicable to it. The US Borrower will cause each other Restricted Person to
observe, perform and comply with every such term and covenant in any Loan
Document applicable to it.
     8.02 Books, Financial Statements and Reports. Each Restricted Person will
at all times maintain full and accurate books of account and records. The US
Borrower will furnish the following statements and reports to Administrative
Agent at the US Borrower’s expense:
     (a) Within five (5) Business Days of being filed with the SEC, and in any
event within ninety (90) days after the end of each Fiscal Year, complete
consolidated financial statements of the US Borrower together with all notes
thereto, prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion, based on an audit using generally accepted auditing
standards, by KPMG Peat Marwick L.L.P., or other independent certified public
accountants selected by the US Borrower and reasonably acceptable to
Administrative Agent, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such Fiscal Year and consolidated statements of
earnings, of cash flows, and of changes in owners’ equity for such Fiscal Year,
each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year. In addition, together with each such set of financial
statements, the US Borrower will furnish to Administrative Agent a Compliance
Certificate signed by a Responsible Officer of the US Borrower, stating that
such financial statements are accurate and complete, stating that such Person
has reviewed or caused to be reviewed the Loan Documents, containing all
calculations required to be made to show compliance or non-compliance with the
provisions of Section 9.07, and further stating that to such Person’s best
knowledge there is no condition or event at the end of such Fiscal Year or at
the time of such certificate which constitutes a Default or, if a Default
exists, specifying the nature and period of existence of any such condition or
event.
     (b) Within five (5) Business Days of being filed with the SEC, and in any
event within forty-five (45) days after the end of each Fiscal Quarter, the US
Borrower’s consolidated and consolidating balance sheet and income statement as
of the end of such Fiscal Quarter and a consolidated statement of cash flows for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments. In addition the
US Borrower will, together with each such set of financial statements, furnish a
Compliance Certificate signed by a Responsible Officer of the US Borrower
stating that such financial statements are accurate and complete (subject to
normal year-end adjustments), stating that such Person has reviewed or caused to
be reviewed the Loan Documents, containing all calculations required to be made
by the US Borrower to show compliance or non-compliance with the provisions of
Section 9.07 and further stating that to such Person’s best knowledge there is
no condition or event at the end of such Fiscal Quarter or at the time of such
certificate which constitutes a Default or if a Default exists, specifying the
nature and period of existence of any such condition or event.
     (c) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by the US Borrower to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by the US Borrower with any securities exchange,
the SEC or any similar Governmental Authority,

99



--------------------------------------------------------------------------------



 



including any information or estimates with respect to the US Borrower’s oil and
gas business (including its exploration, development and production activities)
which are required to be furnished in the US Borrower’s annual report pursuant
to Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended.
     Documents required to be delivered pursuant to this Section 8.02 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the US Borrower posts such
documents, or provides a link thereto on the US Borrower’s website on the
Internet at the website address listed on Schedule 12.02; or (ii) on which such
documents are posted on the US Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the US Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the US Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the US Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the US Borrower shall be required to provide paper
copies of the Compliance Certificates required by this Section 8.02 to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the US Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to such Borrower or its
securities) (in this Section, each, a “Public Lender”). Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” such Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to such Borrower or
its securities for purposes of United States Federal and state securities laws
or similar Canadian laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.09); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a

100



--------------------------------------------------------------------------------



 



portion of the Platform not designated “Public Investor.” Notwithstanding any
provision or implication herein to the contrary, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC”.
     8.03 Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which Administrative Agent may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with such Persons’ businesses and
operations. Each Restricted Person will permit representatives appointed by
Administrative Agent (including independent accountants, auditors, agents, and
attorneys) to visit and inspect upon prior written notice during normal business
hours, at the Administrative Agent’s expense (except during the continuance of
an Event of Default), any of such Restricted Person’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and each Restricted Person shall permit Administrative Agent or its
representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.
     8.04 Notice of Material Events. Each Borrower will promptly notify each
Lender in writing, stating that such notice is being given pursuant to this
Agreement, of:
     (a) the occurrence of any event which would have a Material Adverse Effect,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness for borrowed money
owed by any Restricted Person having a principal balance of more than US
$150,000,000, or of any default by any Restricted Person under any indenture,
mortgage, agreement, contract or other instrument to which any of them is a
party or by which any of them or any of their properties is bound, if such
default would have a Material Adverse Effect,
     (d) the occurrence of any Termination Event which could reasonably be
expected to cause (i) the total amount of withdrawal liability that would be
incurred by all ERISA Affiliates upon their complete withdrawal from all
Multiemployer Plans to exceed the Threshold Amount, or (ii) the aggregate amount
of unfunded liabilities with respect to ERISA Plans to exceed the Threshold
Amount,
     (e) any claim that has a reasonable possibility of resulting in liability
equal to or greater than the Threshold Amount, any notice under any
Environmental Laws that has a reasonable possibility of resulting in liability
which exceeds such amount, or any other material adverse claim asserted against
any Restricted Person or with respect to any Restricted Person’s properties,
     (f) the filing of any suit or proceeding against any Restricted Person
which might reasonably be expected to have a Material Adverse Effect,

101



--------------------------------------------------------------------------------



 



     (g) any announcement by Moody’s or S&P of any change in the Debt Rating,
and
     (h) any change in its Fiscal Year.
     8.05 Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all property used or useful in the conduct of its
business in good condition, and will from time to time make all repairs,
renewals and replacements needed to enable the business and operations carried
on in connection therewith to be promptly and advantageously conducted at all
times except to the extent failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     8.06 Maintenance of Existence and Qualifications. Subject to Section 9.03
and Section 9.04, each Restricted Person will maintain and preserve its
existence and its rights and franchises in full force and effect and will
qualify to do business in all states or jurisdictions where the failure so to
qualify will have a Material Adverse Effect.
     8.07 Payment of Taxes, etc. Each Restricted Person will timely file all
required tax returns; timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property; and
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as (i) it is in good faith contesting
the validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor, or (ii) the failure to pay or discharge such tax (or
file any return with respect thereto) would not reasonably be expected to result
in a Lien that would violate Section 9.02.
     8.08 Insurance. Each Restricted Person will keep or cause to be kept
insured in accordance with industry standards by financially sound and reputable
insurers, its surface equipment and other property of a character usually
insured by similar Persons engaged in the same or similar businesses.
     8.09 Compliance with Law. Each Restricted Person will conduct its business
and affairs in compliance with all Laws applicable thereto except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
     8.10 Environmental Matters.
     (a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
     (b) Each Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by such Borrower, or of which
it has notice, pending or threatened against any Restricted Person, by any
Governmental Authority with respect to any alleged violation of or

102



--------------------------------------------------------------------------------



 



non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business which has a reasonable possibility of resulting in a
liability or claim in excess of the Threshold Amount.
     8.11 Use of Proceeds. Each Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document. If proceeds of the Credit Extensions are used for a purpose
which is governed by Reg U, Borrowers shall comply with Reg U in all respects.
     8.12 Additional Guarantors. At its option, the US Borrower may designate
any Domestic Subsidiary as a Guarantor by giving the Administrative Agent
revocable written notice thereof, and promptly after such notification (and in
any event within ten (10) Business Days), cause such Domestic Subsidiary to
(a) become a Guarantor by executing and delivering to the Administrative Agent a
guaranty substantially in the form of the US Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, and
(b) deliver to the Administrative Agent, with respect to such Guarantor,
documents of the types referred to in clauses (iii) and (iv) of Section 6.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in the preceding clause (a)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.
ARTICLE IX.
NEGATIVE COVENANTS OF BORROWERS
     So long as any Lender shall have any Commitment hereunder, any Loan or
interest thereon or any fee hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or L/C Obligation shall remain outstanding, the US Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
     9.01 Indebtedness. No Restricted Subsidiary will in any manner owe or be
liable for Indebtedness except:
     (a) the Obligations;
     (b) capital lease obligations (excluding oil, gas or mineral leases)
entered into in the ordinary course of such Restricted Subsidiary’s business in
arm’s length transactions at competitive market rates under competitive terms
and conditions in all respects, provided that such capital lease obligations
required to be paid in any Fiscal Year do not in the aggregate exceed US
$100,000,000 for all Restricted Subsidiaries;
     (c) unsecured Indebtedness owed among the US Borrower and its Subsidiaries,
excluding any Indebtedness owed by a Restricted Subsidiary to an Unrestricted
Subsidiary that has been transferred, assigned or pledged to a Person other than
the US Borrower or a Subsidiary of the US Borrower; provided that Indebtedness
owed by any such Subsidiary (other than Canadian Borrowers) to the US Borrower
may be secured by any and all assets of such Subsidiary;

103



--------------------------------------------------------------------------------



 



     (d) guaranties by one Restricted Subsidiary of liabilities owed by another
Restricted Person, if such liabilities either are not Indebtedness or are
allowed under subsections (a), (b) or (c) of this Section 9.01;
     (e) Indebtedness of the Restricted Subsidiaries for plugging and
abandonment bonds or for letters of credit issued in place thereof which are
required by regulatory authorities in the area of operations, and Indebtedness
of the Restricted Subsidiaries for other bonds or letters of credit which are
required by such regulatory authorities with respect to other normal oil and gas
operations;
     (f) non-recourse Indebtedness as to which no Restricted Person provides any
guaranty or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as a guarantor or otherwise); provided, that
after giving effect to such Indebtedness outstanding from time to time, the US
Borrower is not in violation of Section 9.07;
     (g) Indebtedness of a Canadian Borrower or Guarantor that is subordinated
to the Obligations of such Canadian Borrower or Guarantor on terms which, in the
reasonable opinion of the Administrative Agent, are customary for such
Indebtedness or are otherwise acceptable;
     (h) Acquired Debt;
     (i) Indebtedness under Swap Contracts;
     (j) Indebtedness relating to the surety bond and letter of credit
obligations (including replacements thereof) listed on the Disclosure Schedule
and Indebtedness relating to the undrawn amount of surety bonds and letters of
credit (exclusive of the surety bonds and letter of credit obligations listed on
the Disclosure Schedule and replacements thereof) incurred in the ordinary
course of business not to exceed 2% of Consolidated Assets at any time;
     (k) Indebtedness arising under the Devon Trust Securities;
     (l) Indebtedness owed by Devon Financing ULC, including Indebtedness of
Devon Financing ULC with respect to guaranties of Indebtedness of the US
Borrower, to the extent the US Borrower is in compliance with the terms of
Section 9.07 at the time such guaranties are executed and delivered, provided
that in each case, the Devon Financing ULC Guaranties remain valid, binding and
enforceable obligations of Devon Financing ULC or, if any Devon Financing ULC
Guaranties have been terminated, replacement guaranty agreements on the same
terms are executed by Devon Financing ULC and delivered to Administrative Agent,
pursuant to this Agreement (along with documents with respect to Devon Financing
ULC similar to those specified in clauses (iii) and (iv) of Section 6.01(a));
     (m) Indebtedness outstanding on the Closing Date or thereafter incurred
pursuant to funding commitments in existence on the Closing Date and listed in
the Disclosure Schedule, as the same may be amended, supplemented or modified
from time to time or extended, renewed, restructured, refinanced or replaced, so
long as no Restricted Subsidiary increases (except for the purpose of paying any
prepayment premium or any fees and expenses incurred in connection

104



--------------------------------------------------------------------------------



 



with such extension, renewal, restructuring, refinancing or replacement ) the
aggregate principal amount thereof for which such Restricted Subsidiary (or any
other Restricted Subsidiary) is then or may thereafter become liable;
     (n) Indebtedness of Restricted Subsidiaries that are Guarantors to the
extent the US Borrower is in compliance with the terms of Section 9.07 at the
time such Indebtedness is incurred; and
     (o) miscellaneous items of Indebtedness of all Restricted Subsidiaries not
otherwise permitted in subsections (a) through (n) which do not exceed at any
one time an aggregate outstanding amount equal to the greater of US $800,000,000
and five percent (5%) of Consolidated Net Worth determined as of the end of the
most recent Fiscal Quarter.
     9.02 Limitation on Liens. Except for Permitted Liens, no Restricted Person
will create, assume or permit to exist any Lien upon any of the properties or
assets which it now owns or hereafter acquires.
     9.03 Fundamental Changes. The US Borrower shall not consolidate with or
merge or amalgamate with or into any other Person or convey, transfer or lease
its properties and assets substantially as an entirety to any Person unless:
     (a) (i) in the case of a merger or amalgamation, the US Borrower is the
surviving entity; or
     (ii) the Person formed by such consolidation or into which the US Borrower
is merged or the Person which acquires by conveyance or transfer, or which
leases, the properties and assets of the US Borrower substantially as an
entirety shall be a corporation, partnership, limited liability company or
trust, shall be organized and existing under the laws of the United States of
America, any state thereof or the District of Columbia, shall have non-credit
enhanced, senior unsecured long-term Indebtedness rated “investment grade” by
S&P or Moody’s (or, in the event the US Borrower did not have non-credit
enhanced, senior unsecured long-term Indebtedness rated “investment grade” by
S&P or Moody’s immediately preceding such transaction, such Person shall have
non-credit enhanced, senior unsecured long-term Indebtedness that is not rated
lower by S&P or Moody’s than S&P’s or Moody’s ratings, respectively, of the US
Borrower’s non-credit enhanced, senior unsecured long-term Indebtedness
immediately preceding such transaction), and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the
obligations of the US Borrower hereunder, including the due and punctual payment
of the principal of and interest on all the US Loans, the US L/C Obligations,
the Canadian Guaranty and the performance of every covenant of this Agreement on
the part of the US Borrower to be performed or observed; and
     (b) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

105



--------------------------------------------------------------------------------



 



     9.04 Fundamental Changes of Canadian Borrowers. No Canadian Borrower shall
consolidate with or merge or amalgamate with or into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person unless:
     (a) (i) in the case of a merger or amalgamation, a Canadian Borrower is the
surviving entity; or
     (ii) all Canadian Obligations of such Canadian Borrower shall have been
paid in full and the obligations of the Canadian Lenders to make Canadian Credit
Extensions to such Canadian Borrower shall have been terminated; or
     (iii) the Person formed by such consolidation or the Person continuing from
such merger or amalgamation of such Canadian Borrower or the Person which
acquires by conveyance or transfer, or which leases, the properties and assets
of such Canadian Borrower substantially as an entirety shall be a corporation,
unlimited liability company, partnership or trust, shall be organized and
existing under the laws of Canada or any province thereof, and shall assume by
operation of law or expressly assume, by an agreement supplemental hereto,
executed and delivered to the Administrative Agent, in form reasonably
satisfactory to the Administrative Agent, the Canadian Obligations of such
Canadian Borrower, including the due and punctual payment of the principal of
and interest on all of the Canadian Loans and all Canadian LC Obligations and
the performance of every covenant of this Agreement on the part of such Canadian
Borrower to be performed or observed and the US Borrower shall confirm that its
Canadian Guaranty covers such obligations; and
     (b) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.
     9.05 Transactions with Affiliates. No Restricted Person will engage in any
material transaction with any of its Affiliates on terms which are less
favorable in any material respect to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
the US Borrower and its Subsidiaries (including such transactions among such
Subsidiaries).
     9.06 Prohibited Contracts. Except as expressly provided for in the Loan
Documents, the Santa Fe Snyder Indentures, and documents and instruments
evidencing or governing Indebtedness (or commitments with respect thereto)
listed on Schedule 9.01 or Acquired Debt, no Restricted Person will, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Subsidiary to make
Restricted Payments to such Borrower or otherwise to transfer property to such
Borrower, other than any limitation which would not be reasonably expected to
materially impair the ability of such Borrower to perform its monetary
obligations hereunder.
     9.07 Funded Debt to Total Capitalization. The ratio of the US Borrower’s
Consolidated Total Funded Debt to the US Borrower’s Total Capitalization will
not exceed sixty-five percent (65%) at the end of any Fiscal Quarter.

106



--------------------------------------------------------------------------------



 



     9.08 Devon Trust; Devon Trust Securities. Devon Trust is a Restricted
Person and shall exist for the exclusive purposes of issuing the Devon Trust
Securities, investing the gross proceeds of the Devon Trust Securities in the
Subordinated US Borrower Debentures and engaging in only those other activities
necessary or incidental thereto. The US Borrower shall exercise its option to
defer interest payments on the Subordinated US Borrower Debentures rather than
default on such interest payments. Devon Trust shall not redeem the Devon Trust
Securities prior to their stated maturity, and the US Borrower shall not prepay
or redeem the Subordinated the US Borrower Debentures prior to their stated
maturity, unless both immediately before and immediately after any such proposed
prepayment or redemption, the US Borrower is in compliance with Section 9.07 and
no Default or Event of Default under Section 10.01(a), (f) or (h) is continuing.
ARTICLE X.
EVENTS OF DEFAULT AND REMEDIES
     10.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement:
     (a) Any Borrower or any Guarantor fails to pay any principal component of
any Obligation payable by it when due and payable or fails to pay any interest
thereon or fee payable by it within three (3) Business Days after the date when
due and payable or fails to pay any other Obligation within ten (10) Business
Days after the date when due and payable, whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise;
     (b) Any “default” or “event of default” occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;
     (c) Any Restricted Person fails (other than as referred to in subsections
(a) or (b) above) to (i) duly comply with Section 8.11 of this Agreement or
(ii) duly observe, perform or comply with any other covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days after notice of such failure is given by
Administrative Agent to the US Borrower;
     (d) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person (i) in any Loan Document,
any Request for Credit Extension or the most recent Compliance Certificate
delivered to Administrative Agent, or (ii) in any other document furnished at
any time under or in connection herewith or therewith that specifically states
therein that such representations and warranties are being made for the benefit
of the Lenders and the Administrative Agent, shall (in the case of any
representation or warranty described in clause (i) or (ii) immediately
preceding) prove to have been false or incorrect in any material respect on any
date on or as of which made, provided that if such falsity or lack of
correctness is capable of being remedied or cured within a 30-day period, the US
Borrower shall (subject to the other provisions of this Section 10.01) have a
period of 30 days after written notice thereof has been given to the US Borrower
by Administrative Agent within which to

107



--------------------------------------------------------------------------------



 



remedy or cure such falsity or lack of correctness; or this Agreement, any Note,
or Guaranty executed by any Guarantor is asserted to be or at any time ceases to
be valid, binding and enforceable in any material respect as warranted in
Section 7.05 for any reason other than its release or subordination by
Administrative Agent;
     (e) Any Restricted Person (i) fails to duly pay any Indebtedness in excess
of US $150,000,000 constituting principal or interest owed by it with respect to
borrowed money or money otherwise owed under any note, bond, or similar
instrument, or (ii) breaches or defaults in the performance of any agreement or
instrument by which any such Indebtedness is issued, evidenced, governed, or
secured, other than a breach or default described in clause (i) above, and any
such failure, breach or default under this clause (ii) results in the
acceleration of such Indebtedness; provided that notwithstanding any provision
of this subsection (e) to the contrary, to the extent that the terms of any such
agreement or instrument governing the sale, pledge or disposal of Margin Stock
or utilization of the proceeds of such Indebtedness in connection therewith
would result in such acceleration and in a Default or an Event of Default under
this Agreement, and would cause this Agreement or any US Loan to be subject to
the margin requirements or any other restriction under Reg U, then such
acceleration shall not constitute a Default or Event of Default under this
subsection (e);
     (f) Either of the following occurs: (i) a Termination Event occurs and the
total amount of withdrawal liability that would be incurred by all ERISA
Affiliates upon their complete withdrawal from all Multiemployer Plans would
reasonably be expected to exceed the Threshold Amount, or (ii) a Termination
Event occurs and the total present value of all unfunded benefit liabilities
within the meaning of Title IV of ERISA of all ERISA Plans (based upon the
actuarial assumptions used to fund each such Plan) would reasonably be expected
to exceed the Threshold Amount;
     (g) Any Change of Control occurs;
     (h) Any Borrower, any Guarantor or any other Restricted Person having
assets with a book value equal to or greater than the Threshold Amount:
     (i) institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property having a book value equal to or greater than the Threshold Amount
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (ii) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due; or

108



--------------------------------------------------------------------------------



 



     (iii) suffers a writ or warrant of attachment or similar process to be
issued by any Governmental Authority against all or any part of its property
having a book value equal to or greater than the Threshold Amount, and such writ
or warrant of attachment or any similar process is not stayed or released within
30 days after the entry or levy thereof or after any stay is vacated or set
aside; or
     (iv) there is entered against any such Person a final judgment or order for
the payment of money in an aggregate amount that exceeds (x) the valid and
collectible insurance in respect thereof or (y) the amount of an indemnity with
respect thereto reasonably acceptable to the Required Lenders by the Threshold
Amount or more, unless the same is discharged within thirty days after the date
of entry thereof or an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained.
     10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans or accept Bankers’
Acceptances and any obligation of the L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the applicable Borrower Cash Collateralize the L/C
Obligations and Bankers’ Acceptances issued or owing by it (in an amount equal
to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the US Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans or accept
Bankers’ Acceptances and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations and Bankers’ Acceptances
issued or owing by it as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender; and provided
further that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Canadian Borrower under the applicable Debtor Relief
Laws, the obligation of each Canadian Lender to make Canadian Loans or accept
Bankers’ Acceptances and any obligation of the Canadian L/C Issuer to make
Canadian L/C Credit Extensions to such Canadian

109



--------------------------------------------------------------------------------



 



Borrower shall automatically terminate, the unpaid principal amount of all
outstanding Canadian Borrowings and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of such Canadian
Borrower to Cash Collateralize the Canadian L/C Obligations and Bankers’
Acceptances issued or owing by it as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Canadian Lender.
     10.03 Application of Funds Received from the Canadian Borrowers. After the
exercise of remedies provided for in Section 10.02 (or after the Loans have
automatically become immediately due and payable and the Canadian L/C
Obligations and Bankers’ Acceptances have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Canadian Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Canadian Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article V) payable to the Administrative Agent in its
capacity as such;
     Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Canadian Lenders (including Attorney Costs and amounts payable under
Article V), ratably among them in proportion to the amounts described in this
clause Second payable to them;
     Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid interest on the Canadian Loans and Canadian L/C Borrowings,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans and Canadian L/C Borrowings, ratably
among the Canadian Lenders in proportion to the respective amounts described in
this clause Fourth held by them;
     Fifth, to the Administrative Agent for the Account of the Canadian Lenders
to Cash Collateralize the outstanding Bankers’ Acceptances; and
     Sixth, to the Administrative Agent for the account of the Canadian L/C
Issuer, to Cash Collateralize that portion of Canadian L/C Obligations comprised
of the aggregate undrawn amount of Canadian Letters of Credit;
     Last, the balance, if any, after all of the Canadian Obligations have been
paid in full, to the Canadian Borrowers or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit and the outstanding Bankers’
Acceptances pursuant to clause Fifth and Sixth above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Canadian Letters of

110



--------------------------------------------------------------------------------



 



Credit and Bankers’ Acceptances have been paid, fully drawn or expired, such
remaining amount shall be applied to the other Canadian Obligations, if any, in
the order set forth above.
     10.04 Application of Funds Received from the US Borrower. After the
exercise of remedies provided for in Section 10.02 (or after the Loans have
automatically become immediately due and payable and the US L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 10.02), any amounts received on account of the US Obligations
and on account of the Canadian Obligations under the US Borrower Guaranty shall
be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the US Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article V) payable to the Administrative Agent in its capacity as
such;
     Second, to payment of that portion of the US Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article V), ratably
among them in proportion to the amounts described in this clause Second payable
to them;
     Third, to payment of that portion of the US Obligations constituting
accrued and unpaid interest on the US Loans and US L/C Borrowings, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to payment of that portion of the US Obligations constituting
unpaid principal of the US Loans and US L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the US L/C Issuer, to
Cash Collateralize that portion of US L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
Sixth, to amounts payable under the US Borrower Guaranty in accordance with
Section 10.02; and
     Last, the balance, if any, after all of the US Obligations and all
obligations of the US Borrower under the US Borrower Guaranty have been paid in
full, to the US Borrower or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such US Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all US Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other US Obligations, if any, in the order set forth above.
     10.05 Application of Funds Received under ULC Guaranty. All amounts
received by the Administrative Agent or any Lender under the ULC Guaranty shall
be applied to the

111



--------------------------------------------------------------------------------



 



Obligations owing to each Lender in accordance with such Lender’s Pro Rata Share
in the order provided in Section 10.03 or Section 10.04, as applicable.
     10.06 Separate Obligations. Except as expressly set forth in Sections 4.02
and 12.06, (i) all obligations of Northstar Energy and Devon Canada under this
Agreement and the other Loan Documents are separate and individual obligations
of Northstar Energy and Devon Canada, respectively, and (ii) Northstar Energy
shall not have any liabilities in respect of Canadian Borrowings made by the
Canadian Lenders to Devon Canada or Canadian Letters of Credit issued for the
account of Devon Canada nor shall Devon Canada have any liabilities in respect
of Canadian Borrowings made by the Canadian Lenders to Northstar Energy or
Canadian Letters of Credit issued for the account of Northstar Energy.
Notwithstanding anything contained herein, Northstar Energy shall not have any
liability to pay any assessments, fees or costs, or otherwise provide financial
assistance, relating to Canadian Borrowings made to Devon Canada or any other
obligations of Devon Canada or relating to US Borrowings made to the US Borrower
or any other Obligations of US Borrower.
ARTICLE XI.
ADMINISTRATIVE AGENT
     11.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) The applicable L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article XI with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article XI and in the
definition of “Agent-Related Person” included such

112



--------------------------------------------------------------------------------



 



L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to any L/C Issuer.
     11.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact, including without limitation the execution by
Administrative Agent of duties relating to the Canadian SubFacility and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct,
including but not limited to those used in connection with the Canadian
SubFacility.
     11.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
     11.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

113



--------------------------------------------------------------------------------



 



     (b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
     11.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 10.02; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
     11.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the applicable Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

114



--------------------------------------------------------------------------------



 



     11.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders or all the Lenders, if applicable, shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
     11.08 Bank of America in its Individual Capacity. Bank of America (acting
through its Canadian branch or otherwise) and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Bank of America (acting through its Canadian
branch or otherwise) were not the Administrative Agent or L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America (acting through its Canadian branch or otherwise) shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or L/C
Issuer, and the terms “Lender,” “Lenders,” “Canadian Lender,” and “Canadian
Lenders” include Bank of America in its individual capacity.
     11.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers;
provided that any such resignation by Bank of America shall also constitute its
resignation as US Swing Line Lender and Canadian Swing Line Lender, and, so long
as one or more financial institutions reasonably acceptable to the Borrowers
have accepted their appointment as a successor US L/C Issuer and Canadian L/C
Issuer, as US L/C Issuer and Canadian L/C Issuer with respect to Letters of
Credit requested by the applicable Borrower to be issued on or after the
effective date of such resignation. If the Administrative Agent resigns under
this Agreement, (a) the Required

115



--------------------------------------------------------------------------------



 



Lenders shall appoint from among the Lenders (that are also Canadian Lenders) a
successor administrative agent (the “successor Administrative Agent”) for the
Lenders, which successor Administrative Agent shall be consented to by the US
Borrower at all times other than during the existence of an Event of Default
(which consent of the US Borrower shall not be unreasonably withheld or
delayed). If no successor Administrative Agent is appointed, prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the US
Borrower, a successor Administrative Agent from among the Lenders (that are also
Canadian Lenders). Upon the acceptance of its appointment as successor
Administrative Agent hereunder, the Persons acting as such successor
Administrative Agent shall succeed to all the respective rights, powers and
duties of the retiring Administrative Agent, US L/C Issuer, Canadian L/C Issuer,
US Swing Line Lender and Canadian Swing Line Lender and the respective terms
“Administrative Agent,” “US L/C Issuer,” “Canadian L/C Issuer,” “US Swing Line
Lender,” and “Canadian Swing Line Lender,” shall mean such successor
Administrative Agent, US L/C Issuer, Canadian L/C Issuer, US Swing Line Lender
and Canadian Swing Line Lender, as applicable, the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated, and the retiring US L/C Issuer’s, Canadian L/C Issuer’s, US Swing
Line Lender’s and Canadian Swing Line Lender’s rights, powers and duties as such
shall be terminated, except with respect to Letters of Credit issued by it as US
L/C Issuer or Canadian L/C Issuer prior to the effective date of its
resignation. All of the provisions of this Agreement that apply to such Letters
of Credit shall continue in full force and effect, without any other or further
act or deed on the part of such retiring L/C Issuer or such Swing Line Lender or
any other Lender. The successor L/C Issuers may issue letters of credit in
substitution for the Letters of Credit issued by Bank of America in its capacity
as L/C Issuer, if any, outstanding at the time of such succession. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI and Sections 12.04 and 12.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.
     11.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the applicable
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative

116



--------------------------------------------------------------------------------



 



Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Sections 2.04(i) and (j), 4.02 and
12.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.02 and 12.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     11.11 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor, other than US Borrower, from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, (a) the US
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any US Guarantor, and (b) the Canadian Required Lenders will confirm in
writing Administrative Agent’s authority to release any Canadian Guarantor
(other than US Borrower), from its obligations under the applicable Guaranty
pursuant to this Section 11.11.
     11.12 Arrangers and Managers. None of the Persons identified on the cover
page or signature pages of this Agreement as a “book manager” or “joint lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of any such Person that is
also a Lender or a Canadian Lender, those applicable to all Lenders or Canadian
Lenders, respectively, as such. Without limiting the foregoing, none of the
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE XII.
MISCELLANEOUS
     12.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letters and the Issuer
Documents), and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers and acknowledged by the

117



--------------------------------------------------------------------------------



 



Administrative Agent; provided that with respect to Article III of this
Agreement and the definitions in Section 1.01 relating only to Article III, by
the Required Canadian Lenders. Each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 6.01(a) without the written
consent of each Lender directly affected thereby;
     (b) extend or increase the Aggregate Commitment or the Aggregate Canadian
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 10.02) without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest or fees due to
the Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 12.01) any fees payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
waive or amend any obligation of any Borrower to pay interest at the rate
provided herein for past due Obligations, or (ii) to amend any financial
covenant hereunder (or any defined term used therein);
     (e) change Section 4.06, Section 10.03, Section 10.04 or Section 10.05 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or “Canadian Required Lenders” or “US Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender, or
in the case of the definition of “Canadian Required Lenders”, all Canadian
Lenders;
     (g) release Devon Financing ULC from its Guaranty without the written
consent of each Lender, unless expressly permitted by the Loan Documents; or
     (h) release the US Borrower from the Canadian Guaranty without the written
consent of each Canadian Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in

118



--------------------------------------------------------------------------------



 




writing and signed by the US Swing Line Lender or Canadian Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the US
Swing Line Lender or Canadian Swing Line Lender, as applicable, under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     12.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to any Borrower, Administrative Agent, L/C Issuer, US Swing Line
Lender, or Canadian Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, L/C Issuer, US Swing Line Lender, and Canadian Swing Line
Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II or to any Canadian Lender
pursuant to Article III if such Lender has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other

119



--------------------------------------------------------------------------------



 



communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of the Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Borrowers, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic US Committed Loan Notices, Canadian Committed Borrowing Notices, US
Swing Line Loan Notices and Canadian Swing Line Loan Notices) purportedly given
by or on behalf of any Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The US Borrower shall
indemnify each Agent-Related Person and each Lender, and each Canadian Borrower
shall indemnify each Agent-Related Person and each Canadian Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on its behalf. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

120



--------------------------------------------------------------------------------



 



     12.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     12.04 Attorney Costs and Expenses. The US Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
(but not other costs of legal counsel), and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs and Workout Attorney Costs (but no other
costs of legal counsel). All amounts due under this Section 12.04 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. As used in this section, “Workout Attorney Costs”
means all fees, expenses and disbursements of one law firm for JPMorgan, one law
firm for all Persons included in the definition of Canadian L/C Issuer if they
believe in good faith that separate counsel is necessary, and one other law firm
for the other Lenders, if they deem necessary; provided that if Required Lenders
reasonably determine that a conflict of interest exists with respect to any of
such law firms, one additional law firm selected by Required Lenders.
     12.05 Indemnification by the US Borrower. Whether or not the transactions
contemplated hereby are consummated, the US Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, each Person included in the
definition of L/C Issuer and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (in this section collectively
called the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, and
reasonable and documented costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (other than those that are governed by
Sections 5.01, 5.04, or 5.05, in which case those sections shall govern) which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Commitment, Loan,
Letter of Credit or Banker’s Acceptance accepted by a Lender hereunder or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit

121



--------------------------------------------------------------------------------



 



if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the any Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. All amounts due under this
Section 12.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     12.06 Indemnification by Devon Canada. Whether or not the transactions
contemplated hereby are consummated, Devon Canada shall indemnify and hold
harmless each Agent-Related Person, each Canadian Lender, each Person included
in the definition of Canadian L/C Issuer and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact (in this
section collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, and reasonable and documented costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever (other
than those that are governed by Sections 5.01, 5.04, or 5.05, in which case
those sections shall govern) which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, (b) any
Canadian Commitment, Canadian Borrowing or Canadian Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Canadian
L/C Issuer to honor a demand for payment under a Canadian Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Canadian Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Canadian
Borrower, any such Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any

122



--------------------------------------------------------------------------------



 



Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee. All amounts due under this Section 12.05 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     12.07 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
     12.08 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
permitted under Section 9.03 and Section 9.04, the US Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, no Canadian Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Canadian Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Subject to the following requirements of this
Section 12.08, and in the case of Bank of America, Section 11.09, any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement

123



--------------------------------------------------------------------------------



 



(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
(as defined in subsection (g) of this Section), no minimum amount need be
assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans and Bankers’ Acceptances of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than US $10,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the US Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed) ); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment (including the
Canadian Commitment and Canadian Maximum Commitment of such Lender or its
Affiliate, if any) assigned (unless the Commitments have been terminated
pursuant to Article X) and the outstanding Loans (including its US Loans, US L/C
Obligations, participations in US Swing Line Loans, Canadian Loans, Canadian L/C
Obligations, participations in Canadian Swing Line Loans and Bankers’
Acceptances), except that this clause (ii) shall not apply to Bid Loans or a
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of

124



--------------------------------------------------------------------------------



 



Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of US Swing Line Lender and the Canadian Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee (payable by the assignor Lender
or the assignee Lender) in the amount, if any, required as set forth in
Schedule 12.08; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the US
Borrower or any of the US Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.01, 5.04, 5.05, 12.04, 12.05, and
12.06 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Upon request, each applicable Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

125



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or of any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans and Bankers’ Acceptances (including
such Lender’s participations in L/C Obligations and/or Swing Line Loans) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.01, 5.04 and 5.05 through the participating Lender to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.10 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.06 as
though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 5.01, 5.04, or 5.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant or be entitled to the benefits of
Section 12.10, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. A Participant that would be (i) a
Non-US Lender or (ii) a Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (unless it is an exempt recipient
(within the meaning of Treasury Regulations Section 1.6049-4(c), without regard
to the third sentence of clause (1)(ii) of such Treasury Regulations)) if it
were a Lender shall not be entitled to the benefits of Section 5.01 unless the
Borrowers are

126



--------------------------------------------------------------------------------



 



notified of the participation sold to such Participant and such Participant
complies with Section 12.16 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Definitions. As used herein, the following terms have the following
meanings:
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.08(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.08(b)(iii)).
     “Fund” means any Person (other than a natural person) that is engaged in
making and holding commercial loans and similar extensions of credit in the
ordinary course of its business.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     (h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and
the Lenders, and, so long as one or more financial institutions reasonably
acceptable to the Borrowers have accepted their appointment as a successor L/C
Issuer, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrowers,
resign as US Swing Line Lender and Canadian Swing Line Lender. In the event of
any such

127



--------------------------------------------------------------------------------



 



resignation as L/C Issuer, US Swing Line Lender, or Canadian Swing Line Lender,
the US Borrower shall be entitled to appoint from among the Lenders a successor
US L/C Issuer or US Swing Line Lender hereunder, and the Canadian Borrowers
shall be entitled to appoint from among the Canadian Lenders a successor
Canadian L/C Issuer or Canadian Swing Line Lender hereunder; provided, however,
that no failure by any Borrower to appoint any such successor shall affect the
resignation of Bank of America as (except as provided above) L/C Issuer, US
Swing Line Lender, or Canadian Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in US Unreimbursed Amounts pursuant
to Section 2.04(c) and to require the Canadian Lenders to make Canadian Prime
Rate Committed Loans or fund risk participations in Canadian Unreimbursed
Amounts pursuant to Section 3.04(c)). If Bank of America resigns as US Swing
Line Lender or Canadian Swing Line Lender, it shall retain all the rights of the
US Swing Line Lender or Canadian Swing Line Lender, as applicable, provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.05(c). Upon the appointment of a
successor L/C Issuer and/or US Swing Line Lender or Canadian Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, US Swing Line Lender
or Canadian Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession (provided that the respective
beneficiaries thereof agree to such substitution) or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     (j) Limitations upon Rights. Notwithstanding any other provision to the
contrary in any Loan Document, it is agreed and understood that the Borrowers
shall be required to “gross-up”, indemnify, or increase any payments pursuant to
Section 5.01 to any Lender that becomes a party to this Agreement pursuant to
Section 12.08(b) or 4.09 or any successor Administrative Agent pursuant to
Section 11.09 only if the Taxes described in Section 5.01 have been imposed
solely as a result of any change in any Law occurring after the date that such
Lender or such successor Administrative Agent became a party to this Agreement.
     12.09 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) and that the
Lender providing any such Information shall be responsible for the breach
thereof by any such Person, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that Administrative Agent or such Lender, as
applicable, shall notify US Borrower if

128



--------------------------------------------------------------------------------



 



disclosure of such Information is so required, to the extent it is not
prohibited from doing so by any Law or such subpoena or legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of any Borrower, or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than any Borrower unless Administrative Agent or such Lender, as
applicable, shall know that such source was required to keep such information
confidential. For purposes of this Section, “Information” means all information
received from any Borrower or any of its Subsidiaries relating to such Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by such Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     12.10 Bank Accounts; Offset. (a) The US Borrower hereby agrees that each
Lender shall have the right to offset (which shall be in addition to all other
interests, liens, and rights of any Lender at common Law, under the Loan
Documents, or otherwise) (i) any and all moneys, securities or other property
(and the proceeds therefrom) of such Borrower now or hereafter held or received
by or in transit to any Lender for the account of the US Borrower, (ii) any and
all deposits (general or special, time or demand, provisional or final) of the
US Borrower with any Lender, (iii) any other credits and balances of the US
Borrower at any time existing against any Lender, including claims under
certificates of deposit, and (iv) any indebtedness owed or payable by any Lender
to the US Borrower at any time against Obligations due to it that have not been
paid when due. At any time and from time to time after the occurrence of any
Event of Default and during the continuance thereof, each Lender is hereby
authorized to offset against the Obligations then due and payable to it (in
either case without notice to the US Borrower), any and all items hereinabove
referred to. To the extent that the US Borrower has accounts designated as
royalty or joint interest owner accounts, the foregoing right of offset shall
not extend to funds in such accounts which belong to, or otherwise arise from
payments to the US Borrower for the account of, third party royalty or joint
interest owners. Each Lender agrees promptly to notify each applicable Borrower
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.
     (b) Each Canadian Borrower hereby agrees that each Canadian Lender shall
have the right to offset (which shall be in addition to all other interests,
liens, and rights of such Canadian

129



--------------------------------------------------------------------------------



 



Lender at common Law, under the Loan Documents, or otherwise) (a) any and all
moneys, securities or other property (and the proceeds therefrom) of such
Canadian Borrower now or hereafter held or received by or in transit to any
Canadian Lender for the account of such Canadian Borrower, (b) any and all
deposits (general or special, time or demand, provisional or final) of such
Canadian Borrower with any Canadian Lender, (c) any other credits and balances
of such Canadian Borrower at any time existing against any Canadian Lender,
including claims under certificates of deposit, and (d) any indebtedness owed or
payable by any Canadian Lender to such Canadian Borrower at any time against
Canadian Obligations due to it that have not been paid when due. At any time and
from time to time after the occurrence of any Event of Default and during the
continuance thereof, each Canadian Lender is hereby authorized to offset against
the Canadian Obligations then due and payable to it by such Canadian Borrower
(in either case without notice to such Canadian Borrower), any and all items
hereinabove referred to. To the extent that either Canadian Borrower has
accounts designated as royalty or joint interest owner accounts, the foregoing
right of offset shall not extend to funds in such accounts which belong to, or
otherwise arise from payments to such Canadian Borrower for the account of,
third party royalty or joint interest owners. Each Canadian Lender agrees
promptly to notify each Canadian Borrower and the Administrative Agent after any
such set-off and application made by such Canadian Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
     12.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable with respect to any Canadian Obligations exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section) permitted under that section and, if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Canadian Borrowers, Administrative Agent and Lenders and the amount of such
excess payment or collection shall be refunded to Canadian Borrowers. For
purposes of the Canadian Obligations, the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term applicable to the Canadian Obligations on the basis
of annual compounding of the lawfully permitted rate of interest and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be prima facie evidence, for
the purposes of such determination.

130



--------------------------------------------------------------------------------



 



     12.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12.13 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     12.14 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any US Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any US Letter of Credit shall remain
outstanding.
     12.15 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.16 Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Non-US Lender”) shall
deliver to the US Borrower and Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Non-US Lender and entitling it
to an exemption from, or reduction of, withholding tax on all payments to be
made to such Non-US Lender by or on behalf of any Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Non-US Lender by any Borrower pursuant to this Agreement) or
such other evidence satisfactory to the applicable Borrower and the
Administrative Agent that such Non-US Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Non-US

131



--------------------------------------------------------------------------------



 



Lender shall (A) promptly submit to the US Borrower and Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
applicable Borrower and the Administrative Agent of any available exemption from
or reduction of, United States withholding taxes in respect of all payments to
be made to such Non-US Lender by the applicable Borrower pursuant to this
Agreement, (B) promptly notify the US Borrower and Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the applicable Borrower make any
deduction or withholding for taxes from amounts payable to such Non-US Lender.
     (ii) Each Non-US Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent and the
US Borrower on the date when such Non-US Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.
     (iii) No Borrower shall be required to pay any additional amount to any
Non-US Lender under Section 5.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 12.16(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 12.16(a); provided that if such Lender
shall have satisfied the requirement of this Section 12.16(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 12.16(a) shall
relieve the applicable Borrower of its obligation to pay any amounts pursuant to
Section 5.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

132



--------------------------------------------------------------------------------



 



     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which no Borrower is required to pay additional
amounts under this Section 12.16(a).
     (b) Upon the request of the US Borrower or the Administrative Agent, each
Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (unless it is an exempt recipient (within the
meaning of Treasury Regulations Section 1.6049-4(c), without regard to the third
sentence of clause (1)(ii) of such Treasury Regulations)) shall deliver to the
US Borrower and the Administrative Agent two duly signed completed copies of IRS
Form W-9. If such Lender fails to deliver such forms, then the Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable back-up withholding tax imposed by the Code, without
reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     12.17 Replacement of Lenders. In the event that any Lender shall (i) claim
payment of any amount pursuant to Section 5.01; (ii) claim any increased cost
pursuant to Section 5.04 or the benefit of Section 5.03; (iii) fail to agree to
extend the Maturity Date pursuant to Section 4.08, if the requisite Lenders have
agreed to do so; (iv) become and continue to be a Defaulting Lender; or (v) fail
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or any other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the Required US Lenders or
the Required Canadian Lenders, as the case may be, and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders, the Required US Lenders or the Required Canadian Lenders, as
the case may be, (a) the US Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
rights and obligations hereunder (with the assignment fee to be paid by the US
Borrower in such instance) pursuant to Section 12.08(b) to one or more Eligible
Assignees that are or have an affiliate that is a Canadian Resident Lender, if
applicable, procured by the US Borrower, each of which shall assume a pro rata
portion of the Commitment (including the Canadian Commitment, if applicable) and
the Credit Extensions of such replaced Lender; provided, however, that if the US
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 5.01, 5.03 or 5.04 or, it shall be obligated to replace all Lenders that
have made similar requests for compensation or benefit pursuant to Section 5.01,
5.03 or 5.04; or (b) the applicable Borrower may, upon three Business Days’
notice to such Lender through the Administrative Agent, prepay in full all of
the outstanding Loans and Bankers’ Acceptances (as applicable) of such Lender
and all other Obligations owing to such Lender, or its assignee, together with
accrued interest thereon to the date of prepayment and all other amounts owed by
the Borrowers to such Lender accrued

133



--------------------------------------------------------------------------------



 



to the date of prepayment, and concurrently therewith the US Borrower may
terminate this Agreement with respect to such Lender by giving notice of such
termination to Administrative Agent and such Lender. Upon satisfaction of the
requirements set forth above in clause (a) of the preceding sentence, payment to
the Lender to be replaced of the purchase price in immediately available funds,
and the payment by the US Borrower of all requested costs accruing to the date
of purchase which the Borrowers are obligated to pay under Sections 5.01, 5.03
and 5.04 and all other amounts owed by the Borrowers to such Lender (other than
the principal of and interest on the Credit Extension of such Lender, and
accrued facility and utilization fees, purchased by the Eligible Assignee) such
Eligible Assignee shall constitute a “Lender”, and if applicable, a “Canadian
Lender”, hereunder, as the case may be, and the Lender being so replaced shall
no longer constitute a “Lender” or “Canadian Lender” hereunder, as the case may
be, and its Commitment, and if applicable, its Canadian Commitment, shall be
deemed terminated. If, however, (x) the Eligible Assignee fails to purchase such
rights and interest on such specified date in accordance with the terms of such
offer, the Borrowers shall continue to be obligated to pay amounts to such
Lender or Canadian Lender pursuant to Section 5.01 or increased costs pursuant
to Section 5.04, as the case may be, or (y) the Lender proposed to be replaced
fails to consummate such purchase offer, the Borrowers shall not be obligated to
pay to such Lender or Canadian Lender such increased costs or additional amounts
incurred or accrued from and after the date of such purchase offer.
     12.18 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     12.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,

134



--------------------------------------------------------------------------------



 



DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     12.20 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Act.
     12.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers, on the
other hand, and such Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Joint
Lead Arranger is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for such Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative

135



--------------------------------------------------------------------------------



 



Agent nor any Joint Lead Arranger has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of such Borrower or any other Loan Party
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Joint Lead Arranger has advised or is currently
advising such Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to such Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Joint Lead Arranger has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent and the Joint Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of such Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
the other Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Joint Lead Arranger with respect to any breach or alleged breach of
agency or fiduciary duty arising out of or related to any of the transactions
contemplated hereby or the process leading thereto.
     12.22 Special Provisions.
     (a) Restatement. This Agreement amends and restates in its entirety the
Existing Credit Agreement as of the Effective Date. In the event that this
Agreement does not become effective pursuant to Article VI on April 7, 2006 for
any reason whatsoever, (a) this Agreement shall be terminated and shall be of no
force or effect and shall be treated as if it had never been executed (and, for
the avoidance of doubt, each representation or warranty of the US Borrower or
any of its Subsidiaries made hereunder or in any document delivered in
connection herewith shall be deemed to have never been made) and (b) this
Agreement shall not be deemed or construed to amend, supplement, or otherwise
modify the Existing Credit Agreement in any respect whatsoever.
     (b) Re-allocation of Commitments. On the Effective Date, (i) the Lenders
hereby authorize the Administrative Agent and the Borrowers to request
Borrowings from the Lenders and to make prepayments of US Committed Borrowings
and Canadian Committed Borrowings (as such terms are defined in the Existing
Credit Agreement) in order to ensure that, upon the Effective Date, the US
Committed Borrowings and the Canadian Committed Borrowings under this Agreement
shall be outstanding on a ratable basis in accordance with the Pro Rata Shares
of all the Lenders, and the Lenders hereby agree to the foregoing and (ii) to
the extent that the Commitment of a Lender under the Existing Credit Agreement
(its “Existing Commitment”) is more than such Lender’s Commitment under this
Agreement, such Lender hereby assigns such portion of such Existing Commitment
to the other Lenders, to the extent necessary to ensure that, upon the Effective
Date, the Commitments of the Lenders are as set forth in Schedule 2.01, and the
other Lenders, as applicable, hereby accept such assignment and assume the
obligations of the assigning Lender with respect thereto. This subsection shall
supersede any provisions in Sections 4.05, 4.06 or 12.01 to the contrary.
     12.23 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

136



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      DEVON ENERGY CORPORATION, as the US Borrower    
 
               
 
  By:       /s/ Jeffrey Agosta                       Name:   Jeffrey A. Agosta  
      Title:   Vice President – Corporate Finance,    
 
          Treasurer    
 
                    NORTHSTAR ENERGY CORPORATION, as a Canadian Borrower    
 
               
 
  By:       /s/ Paul Brereton                       Name:   Paul F. Brereton    
    Title:   Vice President, Finance    
 
                    DEVON CANADA CORPORATION, as a Canadian Borrower    
 
               
 
  By:       /s/ Paul Brereton                       Name:   Paul F. Brereton    
    Title:   Vice President, Finance    

S-1



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as Administrative Agent    
 
               
 
  By:       /s/ Renita M. Cummings                       Name:   Renita M.
Cummings         Title:   Assistant Vice President    

S-2



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., by its Canada branch, as
Administrative Agent    
 
               
 
  By:       /s/ Medina Sales De Andrade                       Name:   Medina
Sales De Andrade         Title:   Assistant Vice President    

S-3



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender, a US L/C Issuer, and a
US Swing Line Lender    
 
               
 
  By:       /s/ Zewditu Menelik                       Name:   Zewditu Menelik  
      Title:   Vice President    

S-4



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., by its Canada branch, as a Canadian
Lender, a Canadian L/C Issuer, and a Canadian Swing Line Lender    
 
               
 
  By:       /s/ Medina Sales De Andrade                       Name:   Medina
Sales De Andrade         Title:   Assistant Vice President    

S-5



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., as a Lender and a US L/C Issuer
   
 
               
 
  By:       /s/ Robert Traband                       Name:   Robert Traband    
    Title:   Vice President    

S-6



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., Toronto Branch, as a Canadian
Lender    
 
               
 
  By:       /s/ Drew McDonald                       Name:   Drew McDonald      
  Title:   Vice President    

S-7



--------------------------------------------------------------------------------



 



                      ABN AMRO BANK N.V., as a Lender    
 
               
 
  By:       /s/ Joshua Wolf                       Name:   Joshua Wolf        
Title:   Vice President    
 
               
 
  By:       /s/ Todd D. Vaubel                       Name:   Todd D. Vaubel    
    Title:   Assistant Vice President    

S-8



--------------------------------------------------------------------------------



 



                      ABN AMRO BANK N.V., as a Canadian Lender    
 
               
 
  By:       /s/ Joshua Wolf                       Name:   Joshua Wolf        
Title:   Vice President    
 
               
 
  By:       /s/ Todd D. Vaubel                       Name:   Todd D. Vaubel    
    Title:   Assistant Vice President    

S-9



--------------------------------------------------------------------------------



 



                      HARRIS NESBITT FINANCING, INC., as a Lender    
 
               
 
  By:       /s/ James V. Ducote                       Name:   James V. Ducote  
      Title:   Vice President    

S-10



--------------------------------------------------------------------------------



 



                      BANK OF MONTREAL, as a Canadian Lender    
 
               
 
  By:       /s/ James V. Ducote                       Name:   James V. Ducote  
      Title:   Vice President    

S-11



--------------------------------------------------------------------------------



 



                      BARCLAYS BANK PLC, as a Lender    
 
               
 
  By:       /s/ Nicholas Bell                       Name:   Nicholas Bell      
  Title:   Director    

S-12



--------------------------------------------------------------------------------



 



                      BAYERISCHE LANDESBANK, CAYMAN         ISLANDS BRANCH, as a
Lender    
 
               
 
  By:       /s/ Stephen Christenson                       Name:   Stephen
Christenson         Title:   First Vice President    
 
               
 
  By:       /s/ Norman McClave                       Name:   Norman McClave    
    Title:   First Vice President    

S-13



--------------------------------------------------------------------------------



 



                      BNP PARIBAS, as a Lender    
 
               
 
  By:       /s/ Betsy Jocher                       Name:   Betsy Jocher        
Title:   Vice President    
 
               
 
  By:       /s/ Polly Schott                       Name:   Polly Schott        
Title:   Vice President    

S-14



--------------------------------------------------------------------------------



 



                      BNP PARIBAS (CANADA), as a Canadian Lender    
 
               
 
  By:       /s/ Edward Pak                       Name:   Edward Pak        
Title:   Vice President    
 
               
 
  By:       /s/ Jean-Philippe Cadot                       Name:   Jean-Philippe
Cadot         Title:   Director    

S-15



--------------------------------------------------------------------------------



 



                      CITICORP USA, INC., as a Lender    
 
               
 
  By:       /s/ Simon Walker                       Name:   Simon Walker        
Title:   Vice President    

S-16



--------------------------------------------------------------------------------



 



                      CITIBANK N.A., CANADIAN BRANCH, as a Canadian Lender    
 
               
 
  By:       /s/ Niyousha Zarinpour                       Name:   Niyousha
Zarinpour         Title:   Authorised Signer    

S-17



--------------------------------------------------------------------------------



 



                      CREDIT SUISSE, Cayman Islands Branch, as a Lender    
 
               
 
  By:       /s/ Paul L. Colon                       Name:   Paul L. Colon      
  Title:   Director    
 
               
 
  By:       /s/ Shaheen Malik                       Name:   Shaheen Malik      
  Title:   Associate    

S-18



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE TORONTO BRANCH, as a Canadian Lender
 
                By:        /s/ Alain Daoust               Name:   Alain Daoust  
  Title:   Director
 
                By:        /s/ Steve W. Fuh          
 
  Name:       Steve W. Fuh
 
  Title:       Vice-President Financial Control

S-19



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
                By:        /s/ Rainer Meier          
 
  Name:       Rainer Meier
 
  Title:       Vice President
 
                By:        /s/ Ming K. Chu          
 
  Name:       Ming. K. Chu
 
  Title:       Vice President

S-20



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Lender
 
                By:        /s/ Robert Johnston          
 
  Name:       Robert Johnston
 
  Title:       Vice-President
 
                By:        /s/ Paul Jurist          
 
  Name:       Paul Jurist
 
  Title:       Managing Director and Principal Officer

S-21



--------------------------------------------------------------------------------



 



                  DnB NOR Bank ASA, as a Lender
 
                By:        /s/ Espen Kvilekval          
 
  Name:       Espen Kvilekval
 
  Title:       SVP
 
                By:        /s/ Peter Dodge          
 
  Name:       Peter Dodge
 
  Title:       SVP

S-22



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as a Lender
 
                By:        /s/ Louis Alder          
 
  Name:       Louis Alder
 
  Title:       Director

S-23



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender
 
                By:        /s/ Daniel Twenge          
 
  Name:       Daniel Twenge
 
  Title:       Vice President

S-24



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as a Lender
 
                By:        /s/ Linda M. Stephens          
 
  Name:       Linda M. Stephens
 
  Title:       Authorized Signatory

S-25



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as a Canadian Lender
 
                By:        /s/ Debra Giles          
 
  Name:       Debra A. Giles
 
  Title:       Authorized Signatory

S-26



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE, as a Lender
 
                By:        /s/ Josh Rogers          
 
  Name:       Josh Rogers
 
  Title:       Vice President

S-27



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE (CANADA BRANCH), as a Canadian Lender
 
                By:        /s/ David Baldoni          
 
  Name:       David Baldoni
 
  Title:       Managing Director, Corporate Credit Group
 
                By:        /s/ Paul Primavesi          
 
  Name:       Paul Primavesi
 
  Title:       Vice-president, Corporate Credit Group

S-28



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as a Lender
 
                By:        /s/ Raymond J. Palmer          
 
  Name:       Raymond J. Palmer
 
  Title:       Vice President

S-29



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
                By:        /s/ John McGhee          
 
  Name:       John McGhee
 
  Title:       Vice-President & Manager

S-30



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender
 
                By:        /s/ Irja R. Osta          
 
  Name:       Irja R. Osta
 
  Title:       Associate Director Banking Products
 
          Services,US
 
                By:        /s/ Pamela Oh          
 
  Name:       Pamela Oh
 
  Title:       Associate Director Banking Products Services, US

S-31



--------------------------------------------------------------------------------



 



                  UBS AG CANADA BRANCH, as a Canadian Lender
 
                By:        /s/ Amy Fung          
 
  Name:       Amy Fung
 
  Title:       Director
 
                By:        /s/ Stephen Gerry          
 
  Name:       Stephen Gerry
 
  Title:       Director

S-32



--------------------------------------------------------------------------------



 



                  UMB BANK, n.a., as a Lender
 
                By:        /s/ Mary Wolf          
 
  Name:       Mary Wolf
 
  Title:       Sr. Vice President

S-33



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
 
                By:        /s/ Paul Pritchett          
 
  Name:       Paul Pritchett
 
  Title:       Vice President

S-34



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a Lender
 
                By:        /s/ Dustin S. Hansen          
 
  Name:       Dustin S. Hansen
 
  Title:       Assistant Vice President

S-35



--------------------------------------------------------------------------------



 



                  WILLIAMS STREET COMMITMENT CORPORATION, (Recourse only to
assets of William Street Commitment Corporation), as a Lender
 
                By:        /s/ Mark Walton          
 
  Name:       Mark Walton
 
  Title:       Assistant Vice President

S-36